168	                         May 5, 2016	                        No. 26

             IN THE SUPREME COURT OF THE
                   STATE OF OREGON

                      Lori HORTON,
                 as guardian ad litem and
                  Conservator of and for
                      T. H., a Minor,
                   Plaintiff-Respondent,
                             and
                      Lori HORTON,
                       individually;
                     and Steve Horton,
                         Plaintiffs,
                              v.
                   OREGON HEALTH
             AND SCIENCE UNIVERSITY,
                   a Public Corporation,
                        Defendant,
                             and
               Marvin HARRISON, M.D.,
                   Defendant-Appellant,
                             and
        PEDIATRIC SURGICAL ASSOCIATES, P.C.,
           an Oregon Professional Corporation;
                and Audrey Durrant, M.D.,
                        Defendants.
              (CC 1108-11209; SC S061992)

  On direct appeal from the judgment of the Multnomah
County Circuit Court.*
   Argued and submitted November 6, 2014.
   Roy Pulvers, Holland & Knight, LLP, Portland, argued
the cause and filed the briefs on behalf of appellant. With
him on the briefs was Janet M. Schroer, Hart Wagner LLP.
______________
	  *  On appeal from a limited judgment, Jerry B. Hodson, Judge. Multnomah
County Circuit Court, January 6, 2014.
Cite as 359 Or 168 (2016)	169

   Maureen Leonard, Portland, argued the cause and filed
the brief on behalf of respondent. With her on the brief were
David K. Miller and Robert S. Wagner, Miller & Wagner
LLP, Portland.
   Kimberley Sewell, Tri-County Metropolitan Transportation
District of Oregon, Portland, filed the brief for amicus curiae
Tri-County Metropolitan Transportation District of Oregon.
   Keith M. Garza, Oak Grove, filed the brief for amicus cur-
iae Governor John Kitzhaber, M.D.
    Harry Auerbach, Chief Deputy City Attorney, Portland,
filed the brief for amici curiae League of Oregon Cities and
Association of Oregon Counties.
  Lindsey H. Hughes, Keating Jones Hughes, P.C.,
Portland, filed the brief for amicus curiae Oregon Medical
Association. With her on the brief were Hillary A. Taylor
and Tamara X. Arthur.
    Thomas W. McPherson, Mersereau Shannon, LLP, Portland,
filed the brief for amici curiae Oregon School Boards
Association, Citycounty Insurance Services, Special Districts
Association of Oregon, University of Oregon, Oregon State
University, and Portland State University.
    Travis Eiva, The Corson & Johnson Law Firm, Eugene,
filed the brief for amicus curiae Oregon Trial Lawyers
Association.
  Before Balmer, Chief Justice, and Kistler, Walters,
Landau, Baldwin, and Brewer, Justices, and Linder, Senior
Justice pro tempore.**
    KISTLER, J.
   The judgment of the circuit court is reversed, and the
case is remanded to the circuit court for further proceedings.
    Landau, J., concurred and filed an opinion.
  Walters, J., dissented and filed an opinion, in which
Baldwin, J., joined.
______________
	   **  Nakamoto, J., did not participate in the consideration or decision of this
case.
170	                                                         Horton v. OHSU

    Case Summary: Plaintiff’s six-month-old son developed a cancerous mass on
his liver. During an operation to remove that mass, a doctor at Oregon Health
Sciences University (OHSU) inadvertently transected blood vessels leading to
the child’s liver, requiring a liver transplant and lifetime monitoring. Pursuant
to an agreement, OHSU and the doctor admitted liability, and a jury found that
plaintiff’s son sustained approximately $12 million dollars in economic and non-
economic damages. On post-verdict motions, the trial court ruled that the Oregon
Tort Claims Act damages limit of $3 million could constitutionally be applied to
OHSU. The court ruled that applying that limit to the doctor would violate the
remedy clause of Article I, section 10, of the Oregon Constitution, and the jury
trial clauses of Article I, section 17, and Article VII (Amended), section 3. Held:
(1) Article I, section 10, does not tie the legislature to a state conception of the
common law as it existed in 1857; the contrary holding in Smothers v. Transfer,
Inc., 332 Or 83, 23 P3d 333 (2001), is overruled; (2) Article I, section 10, leaves
the legislature latitude, within constitutional limits, to adjust a party’s common-
law duties and remedies; waiving the state’s sovereign immunity and extending
the $3 million Tort Claims Act limit to state employees permissibly advances the
state’s constitutionally recognized interest in sovereign immunity while ensuring
that a solvent defendant is available to pay a plaintiff’s damages up to that limit;
(3) Article I, section 17, protects a plaintiff’s and defendant’s procedural right
to a trial by jury for those claims and defenses that customarily were tried to a
jury in 1857 and in cases of like nature; (4) Article I, section 17, does not place a
substantive limit on the legislature’s authority to define the nature and extent of
damages that are available in a civil case; the contrary holding in Lakin v. Senco
Products, Inc., 329 Or 62, 987 P2d 463, modified, 329 Or 369, 987 P2d 476 (1999),
is overruled; (4) Article VII (Amended), section 3, prohibits courts from setting
aside a jury’s verdict in an individual case on the ground that it is contrary to the
weight of the evidence; it does not place a substantive limit on the legislature’s
authority to determine the nature or extent of damages in civil cases.
    The judgment of the circuit court is reversed, and the case is remanded to the
circuit court for further proceedings.
Cite as 359 Or 168 (2016)	171

	       KISTLER, J.
	        The question that this case presents is whether
a statute limiting a state employee’s tort liability violates
either the remedy clause of Article I, section 10, of the
Oregon Constitution or the jury trial clauses of Article I, sec-
tion 17, and Article VII (Amended), section 3, of the Oregon
Constitution. The trial court held that the statute, as applied
to the state employee, violated each of those provisions and
entered a limited judgment against the employee for the full
amount of the jury’s verdict. On direct appeal, we reverse
the trial court’s limited judgment and remand this case to
the trial court for entry of a judgment consistent with this
decision.
	        Plaintiff’s six-month-old son developed a cancerous
mass on his liver. Two doctors at Oregon Health & Science
University (OHSU) participated in an operation to remove
the mass: Dr. Harrison, a specialist in pediatric surgery,
and Dr. Durant, a pediatric surgical fellow in training.
During the operation, the doctors inadvertently transected
blood vessels going to the child’s liver. That act has resulted
in the child having to undergo a liver transplant, removal of
his spleen, additional surgeries, and lifetime monitoring due
to the risks resulting from the doctors’ act.
	        Plaintiff brought this action on her son’s behalf
against Harrison, Durant, OHSU, and Pediatric Surgical
Associates, P.C. The trial court granted Pediatric Surgical
Associates’ motion for summary judgment, and it dismissed
Durant as a result of an agreement among plaintiff, OHSU,
and Harrison. Pursuant to that agreement, Harrison and
OHSU admitted liability for the child’s injuries and plain-
tiff’s case against Harrison and OHSU went to the jury
to determine the amount of the child’s damages. The jury
found that plaintiff’s son had sustained and will sustain
economic damages of $6,071,190.38 and noneconomic dam-
ages of $6,000,000.
	       After the jury returned its verdict, OHSU and
Harrison filed a motion to reduce the jury’s verdict to
$3,000,000 based on the Oregon Tort Claims Act. The trial
court granted the motion as to OHSU. It ruled that, because
sovereign immunity applies to OHSU, the legislature
172	                                                        Horton v. OHSU

constitutionally may limit the damages for which OHSU is
liable. See Clarke v. OHSU, 343 Or 581, 600, 175 P3d 418
(2007) (so holding). The trial court, however, denied the
motion as to Harrison. Harrison had argued that, in 1857,
he would have been entitled to discretionary immunity for
errors occurring during surgery. It followed, he reasoned,
that, because he would not have been liable for any damages
in 1857 for his negligence, the Tort Claims Act limit may be
applied constitutionally to him. The trial court disagreed
with that argument. It then ruled that the Tort Claims Act
limit, as applied to Harrison, violated the remedy clause of
Article I, section 10, and the jury trial clauses of Article I,
section 17, and Article VII (Amended), section 3. The court
accordingly entered a limited judgment against Harrison
for all the damages that the jury had awarded.
	         Harrison (defendant) filed a direct appeal to this
court from the limited judgment. See ORS 30.274(3) (pro-
viding for direct appeals to this court from limited judg-
ments arising from application of tort claims limitations).1
On appeal, he assigns error to the trial court’s post-verdict
ruling denying his motion to limit the jury’s verdict against
him pursuant to the Tort Claims Act. He raises three argu-
ments in support of that assignment. Initially, he reasserts
the discretionary immunity argument that the trial court
rejected. Alternatively, he asks us to reexamine our cases
interpreting the remedy clause and the jury trial clauses.
He raises separate arguments regarding each clause, but
essentially he contends that our cases interpreting those
clauses rest on a faulty understanding of history, are incon-
sistent with later cases, and should be overruled.
	         Having considered defendant’s discretionary immu-
nity argument, we agree with the trial court’s ruling on that
issue. Explaining why we agree would be of little value to
anyone other than the parties. We accordingly uphold the
trial court’s ruling on that issue without further discussion
and turn to the question whether the limit that the Tort
Claims Act places on a state employee’s damages violates

	   1
        The trial court’s limited judgment arises from its ruling on the Tort Claims
Act limitation but does not encompass its other rulings regarding plaintiffs’
claims. See Horton v. OHSU, 277 Or App 821, ___ P3d ___ (2016) (addressing
plaintiffs’ appeal from other trial court rulings).
Cite as 359 Or 168 (2016)	173

either the remedy clause of Article I, section 10, or the
jury trial clauses of Article I, section 17, and Article VII
(Amended), section 3.
	         As explained below, we conclude that the right to a
remedy protected by Article I, section 10, and the right to a
jury trial protected by Article I, section 17, address related
but separate issues. Article I, section 10, limits the legis-
lature’s substantive authority to alter or adjust a person’s
remedy for injuries to person, property, and reputation.
Article I, section 17, guarantees a jury trial in those classes
of cases in which the right to a jury trial was customary
at the time the Oregon Constitution was adopted and in
cases of like nature. However, Article I, section 17, places no
additional substantive limit on the legislature’s authority to
alter or adjust remedies beyond that found in Article I, sec-
tion 10. Accordingly, we begin with the question whether the
Tort Claims Act limit violates the remedy clause of Article I,
section 10.
                 I.  ARTICLE I, SECTION 10
	         The Tort Claims Act both waives the state’s sov-
ereign immunity and, as applicable here, limits the tort
liability of the state and its employees to $3,000,000. ORS
30.265(1); ORS 30.271(3)(a).2 The act imposes, as a matter
of Oregon law, a legal limit on the amount of damages that
a plaintiff may recover against the state and its employees.
Following Smothers v. Gresham Transfer, Inc., 332 Or 83,
23 P3d 333 (2001), the trial court ruled that, as applied to
defendant, the Tort Claims Act limit violated the remedy
clause of Article I, section 10.3 On appeal, defendant argues
that we should overrule Smothers, as well as our other rem-
edy clause cases, and hold that Article I, section 10, is not “a
substantive guarantee of a remedy * * * [but] rather, guaran-
tees access to the courts [only] for such remedies as the law
may provide.” Defendant and his amici argue that Smothers
	2
       The Tort Claims Act imposes a different monetary limit on tort claims
against a local public body and its employees. ORS 30.272.
	3
       As discussed below, Article I, section 10, contains three independent
clauses. The parties’ arguments focus on the third of those clauses, the remedy
clause. That clause provides that “every man shall have remedy by due course of
law for injury done him in his person, property, or reputation.” Or Const, Art I,
§ 10.
174	                                         Horton v. OHSU

based its holding on an incomplete view of the historical
circumstances surrounding Oregon’s remedy clause and
drew inferences that even its doubtful premises cannot sup-
port. See generally Jonathan M. Hoffman, Questions Before
Answers: The Ongoing Search to Understand the Origins of
the Open Courts Clause, 32 Rutgers LJ 1005 (2001) (detail-
ing some of the historical assumptions in Smothers that may
have been faulty); see also Klutschkowski v. PeaceHealth,
354 Or 150, 178-96, 311 P3d 461 (2013) (Landau, J., con-
curring) (describing problems with the historical analysis
in Smothers). Alternatively, defendant argues that, even if
Smothers is good law, the damages available under the Tort
Claims Act are “substantial” and thus constitutional. See
Howell v. Boyle, 353 Or 359, 298 P3d 1 (2013).
	        Plaintiff responds that Smothers “was a correct
interpretation of the remedy clause,” although she does not
question the history on which defendant relies. Plaintiff
relies instead on an earlier line of this court’s cases inter-
preting the remedy clause, which consistently have held that
the remedy clause imposes a substantive limit on the legisla-
ture’s authority to alter or adjust remedies for certain kinds
of injuries. As plaintiff interprets Smothers, that decision
did not tie the protections of the remedy clause to Oregon
common law as it existed in 1857. Rather, plaintiff contends
that Smothers requires a remedy that “ ‘either restores the
status quo or compensates the injured party for the loss.’ ”
(Quoting Holden v. Pioneer Broadcasting Co., 228 Or 405,
365 P2d 845 (1961) (Goodwin, J., dissenting), cert den, 370
US 157 (1962)).
	        Plaintiff’s argument appears to rest on the proposi-
tion that the legislature may not limit either the nature or
extent of common-law remedies but that it may extend those
remedies to new subjects, expand the scope of available
damages, and abrogate common-law defenses. In plaintiff’s
view, this court’s decisions in Howell and Lawson v. Hoke,
339 Or 253, 119 P3d 210 (2005), departed from a correct
understanding of the remedy clause because Howell and
Lawson (but not Smothers) “ ‘froz[e] common law’ by reduc-
ing the protections of Article I, section 10 to the claims that
might have been successfully litigated in 1857.”
Cite as 359 Or 168 (2016)	175

	        As we understand the parties’ arguments, they
agree that the remedy clause should not be tied strictly to
Oregon common law as it existed in 1857. They disagree,
however, whether the remedy clause places any substan-
tive limit on the legislature’s authority. It follows that
the parties’ arguments present two related but separate
issues. The first is whether Smothers tied the meaning of
the remedy clause to Oregon common law as it existed in
1857 and, if it did, whether it erred in doing so. The second
is whether our other remedy clause cases erred in hold-
ing that the remedy clause places a substantive limit on
the legislature’s ability to modify remedies. In considering
those issues, we first describe our decision in Smothers. We
then explain why we conclude that Smothers clearly erred
in tying the remedy clause to the common law in 1857 and
should be overruled. We next explain why we disagree with
defendant that we should overrule our other cases holding
that the remedy clause places a substantive limit on leg-
islative authority. Finally, we explain why the limitation
on damages against state employees does not violate the
remedy clause.
A.  Smothers
	In Smothers, the court stated that our cases inter-
preting the remedy clause have not been consistent, and it
sought to provide a definitive interpretation of that clause.
332 Or at 90. Using the methodology set out in Priest v.
Pearce, 314 Or 411, 415-16, 840 P2d 65 (1992), the court
considered the text of Article I, section 10, its history, and
our cases interpreting the remedy clause. Smothers, 332
Or at 91-123. After surveying Magna Carta, Coke’s Second
Institute, Blackstone’s Commentaries, and decisions from
other states interpreting their remedy clauses, Smothers
concluded that the historical purpose of the remedy clause
was “to mandate the availability of a remedy by due course
of law for injury to absolute rights respecting person, prop-
erty, and reputation.” Id. at 114.
	       Smothers explained that, to give effect to that pur-
pose, Oregon courts should ask two questions. The first is
“whether the plaintiff has alleged an injury to one of the
absolute rights that Article I, section 10 protects.” Id. at 124.
176	                                         Horton v. OHSU

Because Smothers concluded that an “injury,” as that term
is used in the remedy clause, is a “wrong or harm for which a
cause of action existed when the drafters wrote the Oregon
Constitution in 1857,” it restated the first question as fol-
lows: “[W]hen the drafters wrote the Oregon Constitution
in 1857, did the common law of Oregon recognize a cause of
action for the alleged injury?” Id.
	        Smothers stated that, if the answer to that question
is “yes,” then the remedy clause mandates that a constitu-
tionally adequate remedy for that injury be available. Id.
The court observed that “[a] common-law cause of action is
a constitutionally adequate remedy for seeking redress for
injury to protected rights.” Id. Smothers also recognized,
however, that the remedy clause “does not freeze in place
common-law causes of action that existed when the drafters
wrote the Oregon Constitution in 1857.” Id. The legislature
may modify or abolish a common-law remedy “so long as it
provides a substitute remedial process” for injuries to “abso-
lute rights that the remedy clause protects.” Id. Because
the legislature may provide a substitute remedial process
for common-law injuries to absolute rights, the court formu-
lated a second question to implement the remedy clause: If
the legislature has abolished a common-law cause of action
for protected injuries, has the legislature “provided a consti-
tutionally adequate substitute remedy for the common-law
cause of action for that injury?” Id.
	        Applying that framework to the claim in Smothers,
the court explained that, in 1857, the plaintiff in Smothers
would have had a cause of action against his employer for
negligently exposing him to dangerous fumes that were “a
contributing cause” of his injuries. Id. at 129-33. The legis-
lature, however, made workers’ compensation the plaintiff’s
exclusive remedy, and it required that the plaintiff prove
that his employer’s negligence was “the major contributing
cause” of his injury to recover under workers’ compensation.
Id. at 133. Because the plaintiff could not make that show-
ing, Smothers held that the workers’ compensation statute,
as applied, violated the remedy clause; that is, the workers’
compensation statute violated the remedy clause because it
denied the plaintiff any remedy for an injury—bodily harm
Cite as 359 Or 168 (2016)	177

for which the defendant’s negligence was a contributing
cause—that would have been actionable under the common
law of Oregon in 1857. Id. at 133-36.
	        Smothers did not reach the question of when a mod-
ified remedy for an injury that was actionable in 1857 will
be “constitutionally adequate.” Id. at 120 n 19. The court
explained:
   “[T]he only question in this case is whether the legislature
   has deprived plaintiff of a means for seeking redress for the
   injury [that was recognized at common law in 1857 and]
   that he alleges that he suffered at work. Accordingly, it is
   beyond the scope of this opinion to address issues relat-
   ing to the adequacy of the amount of damages that may
   be available under a legislatively substituted process for a
   common-law cause of action for injury to one of the rights
   that is protected by the remedy clause.”

Id. (emphasis in original). The court noted that other cases
had stated that a remedy will be constitutionally adequate
if it is “substantial.” Id. For instance, in Hale, this court con-
cluded that, in determining the adequacy of a remedy, “the
remedy need not be precisely of the same type or extent; it
is enough that the remedy is a substantial one.” Hale v. Port
of Portland, 308 Or 508, 523, 783 P2d 506 (1989). See also
Neher v. Chartier, 319 Or 417, 426, 879 P2d 156 (1994) (cit-
ing rule from Hale); Greist v. Phillips, 322 Or 281, 291, 906
P2d 789 (1995) (same).
	         As we read Smothers, it tied the meaning of the
remedy clause to Oregon common law in 1857 in two ways.
First, if the common law of Oregon provided a cause of action
for an injury to person, property, or reputation in 1857, then
the law must continue to provide some remedy for that his-
torically defined injury. Not only did Smothers say so explic-
itly, but it held the workers’ compensation statute unconsti-
tutional, as applied, because an actionable injury under that
statute (bodily harm for which the employer’s negligence
was the major contributing cause) was different from and
narrower than the injury for which a cause of action existed
in 1857 (bodily harm for which the employer’s negligence
was a contributing cause). See Smothers, 332 Or at 124,
178	                                        Horton v. OHSU

133-36. Second, in determining whether the law provides
a constitutionally adequate remedy, the court looked to the
common law in 1857 as a model. It noted that common-law
remedies for historically defined injuries would be consti-
tutionally adequate but that the remedy clause does not
prevent the legislature from modifying a remedy for those
injuries as long as the remedy remains a substantial one.
Id. at 124.
	         We accordingly disagree with plaintiff that Smothers
did not tie the remedy clause to the common law as it existed
in 1857. We also disagree with plaintiff that the court
departed from Smothers in Howell and Lawson by looking
to the common law in 1857 to determine whether the plain-
tiffs in those cases had suffered a constitutionally protected
injury and whether, if they had, the legislature had provided
a constitutionally adequate remedy. We agree, however, with
both plaintiff and defendant that tying the remedy clause
to the common law in 1857 can produce (and has produced)
anomalous results. As others have noted, the common law
often turned on a patchwork of confusing and unworkable
distinctions. See Edwin M. Borchard, Government Liability
in Tort, 34 Yale LJ 229, 233 (1925) (discussing confusion
engendered by common-law distinctions). The standard that
Smothers announced gives constitutional effect to those
common-law anomalies. Moreover, as the dissent recognized
in Howell and the majority did not dispute, strict adherence
to Smothers can result in the further anomaly of trying two
claims to a jury—one under the current law and the other
under the law as it existed in 1857. Finally, defendant has
raised substantial questions regarding Smothers’ interpreta-
tion of the sources on which it relied.
	        In those circumstances, we conclude that it is
appropriate to consider whether Smothers was correctly
decided by reexamining the text of Article I, section 10, its
history, and our cases. See State v. Reinke, 354 Or 98, 105,
309 P3d 1059, adh’d to as modified on recons, 354 Or 570,
316 P3d 286 (2013) (undertaking similar reexamination). In
doing so, we focus initially (and solely) on Smothers’ hold-
ing that Oregon common law in 1857 defines the injuries for
which the law must provide a remedy. Because we overrule
Cite as 359 Or 168 (2016)	179

Smothers, we also consider the related issue that defendant
raises—whether our other remedy clause cases should be
overruled as well.
B.  The remedy clause and Oregon common law
	          Article I, section 10, provides:
    	 “No court shall be secret, but justice shall be admin-
    istered, openly and without purchase, completely and
    without delay, and every man shall have remedy by due
    course of law for injury done him in his person, property, or
    reputation.”
Textually, Article I, section 10, differs from other sections
included in Oregon’s bill of rights. It is not a protection
against the exercise of governmental power. State ex rel
Oregonian Pub. Co. v. Deiz, 289 Or 277, 288, 613 P2d 23
(1980) (Linde, J., concurring). Rather, “[i]t is one of those
provisions of the constitution that prescribe how the func-
tions of government shall be conducted.”4 Id. Specifically,
“[s]ection 10 as a whole is plainly concerned with the admin-
istration of justice.” Hans A. Linde, Without “Due Process”:
Unconstitutional Law in Oregon, 49 Or L Rev 125, 136
(1970). Each of the three independent clauses that comprise
Article I, section 10, addresses that topic.5
	        The first independent clause prohibits secret courts
while the second provides that justice shall be adminis-
tered “openly and without purchase, completely and without
delay.” The third independent clause provides that “every
man shall have remedy by due course of law for injury done
him in his person, property, or reputation.” Textually, the
third independent clause can be read in two ways. On the one
hand, the clause can be seen as a guarantee that courts will
provide “every” person a “remedy by due course of law” for
	4
       The issue in Deiz was whether closing a juvenile adjudication to the public
violated the open courts clause of Article I, section 10. 289 Or at 279. In distin-
guishing Article I, section 10, from other provisions in the Oregon Constitution,
Justice Linde did not limit his discussion to the open courts clause of that section
but wrote more broadly.
	5
       Article I, section 10, consists of three independent clauses (“No court shall,”
“justice shall be administered,” and “every man shall have”), which are joined by
two conjunctions. Although Smothers stated that Article I, section 10, consists
of two independent clauses, 332 Or at 91, Smothers may not have been using the
phrase “independent clause” in its grammatical sense.
180	                                         Horton v. OHSU

certain kinds of injuries. As Professor Linde observed, the
clause could be nothing “more than a procedural guarantee
that the ‘due course of law’ will be open to ‘every man’ who
is entitled to a remedy under the substantive law, whatever
that might be at any time.” Linde, Without “Due Process,” 49
Or L Rev at 136.
	         On the other hand, characterizing the remedy
clause solely as a guarantee of equal access to the courts
fails to account for all the clause’s text. The text provides
that “every man shall have remedy by due course of law
for injury done him in his person, property, or reputation.”
Focusing on the phrase “by due course of law” can obscure
the remainder of the text, which provides that, when a per-
son has had “injury done him in his person, property, or
reputation,” he “shall have remedy.” The text is as much
about the availability of a remedy as it is about the “due
course of law” by which the remedy is to be administered.
In a related vein, this court had held that the remedy clause
does not apply to every injury a person sustains to a legally
protected interest. Juarez v. Windsor Rock Products, Inc.,
341 Or 160, 173, 144 P3d 211 (2006) (loss of deceased’s soci-
ety, guidance, and emotional support did not constitute
injury to person, property, or reputation within meaning of
remedy clause). Rather, the clause applies only to remedies
for three specified types of injuries. Id. The clause’s focus
on providing remedies for specified types of injuries implies
that it was intended to guarantee some remedy for those
injuries, and not merely be a guarantee of procedural regu-
larity for whatever injuries may, at the moment, enjoy legal
protection.
	         To the extent that the text guarantees that some rem-
edy will be available for injuries done to persons in their per-
son, property, and reputation, the question that the text leaves
unanswered is what the content of that remedy is. Certainly,
nothing in the text of the remedy clause says that its protec-
tions are limited to the common law as it existed at a particu-
lar point in time. The clause lacks words used elsewhere in the
constitution that connect a constitutional guarantee to a single
point in time. Compare Or Const, Art VII, § 3 (“thereafter”);
Or Const, Art I, § 31 (1857) (“hereafter”); Or Const, Art IV,
§ 24 (“at the time of the adoption of this constitution”).
Cite as 359 Or 168 (2016)	181

	        Not only does the text of the remedy clause not
provide express support for the historical limitation that
Smothers perceived, but the context of the remedy clause is
also at odds with that limitation. Both Article I, section 10,
and Article XVIII, section 7, were adopted as part of the
original Oregon Constitution. The Oregon Constitution and
Proceedings and Debates of the Constitutional Convention
of 1857 402, 431 (Charles Henry Carey ed., 1926).
Article XVIII, section 7, provides that “[a]ll laws in force in
the Territory of Oregon when this Constitution takes effect,
and consistent therewith, shall continue in force until
altered, or repealed.”
	        As this court explained in Land Bd. v. Corvallis
Sand & Gravel, 283 Or 147, 156, 582 P2d 1352 (1978),
Article XVIII, section 7, “continued in force the substan-
tive principles of the common law which were adopted by
the provisional government and sanctioned by the federal
act establishing the territorial government.” However,
“[t]he common law, as it existed in England at the time of
the settlement of the American colonies, has never been in
force in all of its provisions in any colony or state of the
United States.” Peery v. Fletcher, 93 Or 43, 52, 183 P 143
(1919). Rather, “[i]t has been adopted so far only as its gen-
eral principles were suited to the habits and conditions of
the colonies, and in harmony with the genius, spirit and
objects of American institutions.” Id. Oregon accordingly
departed from the “old common law [rule]” that defendants
would be liable in trespass for damages caused by their cat-
tle straying onto another person’s land. Perozzi v. Ganiere,
149 Or 330, 348, 40 P2d 1009 (1935). Similarly, in the arid
west, the common-law riparian right of property owners to
use water appurtenant to their land gave way to a more
limited property right to use water based on a system of
prior appropriation. Re Water Rights of Hood River, 114 Or
112, 166-81, 227 P 1065 (1924), cert dismissed sub nom Pac.
Power & Light Co. v. Bayer, 273 US 647, 47 S Ct 245, 71 L
Ed 821 (1926).
	       In modifying common-law rights to meet conditions
unique to this state, Oregon continued a process that began
when the original colonies first adopted and then modified
English common law. As one author has explained, “[b]y
182	                                        Horton v. OHSU

1820 the legal landscape in America bore only the faintest
resemblance to what existed forty years earlier” when the
original colonies first adopted English common law. Morton
J. Horwitz, The Transformation of American Law, 1780-1860
at 30 (1977). As Horwitz describes, from 1780 to 1860, state
legislatures modified property and other common-law rights
to accommodate both the differing conditions in this country
and the industrial growth that the country was experienc-
ing. It follows that, when the framers drafted Oregon’s con-
stitution in 1857, they would not have viewed the common
law as static or unchanging—a proposition that is appar-
ent from Article XVIII, section 7, which both continued the
common law, as modified to meet Oregon’s needs, and recog-
nized that the common law remained subject to change. See
Peery, 93 Or at 52-53 (recognizing that common law can be
“altered” or “repealed”).
	        Consistent with that recognition, the common law
has continued to evolve as the premises on which it rests
have changed. See Buchler v. Oregon Corrections Div., 316
Or 499, 518, 853 P2d 798 (1993) (Peterson, J., concurring)
(explaining that the “beauty and strength of the common-
law system is its infinite adaptability to societal change”).
For example, this court has held that the common-law doc-
trine of interspousal immunity no longer bars negligence
actions by one spouse against another, Heino v. Harper, 306
Or 347, 374-76, 759 P2d 253 (1988), and it has rejected the
doctrine of parental immunity, Winn v. Gilroy, 296 Or 718,
733-34, 681 P2d 776 (1984). In 1975, the legislature abol-
ished the common-law torts of criminal conversation and
alienation of affections because those “actions for invasion
of the family relationship were considered outmoded by
changing views of marriage, divorce, and sexual relations,
as reflected in the repeal in 1971 of criminal laws against
adultery and enactment of no-fault divorce laws.” Norwest
v. Presbyterian Intercommunity Hosp., 293 Or 543, 563, 652
P2d 318 (1982). More recently, we explained that, in light of
legislative changes to joint defendants’ liability, “common-
law indemnity” is no longer “necessary or justified” for civil
claims that are subject to the comparative fault statute.
Eclectic Investment, LLC v. Patterson, 357 Or 25, 38, 346
P3d 468 (2015).
Cite as 359 Or 168 (2016)	183

	        Contrary to the premise that underlies Smothers,
when the framers drafted the Oregon Constitution in 1857,
they would have understood that the common law was not
tied to a particular point in time but instead continued to
evolve to meet changing needs. See State v. Supanchick, 354
Or 737, 765, 323 P3d 231 (2014) (looking to common law as
it evolved in America to determine scope of state confronta-
tion clause). Put differently, nothing suggests that, when the
framers drafted the remedy clause, they would have sought
to tie the protections of that clause to the common law as
it existed at a single point in time. We find no basis in the
text of the remedy clause, its context, or its history from
which we can conclude that the framers intended to limit
the meaning of that clause to the concept of injury as it was
defined in 1857.
	        In reaching a contrary conclusion, Smothers relied
on dicta from a federal district court decision, Eastman v.
Clackamas Cnty., 32 F 24 (CCD Or 1887). See Smothers, 332
Or at 122. We accordingly discuss that decision briefly. The
plaintiff in Eastman had been injured in 1886 as a result
of Clackamas County’s negligence in maintaining one of
its bridges, and he sued the county to recover his damages.
Eastman, 32 F at 26. Under the common law, a county was
not liable for an injury resulting from a defect in one of its
highways or roads. Rankin v. Buckman, 9 Or 253, 256 (1881).6
Before the adoption of the Oregon Constitution, the Oregon
territorial legislature changed that common-law rule and
permitted tort and breach-of-contract actions against coun-
ties. Eastman, 32 F at 30-31.
	        In 1887, 30 years after the constitution had been
drafted and one year after the plaintiff in Eastman had been
injured, the legislature amended the territorial statute that
had permitted counties to be sued. Id. at 31. It deleted the
part of the statute allowing tort actions against counties,

	6
      In Eastman, the court explained that the county’s common-law immunity
derived from Russell v. Devon Co., 2 Term R 667 (1788), which had held that an
unincorporated county was immune from liability for its negligence, primarily to
avoid the prospect of a judgment “be[ing] satisfied out of the property of any one
of the men of Devon, [with] the result [that there] would be ‘an infinity of actions’
among the defendants for contribution.” Eastman, 32 F at 28-29.
184	                                                         Horton v. OHSU

with the result that the statute, as amended, permitted
actions against counties only for breach of contract. Id.
	        Before the federal district court, the county argued
that the plaintiff’s action should be dismissed. The county
explained that it was not liable for its torts at common law,
and it noted that the territorial statute permitting tort
actions against counties had been repealed. In considering the
county’s argument, the district court first observed in dicta
that the remedy clause froze in place both the common-law and
statutory remedies that existed when the Oregon Constitution
was enacted. Id. at 32. The district court reasoned:
    “To begin with, it may be admitted that the remedy guar-
    anteed by [the state remedy clause] is not intended for the
    redress of any novel, indefinite, or remote injury that was
    not then regarded as within the pale of legal redress. But
    whatever injury the law, as it then stood, took cognizance
    of and furnished a remedy for, every man shall continue to
    have a remedy for by due course of law. When [the Oregon]
    constitution was formed and adopted, it was and had been
    the law of the land, from comparatively an early day, that a
    person should have an action for damages against a county
    for an injury caused by its act or omission. If this then
    known and accustomed remedy can be taken away in the
    face of this constitutional provision, what other may not?”
Id.
	        Having raised the remedy clause as a possible
answer to the county’s defense, the federal district court
decided the case on a narrower ground. It held that the plain-
tiff had been injured before the legislature had repealed the
statute permitting actions against counties for their torts,
that the plaintiff’s cause of action had “vested” when he had
been injured, and that nothing in the 1887 amendment sug-
gested that the legislature had intended the amendment to
apply retroactively and take away a vested right. Id. at 34.
Because the federal court held only that the 1887 amend-
ment did not apply retroactively, its discussion of the remedy
clause was dicta and had no binding effect in federal district
court, much less in Oregon state courts.7
	7
      Of course, even if the federal district court’s interpretation of state law had
been part of its holding, a federal court’s interpretation of state law would not
bind a state court faced with the same question.
Cite as 359 Or 168 (2016)	185

	         Five years later, a plaintiff brought a negligence
action in state court against a county to recover for an
injury that occurred after the legislature had repealed the
statute making counties liable for their torts. Templeton v.
Linn County, 22 Or 314, 316-17 (1892). Although the plain-
tiff relied on the dicta in Eastman to argue that the rem-
edy clause barred the legislature from repealing the stat-
ute giving him a right to sue the county for its torts, this
court rejected that argument, describing it as “startling.”
Id. at 316. This court reaffirmed that the legislature cannot
take away a party’s “[v]ested rights” (the right to recover for
injuries that had occurred while the statutory remedy was
in place), but it held that the same limitation did not apply
to “expectancies and possibilities in which the party has no
present interest.” Id. at 318. Not only did Templeton reject
the dicta in Eastman, but this court later explained that it
had never adopted that dicta. Noonan v. City of Portland, 161
Or 213, 249, 88 P2d 808 (1939); Gearin v. Marion County,
110 Or 390, 400-01, 223 P 929 (1924).

	       Smothers based its holding tying the meaning of
the remedy clause to Oregon common law in 1857 on federal
dicta that this court described in Templeton as “startling”
and that the court explained in Noonan and Gearin that it
had never adopted.8 It follows that the central premise of
Smothers’ holding finds no support in the text of the rem-
edy clause, and it is at odds with the text of Article XVIII,
section 7, and the history underlying that section and
Article I, section 10. As Professor Linde observed more
than 30 years before Smothers was decided, “one doubts

	8
        Smothers stated that Theiler v. Tillamook County, 75 Or 214, 146 P 828
(1915), had adopted the dicta in Eastman. 332 Or at 122. Smothers misperceived
what Theiler held. In Theiler, the construction of a county highway caused a creek
to change its course and, as a result, periodically “flo[w] over and upon the plain-
tiff’s premises, destroying the trees, shrubs, and grass growing thereon, and
washing away the soil.” 75 Or at 215. In deciding whether the landowner could
bring a claim against the county, Theiler quoted the dicta from Eastman and also
discussed the holdings in Templeton and two other state supreme court cases. Id.
at 217-18. This court then held that the plaintiff could sue the county, a holding
that rested on the court’s conclusion that causing water to invade the plaintiff’s
land “practically amount[ed] to a taking of * * * part of the premises without con-
demnation.” Id. at 218. Government liability for taking property follows from the
state takings clause. See Or Const, Art I, § 18. Recognizing that constitutional
liability is not the same thing as adopting the dicta in Eastman.
186	                                          Horton v. OHSU

that by the words ‘remedy by due course of law,’ Oregon’s
constitution meant to freeze tort law as it stood either in
1859, or when this guarantee first entered state constitu-
tions almost 200 years ago.” Linde, “Without Due Process,”
49 Or L Rev at 136. Indeed, both Justice O’Connell’s
majority opinion and Justice Goodwin’s dissent in Holden
expressly rejected the proposition that Smothers later
embraced—that Article I, section 10, requires that every
injury the common law recognized in 1857 be remedied
in substantially the same form as that recognized when
the constitution was first adopted. See Holden, 228 Or at
411-12 (majority); id. at 422 (Goodwin, J., dissenting).
	         We do not overrule our precedents lightly. See
Farmers Ins. Co. v. Mowry, 350 Or 686, 261 P3d 1 (2011).
As the court explained in Mowry, our “decisions ‘should be
stable and reliable,’ because the Oregon Constitution is ‘the
fundamental document of this state.’ ” Id. at 693-94 (quot-
ing Stranahan v. Fred Meyer, Inc., 331 Or 38, 53, 11 P3d 228
(2000)). However, as the court also recognized in Mowry,
“there is a ‘similarly important need to be able to correct
past errors’ because ‘[t]his court is the body with the ulti-
mate responsibility for construing our constitution, and if
we err, no other reviewing body can remedy that error.’ ”
Id. at 694 (quoting Stranahan, 331 Or at 53) (bracket in
Mowry). The considerations that bear on when we should
exercise that authority are difficult to reduce to a simple
formula. Couey v. Atkins, 357 Or 460, 485, 355 P3d 866
(2015). Rather, as the court explained in Mowry, “stare deci-
sis is a prudential doctrine that is defined by the competing
needs for stability and flexibility in Oregon law.” 350 Or at
697-98.
	In Couey, we identified “at least three categories [of
error]” that will justify reconsidering a prior constitutional
decision. 357 Or at 485. We observed:
   “First, there are cases in which a prior pronouncement
   amounted to dictum or was adopted without analysis or
   explanation. * * * Second, there are cases in which the
   analysis that does exist was clearly incorrect—that is, it
   finds no support in the text or the history of the relevant
   constitutional provision. * * * Third, there are cases that
Cite as 359 Or 168 (2016)	187

   cannot be fairly reconciled with other decisions of this court
   on the same constitutional provision.”
Id. at 485-86 (citations omitted). Placing a decision in one
of those three categories does not exhaust consideration of
other factors that can bear on whether to adhere to or over-
rule that decision. As Mowry explained, a significant consid-
eration can be whether others have “rel[ied] on the rules of
law announced by this court to structure their transactions.”
350 Or at 700-01 (insurance policies drafted and underwrit-
ten in reliance on judicial decision); see State v. Cuevas, 358
Or 147, 154, 361 P3d 581 (2015) (declining to overrule two
decisions interpreting sentencing guidelines rules, in part,
because those decisions had “been applied repeatedly in
calculating innumerable sentences”). Moreover, the age of
the decisions and the extent to which the issues have been
fully litigated can matter. Compare Mowry, 350 Or at 700-01
(declining to overrule relatively recent decision where issue
had been fully litigated), with State v. Mills, 354 Or 350,
366-71, 312 P3d 515 (2013) (overruling holding in 1923 case
that had been adopted without discussion and cited without
explanation in ensuing 90 years). The answer to the ques-
tion whether a case should be overruled cannot be reduced to
the mechanical application of a formula but requires instead
an exercise of judgment that takes all appropriate factors
into consideration. See Mowry, 350 Or at 697-98 (describing
stare decisis as a prudential doctrine).
	         With that background in mind, we turn to the ques-
tion whether we should overrule Smothers. As explained
above, the central premise of Smothers finds no support in
the text and history of Article I, section 10; it is at odds
with the context found in Article XVIII, section 7; and it
is squarely inconsistent with a series of this court’s cases
holding that Article I, section 10, did not freeze rights and
remedies as they existed in 1857. Additionally, Smothers is
of relatively recent vintage, and it has not given rise to the
sort of reliance interests that persuaded this court in Mowry
to adhere to a prior statutory interpretation. Although the
text and history of the remedy clause were considered at
some length in Smothers, that factor, standing alone, does
not persuade us to adhere to a case that was at odds with
the text, history, and case law when it was decided and that
188	                                                       Horton v. OHSU

continues to prove problematic. For the reasons explained
above, we overrule Smothers.9
C.  This Court’s Other Remedy Clause Cases
	         The question that remains is whether, as defendant
argues, our other remedy clause cases also should be over-
ruled to the extent that they place a substantive limit on
the legislature’s authority to alter or adjust remedies; that
is, is defendant correct that the remedy clause provides only
procedural protection? In considering that issue, we begin
by summarizing our remedy clause cases that preceded and
followed Smothers. We then turn to whether those cases are
consistent with the text and history of the remedy clause.
      1.  Oregon remedy clause decisions
	       This court’s remedy clause decisions divide roughly
into two groups. The first group arose out of claims against
counties and cities for injuries caused by defects in their
roads and streets. Those cases started from a premise that
was familiar to the courts in the late nineteenth and early
twentieth century, which Justice Bean summarized in his
concurring opinion in Templeton: “By the decided weight of
authority, a county is not liable for an injury received from
a defective highway, unless by statute; while the courts
seem equally agreed that such liability exists as against a
municipal corporation.” Templeton, 22 Or at 320 (Bean, J.,
concurring).10
	Following Templeton, this court routinely rejected
the argument that the remedy clause entitled a plaintiff

	90
        Because we overrule Smothers, it follows that its conclusion—that the
workers’ compensation statute was unconstitutional as applied—cannot stand.
We express no opinion on whether our remedy clause cases that preceded
Smothers, which we reaffirm today, would lead to the same conclusion.
	10
         That distinction did not derive from the nature of the governmental activ-
ity. It was the same for both counties and cities—maintaining their streets in
good repair. Rather, the distinction derived from the proposition that cities were
created by a special charter, which imposed a duty on cities to maintain their
streets. Rankin, 9 Or at 256-57. The basis for holding that counties could not be
sued rested variously on the lack of a corporate identity, which the English courts
had identified in Russell and the federal district court had noted in Eastman, and
the proposition that counties were created by general law rather than a special
charter. See John F. Dillon, 2 The Law of Municipal Corporations §§ 961, 965 (3d
ed 1881) (recognizing that distinction but questioning its validity).
Cite as 359 Or 168 (2016)	189

to bring a negligence action against a county for failing to
maintain its roads, in the absence of a statute authorizing
the action. See, e.g., Schroeder v. Multnomah County, 45 Or
92, 96, 76 P 772 (1904). Negligence claims against cities pre-
sented a more complex issue. This court explained that cit-
ies were created by special charters, which imposed a duty
on cities to maintain their streets in good repair. Rankin, 9
Or at 256-57. As a result, cities could be sued for negligently
failing to satisfy that duty, unless the legislature exempted
them from liability. Id.; see O’Harra v. The City of Portland,
3 Or 525, 526 (1870) (upholding provision in city charter
exempting city from tort liability); cf. Mattson v. Astoria, 39
Or 577, 65 P 1066 (1901) (citing O’Harra for that proposition
in the context of an Article I, section 10, case).
	In Mattson, this court considered a statute that
sought to exempt both a city and its officials from liability
for negligently maintaining its streets. 39 Or at 578-79. The
court held that, although the legislature could exempt a city
from liability for breaching that duty, the remedy clause
prevented the legislature from exempting both the city and
its officials from all liability. 39 Or at 579-80. The court
reasoned:
   “[The remedy clause] was intended to preserve the common-
   law right of action for injury to person or property, and
   while the legislature may change the remedy or the form
   of procedure, attach conditions precedent to its exercise,
   and perhaps abolish old and substitute new remedies, * * *
   it cannot deny a remedy entirely.”
Id. at 580 (citations omitted); see Thomas M. Cooley, A
Treatise on the Constitutional Limitations 289, 361-62 (1st
ed 1868, reprinted 1972) (summarizing earlier cases).11
	         Over the next 40 years, this court considered a series
of cases brought by persons injured as a result of defects in
city streets. See Noonan, 161 Or at 223-35 (reviewing deci-
sions). It adhered to the rule that the legislature can immu-
nize a city from tort liability if the city officials or employees
remain liable, but it reaffirmed that the legislature cannot

	11
        The quoted paragraph from Mattson combines and repeats, almost verba-
tim, the cited parts of Cooley’s 1868 treatise, which summarized cases deciding
contract clause and due process claims.
190	                                                      Horton v. OHSU

eliminate all or practically all liability for breach of a city’s
duty by immunizing both the city and its employees. See id.
at 237-38; Pullen v. Eugene, 77 Or 320, 328, 146 P 822 (1915)
(upholding city charter provision providing a cause of action
against city officials when damages exceeded $100); Batdorff
v. Oregon City, 53 Or 402, 408-09, 100 P 937 (1909) (exon-
erating city from liability and permitting an action against
city officials for gross negligence “practically denies a rem-
edy to any person injured”). During that time, some judges
expressed the view that leaving an injured plaintiff with a
remedy only against a city employee was a poor substitute
for a remedy against the city. See Colby v. City of Portland, 85
Or 359, 374, 166 P 537 (1917).12 However, this court’s cases
adhered, with some backing and filling, to the principle that
the court first announced in Mattson—as long as legislation
left the injured person with a remedy against either the city
or a city employee, it did not violate Article I, section 10. See
Noonan, 161 Or at 2223-35 (discussing decisions).13
	In Mattson and the cases following it, the legisla-
ture had not altered the duty imposed on cities and their
officials to maintain streets in good repair, but it had denied
plaintiffs injured by a breach of that duty any remedy. Those
cases recognized that a remedy against a city employee
could be substituted for a remedy against the city, but those
cases did not require this court to decide whether or on what
terms the legislature could alter a common-law duty. That
question began to arise in the second group of remedy clause
cases that this court decided, which found their genesis in
the opinion denying rehearing in Stewart v. Houk, 127 Or
589, 271 P 998, 272 P 893 (1928).

	12
       In Eastman, the federal district court had rejected an argument that the
plaintiff had an adequate remedy because he could sue the county employees for
negligence. The district court explained that pursuing a negligence claim against
a county employee was like “threshing empty straw.” Eastman, 32 F at 34. The
court reasoned: “If travelers and others who sustain injuries by reason of defec-
tive highways can have no remedy against any one except these officers person-
ally, they might as well have none.” Id. As noted above, Mattson and the cases
following it did not accept that reasoning.
	13
        In reviewing those decisions, the court observed in Noonan that the cities
could not and did not invoke the doctrine of sovereign immunity because the
task of maintaining city streets was regarded, perhaps illogically, as a corporate
rather than a governmental function. 161 Or at 221-22; see id. at 237 (describing
that function as ministerial rather than governmental).
Cite as 359 Or 168 (2016)	191

	        The statute at issue in Stewart paralleled, in many
respects, the statutes at issue in Mattson and its progeny.
Like the statute in Mattson, the statute in Stewart provided
that a guest injured while in a vehicle driven on Oregon pub-
lic highways “ ‘shall have no right of recovery against the
owner or driver of such motor vehicle.’ ” Id. at 591 (quoting
statute). The statute did not affect the owner or driver’s
duty to exercise due care, but it deprived an injured guest
of any remedy for a breach of that duty. Id. at 595. This
court accordingly concluded that the statute “withh[e]ld
jural significance from a breach of duty which previously
was regarded as a cause of action” in violation of the remedy
clause. Id.
	        The defendant in Stewart petitioned for rehearing,
arguing that the court’s decision was inconsistent with the
Connecticut Supreme Court’s decision in Silver v. Silver, 108
Conn 371, 143 A 240 (1928). This court denied rehearing
after explaining why the guest-passenger statute at issue
in Silver differed from Oregon’s guest-passenger statute.
This court noted that the Connecticut statute provided that
a host was not liable to a guest for injuries caused by ordi-
nary negligence but preserved liability in instances “where
the injury was inflicted intentionally, heedlessly or through
reckless disregard of the rights of others.” Id. at 597 (on
rehearing). The court explained that the Connecticut leg-
islature had sought “to fix the measure of care a host owed
to his guest.” Id. at 598. It viewed the Oregon statute, by
contrast, as not being an effort “to regulate the operation
of automobiles by prescribing the duty of host to guest,
but as one wherein this element of the situation remains
untouched, and the sole change effected is the denial of the
remedy to an injured guest.” Id. Having identified that dis-
tinction, the court denied the petition for rehearing.
	        After the court issued its decision in Stewart,
the Oregon legislature enacted a statute that tracked
Connecticut’s guest-passenger statute. The new statute pro-
vided that an owner or operator of a motor vehicle was liable
to a guest for injuries sustained in an accident if the accident
were intentional on the part of owner or operator or “ ‘caused
by [the owner or operator’s] gross negligence or intoxication
or reckless disregard of the rights of others.’ ” Perozzi, 149
192	                                         Horton v. OHSU

Or at 331 (quoting Or Laws 1929, ch 401, § 1). In holding
that the new statute did not violate Article I, section 10, this
court noted the United States Supreme Court’s decision in
Silver upholding Connecticut’s statute against an equal pro-
tection challenge. Id. at 332-33. This court observed that, in
upholding the distinction that Connecticut had drawn, the
United States Supreme Court had relied on two state cases
holding that, as a matter of state common law, “ ‘a lower
standard of care should be exacted where the carriage in
any type of vehicle is gratuitous.’ ” Id. at 333 (quoting Silver
v. Silver, 280 US 117, 50 S Ct 57, 74 L Ed 221 (1929)).
	        This court looked to the state common-law decisions
cited in Silver in holding that Oregon’s new guest-passen-
ger statute did not violate Article I, section 10. Perozzi, 149
Or at 334-37. Specifically, this court relied on three state
court decisions that held, as a matter of common law, that
to “ ‘make out liability in case of a gratuitous undertaking
the plaintiff ought to prove a materially greater degree of
negligence than he has to prove where the defendant is to be
paid for doing the same thing.’ ” Id. at 334 (quoting Heiman
v. Kloizner, 139 Wash 655, 247 P 1034 (1926)); accord
Massaletti v. Fitzroy, 228 Mass 487, 118 NE 168 (1917); Epps
v. Parrish, 26 Ga App 399, 106 SE 297 (1921). In Massaletti,
for example, the Massachusetts Supreme Judicial Court
reasoned that a driver who gratuitously gave a guest a ride
owed the same common-law duty that a gratuitous bailee
would, with the result that both were liable only for gross
negligence or bad faith. See Massaletti, 228 Mass at 489 (cit-
ing West v. Poor, 196 Mass 183, 81 NE 960 (1907)).
	        To be sure, the common-law position that
Massachusetts, Washington, and Georgia adopted reflected
a minority view, and this court considered whether a legisla-
tive enactment based on a minority view of the common law
complied with Article I, section 10. In considering that ques-
tion, the court focused on cases from other state courts with
similar remedy clauses. For example, the court noted that
the Florida Supreme Court had held that its remedy clause
did not lock its legislature into a fixed version of the com-
mon law but left it free either to expand a plaintiff’s rem-
edies against a deceased tortfeasor or to uphold a statute
Cite as 359 Or 168 (2016)	193

permitting cattle to roam free, contrary to a landowner’s
common-law property rights. 149 Or at 343-44. Consistently
with the Florida decision, this court noted in Perozzi that
Article XVIII, section 7, of the Oregon Constitution expressly
recognized that the legislature may alter or repeal the com-
mon law and that Article I, section 10, lacked terms that
would demonstrate an intent to freeze in place the common
law as it existed in 1857. Id. at 346-47.
	        This court accordingly declined to tie the legisla-
ture to a conception of the common law that would prevent
it from amending the law to meet the “existing conditions
and circumstances” of a given time. Id. at 348. It reasoned
that, to hold otherwise, would fix into place doctrines such
as the fellow-servant doctrine, contributory negligence, and
assumption of risk. Id. As we read Perozzi, it held that, as a
matter of state constitutional law, Article I, section 10, does
not deny the legislature latitude to adjust the duties that
one person owes another, based on the extent of the change
and the reasons for the adjustment. Perozzi thus answered
the question that Mattson and the cases that followed it had
no occasion to decide—to what extent and on what grounds
may the legislature modify common-law duties.
	        Cases following Perozzi have interpreted it as stand-
ing for the proposition that Article I, section 10, does not
deny the legislature latitude to modify and sometimes elim-
inate common-law duties where changing conditions war-
rant it. See Noonan, 161 Or at 249 (“Article I, § 10, Oregon
Constitution, was not intended to give anyone a vested right
in the law either statutory or common; nor was it intended
to render the law static.”) Throughout the twentieth century,
our cases have adhered to that proposition, while recogniz-
ing that the remedy clause places a substantive limit on the
legislature. That is, within constitutional limits, the legisla-
ture has authority to alter a common-law duty or condition
the procedural means of recovering for a common-law injury.
For instance, in Josephs v. Burns & Bear, 260 Or 493, 491
P2d 203 (1971), this court upheld statutes of limitations on
causes of action as having “always been considered a proper
function of the legislatures * * * so long as it is done for the
purpose of protecting a recognized public interest.” Id. at
194	                                                        Horton v. OHSU

503. Similarly, in Sealey v. Hicks, 309 Or 387, 788 P2d 435,
cert den, 498 US 819 (1990), this court upheld a statute of
repose for products liability actions, reasoning that the “leg-
islature has the authority to determine what constitutes a
legally cognizable injury.” Id. at 394.
	In Hale, Clarke, and Howell, this court addressed
a different question, which Smothers had noted but not
reached: On what terms may the legislature, consistently
with the remedy clause, alter a remedy for the breach of a
recognized duty? In Hale, the court summarized prior cases
in concluding that “it is enough [for the purposes of the rem-
edy clause] that the remedy is a substantial one.” 308 Or at
523. In upholding a $100,000 cap on more than $600,000
in damages, the court focused on what later cases have
referred to as a quid pro quo. Id. The court reasoned:
    “The class of plaintiffs [who can seek a remedy under the
    Tort Claims Act] has been widened by the legislature by
    removing the requirement that an injured party show that
    the municipal corporation’s activity that led to the injury
    was a proprietary one. At the same time, however, a limit
    has been placed on the size of the award that may be recov-
    ered. A benefit has been conferred, but a counterbalancing
    burden has been imposed. This may work to the disadvan-
    tage of some, while it will work to the advantage of others.
    But all who had a remedy continue to have one.”
Id. In holding that the Tort Claims Act limitation constitu-
tionally could be applied to the plaintiff in Hale, the court
compared that statute to the workers’ compensation act,
which expanded the class of plaintiffs eligible for a remedy
but limited the extent of the remedy available for individual
plaintiffs. Id. at 521-23.14
	       This court considered a similar issue in Clarke.
Clarke, however, differed from Hale in three respects. First,
in Clarke, the legislature had eliminated a cause of action
against state employees for injuries resulting from their
negligence and substituted a cause of action solely against
	14
        This court considered the constitutionality of an early version of the work-
ers’ compensation statute in Evanoff v. State Industrial Acc. Com., 78 Or 503, 154
P 106 (1915). As the court noted in Hale, Evanoff upheld the statute against an
Article I, section 10, challenge because it allowed workers to opt out of coverage.
See 308 Or at 522-23 (quoting law review article noting that proposition).
Cite as 359 Or 168 (2016)	195

the state with capped damages of $200,000. 343 Or at 608.
Second, the plaintiff in Clarke had sustained over $12 mil-
lion in economic damages, compared to the $600,000 in dam-
ages that the plaintiff in Hale had sustained. See id. at 586.
Finally, the court decided Clarke after it decided Smothers.
See id. at 593. Smothers had disavowed the reasoning in Hale,
332 Or at 118, and Clarke accordingly followed Smothers in
resolving the plaintiff’s Article I, section 10, challenge. See
Clarke, 343 Or at 591-93, 605-07 (discussing and following
Smothers). That is, Clarke focused solely on whether capped
damages of $200,000 was a “substantial” remedy in light of
the economic damages that the plaintiff had suffered. See
id. at 607 (framing the issue in light of Smothers). The court
held that it was not. Id. at 610; see id. at 611 (Balmer, J.,
concurring) (“The arbitrarily low cap on damages for medi-
cal malpractice claims against OHSU and its employees is a
problem that has long called for a legislative solution.”).
	        By contrast, the court held in Howell that capped
damages of $200,000 was a substantial remedy when the
plaintiff had sustained $507,500 in total damages. 353 Or
at 376. The court explained that the damage limitation “does
not leave plaintiff ‘wholly without a remedy,’ as was the case
for the parents of the plaintiff in Neher. And it represents a
far more substantial remedy than the paltry fraction that
remained after the imposition of the limitation in Clarke.”
Id.
	        Smothers characterized this court’s remedy clause
cases as consisting of two phases, one of which lived up to the
historical purposes of the remedy clause, the other of which
grossly failed to realize them. In the first phase, Smothers
explained, courts consistently reasoned that the purpose of
the remedy clause was to mandate that a remedy be available
to repair injuries recognized at common law to “absolute”
rights. Those cases included Mattson, Stewart, and others
holding that the complete elimination of all liability would
violate the remedy clause. Smothers explained that, in the
second phase, Perozzi and the cases that followed it strayed
from the remedy clause’s historical purposes. Smothers rea-
soned that “[u]ntil 1935, this court’s case law was consis-
tent with” the purpose of protecting “absolute common-law
196	                                                      Horton v. OHSU

rights.” Smothers, 332 Or at 118-19. In Perozzi, according
to Smothers, this court erroneously imported federal equal
protection analysis into Oregon’s remedy clause. Id. at 119.
It followed, Smothers concluded, that any case that relied on
Perozzi either directly or indirectly had erred, and Smothers
disavowed them.15
	        In reviewing our remedy clause decisions, we view
their development differently. Perozzi did not rely on federal
equal protection analysis as Smothers perceived. Rather, as
explained above, the reasoning in Perozzi consisted of an
extensive analysis of the Oregon Constitution, the text of
the remedy clause, the text of Article XVIII, section 7, and
common-law decisions from other states. Only in explaining
the development of guest-passenger statutes similar to the
one at issue in Perozzi did this court discuss Silver and, even
then, to recognize, as the common law decisions it cited had
done, that a state could find that a gratuitous host owed the
same degree of care to his or her passengers that a gratu-
itous bailee owed at common law. See Perozzi, 149 Or at 332-
35. Perozzi’s ground for decision was its analysis of Article I,
section 10, of the Oregon Constitution. See id. at 348-50. For
that reason, the cases relying on Perozzi were not sipping
from a poisoned wellspring. Rather, they were relying on a
case that took a considered view of the text, context, and
purposes of Oregon’s remedy clause.
	         As we view the two phases of our remedy clause
cases, the first phase dealt with statutes in which the legis-
lature had imposed a duty of care but eliminated any rem-
edy for a breach of that duty. As legislative enactments grew
more complex, the second phase of our remedy clause cases
focused on statutes that modified either a duty or a remedy,
but they did not retain a duty while eliminating any remedy
for its breach, as the earlier statutes had done. In consider-
ing those later statutes, our cases recognized that the leg-
islature was not precluded from altering the duty that one
person owes another or even eliminating common-law causes
of action and defenses, such as alienation of affections and
	15
       Smothers disavowed all or part of five cases on the ground that they relied
on Silver or on a case that itself relied on Silver. Those cases were Noonan,
Josephs, Holden, Sealey, and Hale. 332 Or at 118.
Cite as 359 Or 168 (2016)	197

contributory negligence, when the premises for recognizing
the cause of action or defense had changed. Another group
of our second-phase remedy clause cases recognized that the
legislature could modify remedies for a recognized duty as
long as the remedy that remained was substantial. Far from
reflecting an aberrant view of state constitutional law, as
Smothers concluded, the second phase of our remedy clause
cases considered differing statutory schemes and, in doing
so, complemented and refined the principles recognized in
Mattson and its progeny.
	        We accordingly disagree with Smothers that we
either can or should disregard Perozzi and the cases that
followed it. We also disagree with Smothers that the two
phases of our remedy clause cases are unalterably in con-
flict. Rather, the conflict that Smothers perceived appears
to have derived primarily from its conclusion that our early
remedy clause cases reflected its view of Article I, section 10.
That is, Smothers viewed our early remedy clause cases as
preventing the legislature from modifying Oregon common
law as it existed in 1857, and it concluded that our early
cases, viewed that way, were in conflict with the cases that
followed. As explained above, however, the difficulty with
Smothers’ conclusion lies in its premise. Our early remedy
clause cases looked to the common law as a guide, not as
a procrustean template. Moreover, those cases considered
statutes that either imposed or recognized a duty but denied
any remedy, while the cases that followed considered stat-
utes that altered the duty one person owes another or the
remedy for the breach of that duty, sometimes as part of a
quid pro quo. Properly viewed, the second phase of our rem-
edy clause cases complements the first.16
	       With our remedy clause cases (other than Smothers)
in mind, we return to defendant’s argument that we should
overrule those cases because Article I, section 10, is not
“a substantive guarantee of a remedy * * * [but] rather,
	16
      This is not to say that there are no stray threads in our remedy clause
cases. See Noonan, 161 Or at 242-43 (discussing some statements in remedy
clause opinions that were incorrect even while following the larger principles
recognized in those decisions). However, with the exception of Smothers, the
larger principles that underlie and inform our remedy clause cases can be read
consistently.
198	                                             Horton v. OHSU

guarantees access to the courts [only] for such remedies as
the law may provide.” We begin, as usual, with the text of
the remedy clause and then turn to its history.
    2.  Text
	        We discussed the text of the remedy clause earlier
and concluded that the text does not provide a clear answer
as to the clause’s meaning. As explained above, the text
could be merely a guarantee of equal access to the remedies
that the legislature has provided. The text, however, could
be as much about the availability of a remedy for injuries to
person, property, or reputation as it is about the due course
of the law by which the remedy will be administered. We
accordingly look to the history of the remedy clause for guid-
ance in determining whether our remedy clause cases are
clearly incorrect. We consider the English sources for the
remedy clause, the early American charters and constitu-
tions, the early and mid-nineteenth century cases from other
states interpreting their remedy clauses, and the enactment
history of the Indiana and Oregon remedy clauses.
    3.  English sources of the remedy clause
	        Oregon’s remedy clause stems from Lord Coke’s
interpretation of Chapter 29 of the 1225 version of Magna
Carta, which combined Chapters 39 and 40 of the 1215 ver-
sion of Magna Carta. Linde, Without “Due Process,” 49 Or L
Rev at 138. Chapter 29 of Magna Carta provides:
   “No freeman shall be taken or imprisoned, or be disseised
   of his freehold, or liberties, or free customs, or be outlawed,
   or exiled, or any other wise destroyed; nor will we not pass
   upon him, nor condemn him, but by lawful judgment of his
   peers, or by the law of the land. We will sell to no man, we
   will not deny or defer to any man either justice or right.”
Edward Coke, The Second Part of the Institutes of the Laws of
England 45 (1797 ed) (setting out Chapter 29). Coke explained
that this “Chapter containeth nine severall branches.” Id. at
46. He identified the “sense” or nature of each branch, and
then explained how “the same hath been declared and inter-
preted. 1. By authority of Parliament. 2. By our books. 3. By
Precedent.” Id. As Coke’s stated methodology makes clear, he
viewed both the acts of parliament and the common law as
Cite as 359 Or 168 (2016)	199

implementing the larger principles stated in Magna Carta.
That is, Coke viewed the common law and the acts of par-
liament as a continuation of the principles stated in Magna
Carta that checked the king’s arbitrary exercise of power.
	         The first six branches of Chapter 29 that Coke iden-
tified derived from Chapter 39 of the 1215 version of Magna
Carta and limited the king’s authority to deprive a person
of his land, liberty, livelihood, and benefit of the law except
“by the law of the land,” which Coke explained meant “(that
is to speak it once for all) by the due course, and processe
of law.” Id. After explaining how the courts and parliament
had implemented the first six branches of Chapter 29, Coke
turned to the remaining three branches, which derived from
Chapter 40 of the 1215 version of Magna Carta. He listed
the “sense” of those three branches as follows:
   “7.  We shall sell to no man justice or right.
   “8.  We shall deny to no man justice or right.
   “9.  We shall defer to no man justice or right.”

Id. In discussing the last three branches of Chapter 29, Coke
analyzed the seventh branch separately from the eighth and
ninth branches, which he grouped together. See id. at 55-56
(analyzing the seventh branch); id. at 56 (analyzing the
eighth and ninth branches).
	        Coke explained that the eighth and ninth branches
focused on protecting the common law courts from royal
interference. He stated that those branches “have been
excellently expounded by latter acts of parliament, that by
no meanes common right, or common law be disturbed, or
delayed” by the king’s exercise of the “great seale, or privie
seale, order, writ, letters, message, or commandement what-
soever.” Id. at 56. Coke recognized that the king may stay
suits in his own courts, but he viewed the king’s efforts to
stay or interfere with the common law courts as contrary to
the acts of parliament and Magna Carta. Id.
	        The seventh branch reflects a separate guarantee.
Because Oregon’s remedy clause derives from Coke’s discus-
sion of that branch, we quote his discussion in full:
200	                                                      Horton v. OHSU

                        “Nulli vendemus,[17] &c.
    	 “This is spoken in the person of the King, who in judg-
    ment of Law, in all his Courts of Justice is present, and
    repeating these words, nulli vendemus, &c.

    	 “And therefore, every subject of this realme, for injury
    done to him in bonis, terres, vel persona,[18] by any other sub-
    ject, be he ecclesiasticall, or temporall, free, or bond, man,
    or woman, old, or young, or be he outlawed, excommuni-
    cated, or any other without exception, may take his remedy
    by the course of the law, and have justice, and right for the
    injury done to him, freely without sale, fully without any
    deniall, and speedily without delay.

    	 “Hereby it appeareth, that justice must have three qual-
    ities, it must be libera, quia nihil iniquius venali justitia;
    plena, quia justititia non debet claudicare; et celeris, quia
    dilatio et quaedam negatio;[19] and then it is both Justice
    and Right.”

Id. at 55-56.
	        Three propositions follow from Coke’s text. First,
the second paragraph quoted above focuses on ensuring that
“every subject” has access to a remedy, without regard to the
subject’s age, status, or gender. The emphasis is on equal
access to the courts. The second proposition is consistent
with the first. After stating in the first paragraph that the
king is present in the courts and promising that he will sell
no man justice and right, Coke begins the next paragraph
with the phrase “And therefore.” The phrase “And therefore”
implies that the passage that follows flows from the king’s
promise that justice will not be limited only to those per-
sons who can afford it. Put differently, because a person’s
access to justice will not turn on the person’s ability to buy a
more expeditious or effective writ, every person “may take”
a remedy for injuries without regard to wealth, age, status,
or gender.
	17
        The phrase means “We will sell to no man.”
	18
        The phrase means “in goods, in lands, or in person.”
	19
        The clauses mean “Free, because nothing is more iniquitous than saleable
justice; full, because justice ought not to limp; and speedy, because delay is in
effect a denial.”
Cite as 359 Or 168 (2016)	201

	        Coke’s text also suggests a third proposition—that
the promise of a remedy for injuries to specific interests is not
limited to equal access. The text recognizes that, in gaining
access to the courts and the common law, every man shall
“have justice, and right for the injury done to him.” That is,
Coke assumed that access to the common-law courts and
the common law carried with it access to justice and right
for injuries. Coke had little occasion to consider the extent
to which parliament could alter the common law or the lim-
its on its authority to do so. For the most part, he viewed
the acts of parliament as supplementing and confirming
the common law. See Nathan S. Chapman & Michael W.
McConnell, Due Process as Separation of Powers, 121 Yale
LJ 1672, 1685 (2012) (“The common law, [Coke] maintained,
had developed organically through the adjudication of the
courts since time immemorial, as well as through certain
declaratory acts of Parliament, which themselves were
believed to articulate principles with an ancient origin.”).
It is thus difficult to find in Coke an answer to the ques-
tion whether a promise of equal access to the common-law
courts imposed a substantive limit on parliament’s ability
to depart from the common law. That question was largely
foreign to Coke’s view.20
	        Sir William Blackstone, as other commentators
have noted, largely agreed with Coke’s interpretation of
Chapter 40 of Magna Carta. See Thomas R. Phillips, The
Constitutional Right to a Remedy, 78 NYU L Rev 1309,
1322 (2003) (describing Blackstone’s approach). In his
Commentaries on the Laws of England, Blackstone para-
phrased Coke’s explanation of that chapter while adding
his own gloss. William Blackstone, 1 Commentaries on the
Laws of England 137-38 (1st ed 1765). Blackstone viewed
Chapter 40 as directed both at the king and judges—
specifically, as telling the king that he cannot issue com-
mands or letters that override common-law procedures and
	20
       In discussing Chapter 39 of Magna Carta, Coke explained that, even
though parliament had given the king more leeway than the common law had pro-
vided to bring prosecutions, parliament had corrected its error when the harmful
effect of its procedure became apparent. Coke, Second Part of the Institutes at 51.
He thus recognized that parliament might depart from the common law and the
principles expressed in Magna Carta but believed that parliament eventually
would correct its error. See id.
202	                                            Horton v. OHSU

telling the courts that if they receive such things they should
disregard them:
   “[I]t is enacted, that no commands or letters shall be sent
   under the great seal, or the little seal, the signet, or privy
   seal, in disturbance of the law; or to disturb or delay com-
   mon right: and, though such commandments should come,
   the judges shall not cease to do right.”

Id. at 138. Blackstone agreed with Coke that the general
purpose of Chapter 40 was to prevent royal interference
with the common-law courts.
	Blackstone’s Commentaries also shed light on par-
liament’s ability to alter the common law. In commenting on
Coke’s explication of Chapter 40—that “every Subject * * *
for injury done to him in bonis, in terres, vel persona * * *
may take his remedy by the course of the Law,” Blackstone
explained:
   “It were endless to enumerate all the affirmative acts of
   parliament wherein justice is directed to be done according
   to the law of the land: and what that law is, every subject
   knows; or may know if he pleases; for it depends not upon
   the arbitrary will of any judge; but is permanent, fixed and
   unchangeable, unless by authority of parliament.”

Id. at 137 (second emphasis added). Blackstone made the
point clearer in the next paragraph. He explained that “[n]
ot only the substantial part, or judicial decisions, of the law,
but also the formal part, or method of proceeding, cannot
be altered but by parliament.” Id. at 138 (emphasis added).
Blackstone’s gloss on Coke thus explicitly recognized parlia-
ment’s authority to alter the “substantial part, or judicial
decisions, of the law.”
	        In analyzing the effect of Blackstone’s Commentaries
on the meaning of Oregon’s remedy clause, Smothers did
not discuss Blackstone’s analysis of Coke’s commentary on
Chapter 40. See 332 Or at 98-99. Smothers focused instead
on a distinction that Blackstone drew between absolute and
relative rights. See id. To the extent that Smothers viewed
Blackstone’s reference to absolute rights as simply identify-
ing the three rights (property, person, and reputation) that
Cite as 359 Or 168 (2016)	203

the remedy clause protects, Smothers’ discussion of absolute
rights adds little to the analysis. The text of the clause speci-
fies the types of rights to which it applies. See Juarez, 341 Or
at 173 (explaining that loss of deceased’s society, guidance,
and emotional support did not constitute injury to person,
property, or reputation within the meaning of the remedy
clause).
	        To the extent that Smothers found in the word
“absolute” the idea that Blackstone viewed absolute rights
as immune from alteration, Smothers appears to have
misperceived what Blackstone said. Blackstone used the
phrase “absolute rights” to refer to a person’s rights in
a state of nature. Blackstone, 1 Commentaries at 121. He
explained, however, that absolute rights are not absolute.
Rather, “every man, when he enters into society, gives up a
part of his natural liberty, as the price of so valuable a pur-
chase; and, in consideration of receiving the advantages of
mutual commerce, obliges himself to conform to those laws,
which the community has thought proper to establish.” Id.
Blackstone explained that laws could limit a person’s natu-
ral rights if those laws were “necessary and expedient for
the general advantage of the publick” while also recognizing
that “wanton and causeless restraint of the will of the sub-
ject, whether practiced by a monarch, a nobility, or a popular
assembly, is a degree of tyranny.” Id. at 121-22.
	        Having established that general framework for
legislation, Blackstone explored the contours of what he
described as “the three great and primary rights, of personal
security, personal liberty, and private property.” Id. at 136.
He then identified five “other auxiliary subordinate rights
of the subject, which serve principally as barriers to protect
and maintain” those “three great and primary rights.” Id. at
136. Those were (1) the “constitution, powers, and privileges
of parliament”; (2) the limitation of the king’s prerogative;
(3) the right of “every Englishman * * * of applying to the
courts of justice for redress of injuries”; (4) the right to peti-
tion the king or either house of parliament for the redress of
“any uncommon injury”; and (5) the right “of having arms
for their defence, suitable to their condition and degree, and
such as are allowed by law.” Id. at 136-39.
204	                                         Horton v. OHSU

	         In describing the third subordinate right, Blackstone
paraphrased Coke’s discussion of Chapter 40 of Magna
Carta and, as discussed above, expressly recognized parlia-
ment’s authority to alter “[n]ot only the substantial part,
or judicial decisions, of the law, but also the formal part,
or method of proceeding.” Id. at 138. Although Blackstone
recognized that parliament had authority to alter the com-
mon law, he did not examine the limits of that authority.
Like Coke, he appears to have assumed that the English
government was framed in such a way that, in altering the
common law, parliament would adhere to the natural law
principles that informed its ability to add to and supplement
the common law. See id. at 122 (explaining that legislation
that advances a public purpose, “when prudently framed,
[is] by no means subversive but rather introductive of lib-
erty”). Far from stating that the legislature lacks author-
ity to alter the common law, Blackstone’s discussion of both
Coke and absolute rights demonstrates that he viewed
the legislature as having greater authority to adjust abso-
lute rights than Smothers recognized. As Justice Landau
explained in his concurring opinion in Klutschkowski,
“[t]o say * * * that Blackstone asserted a common-law right
to a remedy superior to legislative authority is quite at odds
with what Blackstone actually said.” 354 Or at 184 (Landau,
J., concurring).
	         Having considered Coke’s Institutes and Blackstone’s
Commentaries, we cannot say that they demonstrate conclu-
sively that our remedy clause cases (with the exception of
Smothers) were clearly wrong. It is true that Coke’s explica-
tion of Chapter 40 of Magna Carta focused on access to the
courts, as did Blackstone’s gloss on Coke. However, for Coke
and Blackstone, access to the courts carried with it access to
a set of common-law remedies for injuries to person, liberty,
and property. Both Coke and Blackstone assumed, in differ-
ing degrees, access to a “permanent, fixed, and unchange-
able” body of common law that followed from access to the
courts. Blackstone, 1 Commentaries at 137. Blackstone, more
than Coke, recognized parliament’s authority to vary to the
common law as far as was “necessary and expedient for the
general advantage of the publick.” Id. at 121. Blackstone
is thus consistent with our remedy clause cases that have
Cite as 359 Or 168 (2016)	205

recognized the legislature’s authority to alter the common
law.
	        We recognize that Coke and Blackstone were con-
cerned with the king’s interference with access to the com-
mon law courts and the protections those courts provided. We
also recognize that both writers typically viewed parliament
as confirming or supplementing the common law. However,
in Dr. Bonham’s Case, 77 Eng Rep 646, 652 (CP 1610), Coke
explained in dicta that “[W]hen an Act of Parliament is
against common right and reason, or repugnant, or impos-
sible to be performed, the common law will controul it, and
adjudge such Act to be void.” Precisely what Coke meant
by that statement has been the subject of scholarly debate.
See Chapman & McConnell, Due Process as Separation of
Powers, 121 Yale LJ at 1689-92 (summarizing debate). Some
scholars view that statement as a recognition that the com-
mon law would trump conflicting statutes. Id. Others view
it as giving substantial leeway to courts to interpret stat-
utes so that they conform to common law. Id. Chapman and
McConnell conclude that the latter understanding is the
better one. Id. Even if that is the better understanding, the
ambiguity inherent in Coke’s statement makes it more diffi-
cult to say that this court’s decisions finding in the remedy
clause a substantive limit on legislative authority are clearly
at odds with the source of our remedy clause.
    4.  American authorities
	         Early American charters or legal compacts con-
tained provisions with striking resemblances to modern
remedy clauses. For instance, the “Laws Agreed Upon in
England” written by William Penn and adopted in 1682 pro-
vided that “all courts shall be open, and justice shall neither
be sold, denied nor delayed.” See William Penn, “Laws Agreed
Upon in England,” in 1 The Federal and State Constitutions,
Colonial Charters, and other Organic Laws of the States,
Territories, and Colonies 3060 (Francis N. Thorpe ed., U.S.
Gov’t Printing Office 1909). Similar provisions appeared
in Chapter XXIII of “The Charter or Fundamental Laws,
of West New Jersey, Agreed Upon – 1676” and Chapter
XIX of “The Fundamental Constitutions for the Province
of East New Jersey in America, Anno Domini 1683.” See 5
206	                                        Horton v. OHSU

The Federal and State Constitutions, Colonial Charters, and
other Organic Laws of the States, Territories, and Colonies at
2551, 2580.
	        The clauses found in those early charters may have
been responding to the same royal interference with access
to the courts that afflicted sixteenth and seventeenth cen-
tury English courts. However, it is difficult to draw much
significance from the inclusion of those clauses in early
American charters and compacts. Not every charter or com-
pact contained a provision that resembled what we know
as a remedy or open-courts clause, and those charters that
did contain one did not necessarily emphasize the same con-
cepts that Coke’s interpretation emphasized. Additionally,
no reported contemporaneous case reveals the problems
those clauses were intended to address. See Hoffman,
Questions Before Answers, 32 Rutgers LJ at 1027-29.
Finally, the American founders found inspiration in more
than just the writings of Coke or Blackstone. See James R.
Stoner, Jr., Common Law and Liberal Theory: Coke, Hobbes,
and the Origins of American Constitutionalism 137-61 (1992)
(describing the influence of Locke and Montesquieu). For
those reasons, it is difficult to tell what meaning the remedy
clause would have had to an early American audience.
	        What can be said more confidently is that, over a
century later, Blackstone and Coke’s ideas resonated with
early American thinkers. In the mid-eighteenth century,
American colonists grew increasingly disgruntled about
the dependence of local judges and magistrates on the
British crown. See John Dickinson, Letter IX, 1768, in 1 The
Political Writings of John Dickinson 228 (1801). Dickinson’s
main concern was that local judges would depend too much
on the views and prerogative of the British crown if the
crown paid their salaries. Id. at 228-29. Unlike in Britain,
where the 1701 Act of Settlement ensured that judges no
longer depended on the crown for their salaries, the Act of
Settlement did not apply in America, raising the same anx-
iety about arbitrary decision-making based on favoritism or
royal willfulness that had worried Coke in seventeenth-cen-
tury England. Jonathan M. Hoffman, By the Course of
the Law: The Origins of the Open Courts Clause of State
Constitutions, 74 Or L Rev 1279, 1300 (1995).
Cite as 359 Or 168 (2016)	207

	       The concern about corruption through the pay-
ment of salaries gave way to larger concerns about arbi-
trary, unreasonable interference into colonial courts by the
British parliament. The Stamp Act in 1765, for instance,
required that every official document, including legal docu-
ments, have on it an official stamp, or otherwise the courts
would be closed to claimants. Edward S. Morgan & Helen M.
Morgan, The Stamp Act Crisis: Prologue to Revolution 120,
130-31 (1953). In response, revolutionary leaders petitioned
to reopen the courts.21
	       Eventually, as the Revolutionary War started,
the concern about an independent judiciary in the form of
open courts available to all litigants took root in early state
constitutions. The 1776 Declaration of Rights in Delaware
provided:
    “That every Freeman for every Injury done him in his
    Goods, Lands or Person, by any other Person, ought to have
    Remedy by the Course of the Law of the Land, and ought
    to have Justice and Right for the Injury done to him freely
    without Sale, fully without any Denial, and speedily with-
    out Delay, according to the Law of the Land.”

A Declaration of Rights and Fundamental Rules of the
Delaware State, in 2 Sources and Documents of United
States Constitutions 197, 198 (William F. Swindler ed.,
1973). By 1787, Maryland, Massachusetts, New Hampshire,
and North Carolina had adopted similar provisions in their
state constitutions, and by 1857, a remedy clause appeared
in over 30 state constitutions.
	       Between the end of the War for Independence
and the adoption of the Constitution of the United States,
distrust of state legislatures grew. Gordon S. Wood, The
Creation of the American  Republic 1776-1787, 403-29
(1969). Problems included “[t]he confiscation of property,
the paper money schemes, the tender laws, and the various
	21
       For instance, John Adams stepped forward to plead that the courts reopen,
explaining, “[i]nnumerable are the Calamities which flow from an Interruption of
Justice. Necessity requires that the Doors of Justice should ever be open to hear
the Complaints of the Injured and Oppressed.” See “Argument before Governor
Bernard and the Council in Favor of Opening the Courts, Dec 20, 1765,” in 1
Papers of John Adams, September 1755 - October 1773 (Robert J. Taylor ed., 1977).
208	                                                        Horton v. OHSU

devices suspending the ordinary means for the recovery of
debts.” Id. at 404. It is difficult to tell, however, whether the
states that adopted remedy clauses adopted them because of
a concern about legislative overreaching, primarily for two
reasons. The earliest remedy clauses predated the period
during which legislatures were most abusive. See Hoffman,
Questions Before Answers, 32 Rutgers LJ at 1038. Moreover,
the sources describing popular distrust of the legislatures do
not describe, much more mention, state remedy clauses as a
potential solution. See Wood, The Creation of the American
Republic at 430-67. The circumstances surrounding the
adoption of those state remedy clauses do not suggest that
they were intended to limit legislative authority. However,
the early and mid-nineteenth century cases interpreting
those clauses point in a different direction.
     5.  Early and mid-nineteenth century cases
	         The early and mid-nineteenth century cases, with
a fair amount of uniformity, interpreted their state rem-
edy clauses as placing some substantive limit on legislative
action. The cases are not uniform, however, in identifying
the extent to which remedy clauses limit legislative choices.
The earliest case to interpret a remedy clause provision was
Stowell v. Flagg, 11 Mass 364 (1814).22 In Stowell, the issue
was whether a landowner could bring a common-law action
for trespass on the case against a mill owner for causing
water to periodically flow over his land when a statute pro-
vided a more limited remedy.23 The Supreme Judicial Court
initially concluded that the legislature had intended to sub-
stitute the statutory for the common-law remedy to prevent
“burden[ing] the owner of a mill with continual lawsuits and
expenses.” Id. at 366. In response to the argument that dis-
placing the common-law action violated that state’s remedy

	22
        At the time, the Massachusetts Constitution provided: “Every subject of
the commonwealth ought to find a certain remedy, by having recourse to the
laws, for all injuries or wrongs which he may receive in his person, property, or
character.” Mass Const, Pt 1, Art XI.
	23
        Among other things, the statute at issue in Stowell “cut off the traditional
action for trespass to land, in which a plaintiff was not required to prove actual
injury in order to recover.” Horwitz, The Transformation of American Law at 48
(footnote omitted). Moreover, the act prevented the landowner from seeking to
enjoin the nuisance and self-help, both of which remedies would have been avail-
able at common law. Id.
Cite as 359 Or 168 (2016)	209

clause, the Supreme Judicial Court held that the legislature
has “a right to substitute one process for another; as for
instance, they may declare that, for an assault and battery,
an action of the case shall be brought, instead of an action of
trespass; or that the process shall be by complaint, and not
by writ.” Id. at 365-66.
	         Although the Massachusetts Supreme Judicial
Court recognized in Stowell that the remedy clause did
not prohibit a legislature from substituting one remedy for
another, it recognized, in a related context, that the com-
plete denial of a remedy could violate a party’s rights. Call
v. Hagger, 8 Mass 423, 430 (1812) (explaining that complete
denial of a remedy could impair the obligations of contract
in violation of the federal contract clause). In making that
observation, the Supreme Judicial Court of Massachusetts
contrasted a complete denial of a remedy with a “limitation
of suits at law, [which] when enacted with a due discretion,
and a reasonable time allowed for the commencement of
suits on existing demands, are wholesome and useful regu-
lations.” Id. The court thus recognized that the reasonable-
ness of the legislature’s limitation of a party’s remedy could
affect its constitutionality.
	        The Maine Supreme Court reached a similar con-
clusion under its state remedy clause in Gooch v. Stephenson,
13 Me 371 (1836). At common law, a property owner could
bring a trespass action if another person’s cattle strayed
onto his or her property. Id. at 375. Initially, the Maine leg-
islature eliminated a trespass action if cattle were on the
highway and the property owner’s fence was not sufficient
to keep them out. Id. Later, the legislature extended the law
to apply to cattle that strayed from adjoining lands onto a
neighbor’s property. Under the statute, a property owner
who failed to maintain a “sufficient” fence could not bring a
trespass action if the cattle strayed onto his or her land but
could bring a trespass action if the owner had constructed
a sufficient fence and the cattle broke through. Id. The stat-
utes departed from the common law by placing the burden
on the property owner to take reasonable steps to keep cat-
tle out of his or her property as a condition of maintaining a
trespass action.
210	                                                      Horton v. OHSU

	        In holding that the legislature could constitution-
ally alter the common law, the Maine Supreme Judicial
Court explained:
    “It was for the legislature to determine what protection
    should be thrown around this species of property; what
    vigilance and what safeguards should be required at the
    hands of the owner; and where he might invoke the aid of
    courts of justice. They have no power to take away vested
    rights; but they may regulate their enjoyment. Lands in
    this country cannot profitably be cultivated, if at all, with-
    out good and sufficient fences. To encourage their erection,
    it is undoubtedly competent for the legislature to give to
    the owners of lands thus secured, additional remedies and
    immunities.”
Id. at 376-77.24 Stowell and Gooch sound two themes that
are fairly consistent in mid-nineteenth century cases. First,
legislatures may not enact laws that apply retroactively, a
concept expressed in the phrase “vested rights.” Second, leg-
islatures possess authority to make reasonable adjustments
in common-law rights, either by substituting one remedy for
another or by altering the terms on which a common-law
cause of action may be brought. That is true even when the
legislature limits the common-law property rights and rem-
edies that a landowner otherwise would have enjoyed.
	        Some courts interpreted their remedy clauses as
checks on arbitrary interference into court procedures. As
the Pennsylvania Supreme Court explained, the remedy
clause was intended to prohibit “legislative and executive
interference” with “judicial proceedings,” just as Magna
Carta prevented such interference by royal officials or mag-
istrates. Menges v. Dentler, 33 Pa 495, 498 (1859); see also
Sharpless v. Mayor of Philadelphia, 21 Pa 147, 166 (1853) (not-
ing that state remedy clause was “clearly intended to insure
the constant and regular administration of justice between
man and man”). Often, that consideration was reflected in

	24
       Then, as now, the Maine Constitution provided:
   	    “Every person, for an injury done him in his person, reputation, property,
   or immunities, shall have remedy by due course of law; and right and justice
   shall be administered freely and without sale, completely and without denial,
   promptly and without delay.”
Me Const, Art I, § 19 (1820).
Cite as 359 Or 168 (2016)	211

cases holding that statutory changes could not be applied
retroactively to “vested rights.” See, e.g., Kay v. Pennsylvania
R.R. Co., 65 Pa 269, 277 (1870) (“The law of the case at the
time when it became complete is an inherent element in it,
and if changed or annulled the right is annulled, justice is
denied, and the due course of law violated.”); Townsend v.
Townsend, 7 Tenn 1, 15 (1821) (invalidating statute that sus-
pended right to execute on contract judgments “where the
law, operating upon the contract when first made, held out to
the creditor the promise of immediate execution after judg-
ment”); Fisher’s Negroes v. Dabbs, 14 Tenn 119, 136 (1834)
(invalidating statute that required court to dismiss pending
case from its docket).
	        Some mid-nineteenth century cases assumed that
remedy clauses would prevent the total elimination of a
common-law tort remedy. However, most of those cases
used the remedy clause as a ground for interpreting stat-
utes narrowly to avoid a construction that would deny a
plaintiff a common-law remedy for an injury. For example,
in Schuylkill Navigation Co. v. Loose, 19 Pa 15 (1852), a
statute provided for compensation when a canal company’s
dam caused another person’s land to be flooded. Id. at 16.
When a company’s embankment (but not its dam) caused
the plaintiff’s land to flood, the company defended against
the plaintiff’s damages action on the ground that the statute
displaced the common law and authorized a remedy only for
flooding caused by the construction of a dam. After quoting
Pennsylvania’s remedy clause, the court concluded that the
statutory remedy did not displace the plaintiff’s common-
law remedies. The court explained:
   “It is impossible, in the face of principles of justice so clearly
   and solemnly announced [in that state’s remedy clause], to
   suppose that the Legislature, when providing for a remedy
   for an acknowledged injury, mean[t] to take it away unless
   the injury arise in one specified form.”
Id. at 18.
	        Other courts similarly looked to their remedy
clauses in limiting, by means of interpretation, the reach
of legislative enactments. In Thornton v. Turner, 11 Minn
336 (1866), a statute provided that an “ ‘action for damages,
212	                                                       Horton v. OHSU

occasioned by the erection and maintenance of a milldam,’ ”
must brought within “ ‘two years after the erection of such
dam.’ ” Id. at 339 (quoting statute). The court observed
that, if a dam were erected but not used for more than two
years, the statute would prohibit a landowner whose land
was flooded from recovering his or her damages. Id. at
339-40. Reasoning that such a result would be contrary to
Minnesota’s remedy clause, the court held that the two-year
limitations period would run not from the date of the “erec-
tion of such dam” but from the date on which the erection of
the dam caused water to flood the plaintiff’s land. Id. at 340;
accord Hotchkiss v. Porter, 30 Conn 414, 421 (1862) (holding
that statute did not cause constitutional difficulties because
the statute, properly interpreted, did not shift burden to
prove malice in libel cases to recover actual damages).
	         Finally, some courts relied on their remedy clauses
to invalidate statutes imposing a burden on litigants. Riggs,
Peabody & Co. v. Martin, 5 Ark 506, 509 (1844) (striking
down statute that required parties to swear in open court
that estate owed them money, permitting claimants to sub-
mit affidavits in lieu of appearing personally). See also Weller
v. City of St. Paul, 5 Minn 95, 101 (1860) (requiring payment
of all unpaid property taxes as condition of bringing suit to
set aside assessment violated state remedy clause); Wilson v.
McKenna, 52 Ill 43, 49 (1869) (same).25
	        Those early and mid-nineteenth-century cases
reflect a diverse understanding of state remedy clauses. At
least two common themes can be identified, however. First,
most early and mid-nineteenth century cases started from
the proposition that state remedy clauses limit legislative as

	25
        At the other extreme, some jurisdictions viewed the remedy clause as
directed solely at the judiciary, having no bearing on legislation. In Barkley v.
Glover, 61 Ky 44 (1862), for instance, a case about a statute forbidding the issu-
ance of judgments for debts arising within a certain period, the court expressly
rejected the claim that the remedy clause applied to the legislature:
     “The doctrine that the [remedy clause] applies alike to the legislative and
     judicial branches of government is, in our judgment, directly opposed to the
     meaning and language of the section. This, we think, is rendered perfectly
     obvious by reading it. The courts form its sole subject matter, and every part
     and parcel of the section relates directly to some duty of that branch of the
     government.”
Id. at 45-46.
Cite as 359 Or 168 (2016)	213

well as executive acts. With the exception of the Kentucky
case noted in the above footnote, the cases recognized that
legislative interference with the courts and legislative action
could violate a litigant’s constitutionally protected right to a
remedy. That was so even though the state remedy clauses
found their source in Coke and Blackstone’s concern about
executive interference with the courts, even though there is
little enactment history to suggest that states adopted rem-
edy clauses in response to legislative overreaching, and even
though the state cases do not reflect agreement on the extent
to which state remedy clauses limit legislative authority.
	        Second, and consistently with our initial conclusion
regarding Smothers, we can find little evidence that the
cases viewed remedy clauses as locking common-law rights
in place. Rather, they reflected the proposition that legisla-
tures may adjust the parties’ common-law rights and rem-
edies as long as the legislation did not apply retroactively
and thus interfere with a party’s vested rights. They also
recognized that the legislature may substitute one remedy
for another, even though the new remedy effectively lim-
ited common-law rights. And they were consistent with the
generally accepted nineteenth century proposition that,
although the legislature could substitute one remedy for
another, it could not deny a remedy completely. Finally, some
mid-nineteenth century cases relied on their states’ remedy
clauses to interpret statutes to avoid denying a party any
remedy for an injury to property, person, or reputation.
	        The mid-nineteenth century cases that are contem-
poraneous with the adoption of Oregon’s constitution are
consistent with our remedy clause cases, with the exception
of Smothers. Some of the cases from other states assume,
as Mattson and its progeny held, that recognizing a duty
while denying a remedy entirely would raise constitutional
problems. Thornton, 11 Minn at 340; see Call, 8 Mass at 430
(contract clause). Other cases recognize, however, as Perrozi
and later Oregon cases have, that common law remedies are
not unalterable. Stowell, 11 Mass at 365-66. Rather, the leg-
islature may adjust common law causes of action and sub-
stitute one remedy for another. Id. Perhaps our early cases
interpreted Oregon’s remedy clause more robustly than other
courts did. However, there is sufficient diversity among the
214	                                         Horton v. OHSU

remedy clause decisions from other states that we find it dif-
ficult to say that, with the exception of Smothers, our cases
interpreting Oregon’s remedy clause were clearly incorrect.
       6.  Later nineteenth-century damage cap cases
	        Towards the end of the nineteenth century, courts
considered the kind of remedial limitations at issue in this
case. The earliest cases came from Pennsylvania and were
issued at least a decade after Oregon adopted Article I, sec-
tion 10. See Kay, 65 Pa at 269. In Kay, the Pennsylvania
Supreme Court held that a damages cap could not be applied
to an injury that had occurred before the legislature enacted
the cap. See id. at 277. The court explained that “a right to
recover full compensation to the extent of the damage suf-
fered vested in the plaintiff” when the injury occurred and
that the legislature could not retroactively alter that vested
right. Id. The court expressly declined to address the con-
stitutionality of the law imposing a cap on damages “[a]s to
cases happening after the passage of the law.” Id.
	        In 1874, the people of Pennsylvania amended
their constitution by adding a new section that expressly
prohibited limitations on damages. See Pa Const, Art III,
§ 21 (providing that “[n]o act of the general assembly shall
limit the amount to be recovered for injuries resulting in
death, or for injuries to persons or property”). After that, the
Pennsylvania Supreme Court struck down a statute limiting
the maximum amount of damages an injured plaintiff could
recover against railroad companies. Cent. Ry. of N.J. v. Cook,
1 WNC 319 (Pa 1875). The opinion was per curiam, and it
is not possible to tell from either the supreme court or the
trial court’s opinions the basis on which the Pennsylvania
Supreme Court concluded that “the learned Judge below did
not err in holding that the plaintiff could recover more than
[the capped damages].” Id. The court could have relied on
the remedy clause or on the 1874 constitutional amendment
prohibiting any limit on the amount that could be recovered
for injuries to persons. See Phillips, Constitutional Right to
a Remedy, 78 NYU L Rev at 1329 (noting that ambiguity).
	       Five years later, in Thirteenth and Fifteenth
Streets Passenger Ry. Co. v. Boudrou, 92 Pa 475 (1880),
the Pennsylvania Supreme Court revisited the issue. In
Cite as 359 Or 168 (2016)	215

reaffirming that a damages cap violated the Pennsylvania
Constitution, the court appears to have relied “on the right
to remedy by due course of law.” Id. at 482. However, the
decision also can be read to rely on both the remedy clause
and the later damage-limitation clause. See id. (“The peo-
ple have withheld power from the legislature and the courts
to deprive them of that remedy, or to circumscribe it so
that a jury can only give a pitiful fraction of the damage
sustained.”).
	        The 1874 amendment to Pennsylvania’s constitu-
tion and the decisions in Cook and Boudrou can be read
more than one way. On the one hand, they suggest that
ideas about a plaintiff’s right to a remedy were beginning
to evolve in the later part of the nineteenth century. On the
other, they could signal that the remedy clause, standing
alone, was not viewed as sufficient protection against dam-
age caps and that additional constitutional limitations on
legislative authority were necessary. Read either way, those
events occurred after Oregon’s framers drafted Article I,
section 10. No early Oregon case cited Cook or Boudrou, and
the influence of those Pennsylvania cases outside of that
state is not clear. While those cases may be helpful in illu-
minating the issues that later arose as legislatures began to
limit remedies, they are less significant in determining the
purpose and meaning of Oregon’s remedy clause.
    7.  Indiana and Oregon Constitutional Conventions
	        The other primary sources shedding light on
the meaning of our remedy clause are the 1851 Indiana
Constitutional Convention, which produced Article I, section
12, of the 1851 Indiana Constitution, the basis of Article I,
section 10, of the Oregon Constitution, and the debates and
proceedings of Oregon’s own convention in 1857.
	       We have no record of debates among the Indiana
framers that would show how they viewed the meaning
or scope of their remedy clause. We do know, as this court
in Smothers observed, that as they amended parts of the
1816 Indiana Constitution, the Indiana framers generally
sought to limit the powers of the legislature. Smothers, 332
Or at 106. But we cannot tell whether the remedy clause
216	                                        Horton v. OHSU

in Article I, section 12—largely unchanged from its previ-
ous version in 1816—was part of that project. Without more
specific evidence, we can draw no conclusion about whether
the 1851 revisions to Article I, section 12, of the Indiana
Constitution substantially changed its meaning.
	       The same is true of the changes that the Oregon
framers made in adopting Article I, section 10. The Oregon
framers did not debate Article I, section 10, and, except for
a minor change, adopted it wholesale from the 1851 Indiana
Constitution. That minor change deserves some mention,
however. It helps to put the two provisions side by side:
Article I, section 12, of the Article I, section 10, of the
1851 Indiana Constitution     1857 Oregon Constitution
“All courts shall be open;      “No court shall be secret,
and every man, for injury       but justice shall be admin-
done to him in his person,      istered openly and without
property, or reputation,        purchase, completely and
shall have remedy by due        without delay, and every
course of law. Justice shall    man shall have remedy by
be administered freely and      due course of law for injury
without purchase; com-          done him in his person,
pletely, and without denial;    property, or reputation.”
speedily, and without delay.”
This court in Smothers found it significant that the Oregon
framers decided to “express in one clause how justice is to
be administered,” while the 1851 Indiana Constitution used
two separate sentences. Smothers, 332 Or at 114. This court
also found it telling that Oregon framers decided “to reserve
for a separate, independent clause the requirement of rem-
edy by due course of law for injury to person, property, or
reputation.” Id. As this court reasoned, the decision to use
a “separate, independent clause” implied that the Oregon
framers “regarded the remedy clause as providing substan-
tive protection to those absolute common-law rights.” Id. at
114-15.
	       On reviewing the changes that Oregon framers
made to the version of the remedy clause that they borrowed
from the 1851 Indiana Constitution, we find that they prove
Cite as 359 Or 168 (2016)	217

little about the meaning of Oregon’s remedy clause, primar-
ily for two reasons. The first is that the Oregon framers
did not change Indiana’s remedy clause by putting it into
a “separate, independent clause.” The remedy clause in the
1851 Indiana Constitution already appeared in a separate,
independent clause; the only deviation by the Oregon fram-
ers was that they put the clause in a different part of the
sentence: in the Indiana version, it came in the middle of
two sentences; in the Oregon version, it came at the end of
a single sentence. Second, we doubt that the Oregon fram-
ers would transform the meaning of the clause merely by
changing its location. To be clear, we are not saying that
our remedy clause cases erred in concluding that the Oregon
framers intended that the remedy clause would guarantee
some remedial process for certain injuries. We cannot, how-
ever, infer that intent from the placement of the clause in a
sentence.
    8.  Our remedy clause decisions
	        With that background in mind, we return to defen-
dant’s argument that Article I, section 10, is merely a guar-
antee of equal access to the courts for whatever remedy the
legislature has provided. In defendant’s view, all our remedy
clause cases should be overruled because the premises on
which this court based those decisions were clearly incor-
rect. See State v. Savastano, 354 Or 64, 95-96, 309 P3d 1083
(2013) (overruling prior cases in similar circumstances). As
explained above, however, the text and the history of the
remedy clause do not yield a clear answer regarding the
clause’s meaning. Although state remedy clauses find their
earliest source in limitations on royal authority, the state
cases that preceded the adoption of Oregon’s Constitution
consistently viewed their state remedy clauses as placing
some substantive limit on legislative authority.
	        Admittedly, the substantive limits that those cases
found in their remedy clauses varied. Many courts viewed
their remedy clauses as prohibitions on retroactive legis-
lation that interfered with “vested rights,” an amorphous
concept that often reflects a conclusion rather than a ratio-
nale. Some but not all those courts also recognized that the
remedy clause permitted their legislatures to substitute a
218	                                         Horton v. OHSU

less-protective remedy for the common-law one and thus,
in effect, adjust the parties’ common-law rights. See Gooch,
13 Me at 376-77; Stowell, 11 Mass at 365-66. Finally, some
state courts interpreted statutes to avoid a complete denial
of a common-law remedy, which could have run afoul of
their remedy clauses, and others explicitly stated that con-
clusion in the context of contract clause claims. Thorton,
11 Minn at 340; see Call, 8 Mass at 430 (explaining that,
under contract clause, legislature may not deny remedy
completely).
	        Given the cases that preceded and were contem-
poraneous with the adoption of Oregon’s remedy clause
cases, we cannot say that our decisions, with the exception
of Smothers, find no support in the text and history of that
provision and should be overruled. In reaching that conclu-
sion, we need not decide how we would interpret Oregon’s
remedy clause if we were considering it for the first time.
Rather, for over 100 years, this court has debated the mean-
ing of the clause, the latitude it gives the legislature, and
the rights it protects. Distilled from that debate are a series
of decisions that evolved as the legislation they considered
evolved. We may not toss that considered body of decisions
aside, as defendant urges, nor can we conclude that the rem-
edy clause is effectively a null set that merely replicates in a
judicial context what the privileges and immunities clause
guarantees more broadly. Although we overrule Smothers,
we reaffirm our remedy clause decisions that preceded
Smothers, including the cases that Smothers disavowed. We
draw the following conclusions from those cases.
	        As our early cases recognized, common-law causes
of action and remedies provide a baseline for measuring the
extent to which subsequent legislation conforms to the basic
principles of the remedy clause—ensuring the availability
of a remedy for persons injured in their person, property,
and reputation. As our early cases also recognized, how-
ever, the common law is not inflexible but changes to meet
the changing needs of the state. Perozzi, 149 Or at 348;
Re Water Rights of Hood River, 114 Or at 180-81; Peery, 93
Or at 52. For that reason, Smothers clearly erred in hold-
ing that the remedy clause locks courts and the legislature
Cite as 359 Or 168 (2016)	219

into a static conception of the common law as it existed in
1857. Put differently, the remedy clause does not protect
only those causes of action that pre-existed 1857, nor does
it preclude the legislature from altering either common-
law duties or the remedies available for a breach of those
duties.
	        In determining the limits that the remedy clause
places on the legislature, our cases have considered three
general categories of legislation. First, when the legislature
has not altered a duty but has denied a person injured as a
result of a breach of that duty any remedy, our cases have
held that the complete denial of a remedy violates the rem-
edy clause. See Noonan, 161 Or at 222-35 (summarizing
Mattson and cases following it). Similarly, our cases have
held that providing an insubstantial remedy for a breach of
a recognized duty also violates the remedy clause. Compare
Clarke, 343 Or at 608, 610 ($200,000 capped damages not
substantial in light of $12,000,000 in economic damages and
$17,000,000 in total damages), with Howell, 353 Or at 376
($200,000 capped damages substantial in light of $507,500
in total damages).
	        Second, the court has recognized that the reasons
for the legislature’s actions can matter. For example, when
the legislature has sought to adjust a person’s rights and
remedies as part of a larger statutory scheme that extends
benefits to some while limiting benefits to others, we have
considered that quid pro quo in determining whether the
reduced benefit that the legislature has provided an individ-
ual plaintiff is “substantial” in light of the overall statutory
scheme. Hale, 308 Or at 523.
	        Third, the legislature has modified common-law
duties and, on occasion, has eliminated common-law causes
of action when the premises underlying those duties and
causes of action have changed. In those instances, what
has mattered in determining the constitutionality of the
legislature’s action is the reason for the legislative change
measured against the extent to which the legislature has
departed from the common law. See Perozzi, 149 Or at 348.
That is, we have considered, among other things, whether
the common-law cause of action that was modified continues
220	                                        Horton v. OHSU

to protect core interests against injury to persons, property,
or reputation or whether, in light of changed conditions, the
legislature permissibly could conclude that those interests
no longer require the protection formerly afforded them. See
Norwest, 293 Or at 563 (discussing legislative abolition of
common-law torts of criminal conversation and alienation of
affections).
	        It is difficult to reduce our remedy clause deci-
sions to a simple formula, as Smothers sought to do, in part
because the statutes that have given rise to those decisions
do not reflect a single legislative goal or method of achiev-
ing that goal. In that respect, our remedy clause cases are
not unlike our takings clause cases. Attempts to articulate
a single unifying principle fail to comprehend the varied
ways that the legislature can and has gone about achiev-
ing its goals. See Coast Range Conifers v. Board of Forestry,
339 Or 136, 146, 117 P3d 990 (2005) (rejecting plaintiff’s
unified theory of takings because it failed to take account
of the differing “nature of the government action that gives
rise to the [takings] claim”). The same is true here. As
Article XVIII, section 7, recognizes, one of the functions
of the legislature is to adjust the duties that one person
owes another and the remedies for a breach of that duty as
societal conditions change. It follows from our cases that,
in deciding whether the legislature’s actions impair a per-
son’s right to a remedy under Article I, section 10, we must
consider the extent to which the legislature has departed
from the common-law model measured against its reasons
for doing so.
	        We note one final consideration regarding our rem-
edy clause cases that have come after Smothers. To the
extent that those cases turn on the bright line rule that
Smothers drew (all injuries for which common-law causes
of action existed in 1857 require a remedy while injures for
which no cause of action existed in 1857 are entitled to no
protection), then those cases must be taken with a grain of
salt. That said, we agree with Clarke and Howell that the
substantiality of the legislative remedy can matter in deter-
mining whether the remedy is consistent with the remedy
clause. When the legislature does not limit the duty that a
Cite as 359 Or 168 (2016)	221

defendant owes a plaintiff but does limit the size or nature
of the remedy, the legislative remedy need not restore all
the damages that the plaintiff sustained to pass constitu-
tional muster, see Howell, 353 Or at 376, but a remedy that
is only a paltry fraction of the damages that the plaintiff
sustained will unlikely be sufficient, see Clarke, 343 Or
at 610. It is worth noting, however, that both Clarke and
Howell evaluated the plaintiffs’ Article I, section 10, claims
in those cases through the lens that Smothers provided. As
explained above, and as this court recognized in Hale, other
factors, such as the existence of a quid pro quo, can bear on
the determination.
D.  Application
	         With that background in mind, we turn to the cir-
cumstances of this case. We note that this case falls into the
second category of cases identified above; that is, the legis-
lature did not alter the duty that OHSU doctors owe their
patients to exercise due care. However, the Tort Claims Act,
as amended, limits a plaintiff’s remedy for a breach of that
duty as part of a comprehensive statutory scheme intended
to extend benefits to some persons while adjusting the bene-
fits to others. Moreover, as explained below, the Tort Claims
Act seeks to accommodate the state’s constitutionally recog-
nized interest in sovereign immunity with a plaintiff’s right
to a remedy. Those factors bear on our evaluation of the sub-
stantiality of the remedy that the Tort Claims Act provides.
	        As the trial court held and as plaintiff does not dis-
pute, OHSU is an arm of the state and, for that reason, may
invoke the doctrine of sovereign immunity. See Clarke, 343
Or at 600. This court recognized in Hale that the doctrine of
sovereign immunity has constitutional underpinnings. See
308 Or at 515; Vendrell v. School District No. 26C, 226 Or
263, 278, 360 P2d 282 (1961) (“Our Constitution is framed
on the premise that the state is immune from suit * * *.”).
Article IV, section 24, of the Oregon Constitution assumes
that the state is immune from liability for its torts, and it
authorizes the state to waive that immunity by general law.
Hale, 308 Or at 515. Without a valid waiver, the state may
not be sued. Id. at 514 & n 5. Sovereign immunity, however,
does not extend to the state’s employees. See Gearin, 110 Or
222	                                         Horton v. OHSU

at 396-97 (county employees). State employees are subject to
suit for their torts even though they are acting on the state’s
behalf. Id.
	         That distinction leaves the state on the horns of a
dilemma. The state acts through its employees, and many of
the functions that the state undertakes on behalf of its cit-
izens entail risks of liability that few private entities would
choose to bear—guarding prisoners, policing the streets,
and intervening in families to protect children from abuse,
to name only a few. If the state indemnified its employees for
all the liability that they incurred while acting on the state’s
behalf, the state’s sovereign immunity effectively would be
eviscerated. Conversely, if the state chose not to indemnify
its employees for any liability that they incurred while act-
ing on its behalf and shifted all the risk to its employees, few
qualified persons would choose to work for the state.
	        The Tort Claims Act avoids that dilemma by waiving
the state’s immunity for its torts but capping the amount for
which the state can be held liable—in this case, $3,000,000.
ORS 30.265(1) (waiving immunity from tort actions subject
to certain limitations); ORS 30.271(3) (listing graduated
limits on state liability). The Tort Claims Act indemnifies
state employees for liability in tort for acts occurring in the
performance of their public duty but caps the amount of
their liability at the amount for which the state has waived
its sovereign immunity. ORS 30.285(1), (6). In so doing, the
Tort Claims Act accommodates the state’s constitutionally
recognized interest in asserting its sovereign immunity
with the need to indemnify its employees for liability that
they incur in carrying out state functions.
	        Moreover, the Tort Claims Act gives plaintiffs
something that they would not have had if the state had
not partially waived its immunity. The act ensures that a
solvent defendant will be available to pay any damages up
to $3,000,000—an assurance that would not be present if
the only person left to pay an injured person’s damages were
an uninsured, judgment-proof state employee. Compare
Mattson, 39 Or at 580 (recognizing that legislature could
immunize cities consistently with Article I, section 10, as
long as the injured plaintiff has a remedy against a city
Cite as 359 Or 168 (2016)	223

employee), with Eastman, 32 F at 34 (“If travelers and oth-
ers who sustain injuries by reason of defective highways can
have no remedy against any one except these officers per-
sonally, they might as well have none.”) There is, in short, a
quid pro quo.
	        In setting the cap on state liability, the 2009
Legislature recognized that the then-existing tort claims
limit of $200,000 was vastly inadequate. In determining
a more equitable limit, the legislature considered actuar-
ial data about the impact of unlimited recoveries on public
bodies and the impact of different levels of caps. Testimony,
Senate Committee on Judiciary, SB 311, Jan 22, 2009, Ex 5
(statement of Kris Kautz). It also studied tort claims caps
in other states. Id. And it considered data from the last few
decades of claims brought under the Oregon Tort Claims
Act. After considering that data, the legislature set new
limits for claims against state and local government bodies,
increasing the single-claim cap for claims against the state
and OHSU from $200,000 to $1.5 million and the aggregate
cap to $3 million.26 Or Laws 2009, ch 67, §§ 3, 4. It provided
for yearly increases to the caps according to a fixed percent-
age indexed to inflation. In 2011, the legislature amended
the Tort Claims Act to allow plaintiffs to proceed directly
against a named individual when the complaint alleged
damages in excess of the Tort Claims Act limit. Or Laws
2011, ch 270, § 1. The public body, however, would still be
obligated to indemnify the individual employee, although
the overall Tort Claims Act limit would apply to the amount
of recovery. Id.
	        The legislature recognized that the increased dam-
ages available under the revised Tort Claims Act would not
provide a complete recovery to everyone injured as a result
of the state’s tortious acts. However, those increased limits
provide a complete recovery in many cases, greatly expand
the state’s liability in the most egregious cases, and advance
the purposes underlying the doctrine of sovereign immunity
	26
        The legislature designed a two-tier approach to Tort Claims Act damage
limitations. One set of limits would govern claims against local government bod-
ies, and another set would govern claims against the state and OHSU. See Ex 1,
Senate Committee on the Judiciary, SB 311, January 22, 2009 “Recommendations
of the Oregon Tort Claims Task Force.”
224	                                                       Horton v. OHSU

while ensuring that a solvent defendant is available to pay
a plaintiff’s damages up to the amount of the Tort Claims
Act limit. Given the legislature’s efforts to accommodate
the state’s constitutionally recognized interest in sovereign
immunity and a plaintiff’s constitutional right to a rem-
edy, we cannot say that the $3,000,000 tort claims limit on
damages against state employees is insubstantial in light
of the overall statutory scheme, which extends an assur-
ance of benefits to some while limiting benefits to others.
See Hale, 308 Or at 523,27 cf. Davidson v. Rogers, 281 Or 219,
224-25, 574 P2d 624 (1978) (Linde, J., concurring) (constru-
ing Article I, sections 8 and 10, together in determining
whether right to demand retraction permissibly limits dam-
ages in defamation action).
	        We recognize that the damages available under the
Tort Claims Act are not sufficient in this case to compen-
sate plaintiff for the full extent of the injuries that her son
suffered. However, our remedy clause cases do not deny the
legislature authority to adjust, within constitutional lim-
its, the duties and remedies that one person owes another.
That is particularly true when the legislature seeks to
accommodate the state’s constitutionally recognized inter-
est in sovereign immunity and a plaintiff’s constitutionally
protected right to a remedy and when the remedy that the
legislature has provided “represents a far more substantial
remedy than the paltry fraction that remained after the
imposition of the limitation in Clarke.” Howell, 353 Or at
376.28
	27
        Plaintiff reasons that the holding in Hale turned on (or should be limited
to) the fact that the plaintiff’s claim in that case was only against the city, and
not a city employee. Cf. Mattson, 39 Or at 580 (recognizing that the legislature
could immunize a city as long as the injured plaintiff had a remedy against a city
employee). However, the limitation that plaintiff perceives in Hale is not found in
the majority opinion. Rather, the limited reading of Hale that plaintiff and the
dissent urge reflects the view of a single judge expressed in a concurring opinion
in which no other judge joined. Although the court in Clarke read Hale consis-
tently with the concurring opinion in that case, Clarke did so under the press of
Smothers, which we have overruled.
	28
       Two considerations distinguish our holding today from the holding in
Clarke. The first is the size of the award, in relation to the damages awarded.
The second is the quid pro quo that the Tort Claims Act provides and its accom-
modation of the state’s interest in sovereign immunity and the plaintiff’s right
to remedy. Perhaps as a result of Smothers and its disavowal of Hale, the parties
did not argue in Clarke that those considerations mattered, and this court did
Cite as 359 Or 168 (2016)	225

	        Our holding today is limited to the circumstances
that this case presents, and it turns on the presence of the
state’s constitutionally recognized interest in sovereign
immunity, the quid pro quo that the Tort Claims Act pro-
vides, and the tort claims limits in this case. We express no
opinion on whether other types of damages caps, which do
not implicate the state’s constitutionally recognized interest
in sovereign immunity and which are not part of a similar
quid pro quo, comply with Article I, section 10. Those cases
are not before us, and we leave their resolution to the cus-
tomary process of case-by-case adjudication.

                     II.  ARTICLE I, SECTION 17

	Following Lakin v. Senco Products, Inc., 329 Or 62,
987 P2d 463, modified, 329 Or 369, 987 P2d 476 (1999), the
trial court held that applying the Tort Claims Act limit to
the jury’s damages award violated Article I, section 17. On
appeal, defendant does not dispute that, if Lakin is good law,
the trial court’s judgment should be affirmed. He argues,
however, that subsequent cases have undercut the premises
on which Lakin rests, and he contends that a reexamina-
tion of the text of Article I, section 17, its history, and the
cases interpreting it demonstrates that Lakin was wrongly
decided and should be overruled. Plaintiff responds that
“Lakin is built on a solid foundation of constitutional his-
tory and analysis, and well-established precedent.”29 She
observes that, since it was decided in 1999, “Lakin has
been applied in several cases, most recently by this court
in Klutschkowski,” and she reasons that defendant has not
met the difficult task of persuading this court that it should
overrule one of its precedents. In evaluating the parties’
arguments, we begin with defendant’s argument that our
cases since Lakin have eroded the premises on which that
decision rests.

not factor those considerations into its holding. Even if it had, we doubt highly
that the “paltry fraction” that previously was available under the Tort Claims
Act would have been sufficient to constitute a substantial remedy under our cases
that preceded Smothers.
	29
        Plaintiff does not provide any additional authority to support Lakin’s hold-
ing, but relies on Lakin’s discussion of the text of Article I, section 17, the history
that preceded the adoption of that provision, and cases interpreting it.
226	                                          Horton v. OHSU

A. Lakin and subsequent Article I, section 17, cases
	        Article I, section 17, provides: “In all civil cases the
right of Trial by Jury shall remain inviolate.” In interpret-
ing that section, most of this court’s cases have sought to
determine, as a procedural matter, which claims or defenses
will entitle a party to a jury trial. See, e.g., McDowell
Welding & Pipefitting v. US Gypsum Co., 345 Or 272, 279,
193 P3d 9 (2008); Deane v. Willamette Bridge Co., 22 Or 167
(1892); Tribou v. Strowbridge, 7 Or 156 (1879). On that pro-
cedural issue, the court consistently has held that Article I,
section 17, does not give a party a right to a jury trial for
claims or defenses that would have been tried to a court of
equity in 1857 when the Oregon Constitution was adopted.
McDowell, 345 Or at 279; Deane, 22 Or at 169-70; Tribou, 7
Or at 158. Conversely, the court consistently has recognized
that Article I, section 17, guarantees a jury trial in those
cases in which the right to a jury trial was customary at
the time the Oregon Constitution was adopted and in cases
of like nature. See M. K. F. v. Miramontes, 352 Or 401, 413,
287 P3d 1045 (2012) (state constitutional jury trial right
extends to new causes of action that are “of like nature” to
claims and defenses that would have been tried to a jury in
1857).
	         In 1995, this court addressed, for the first time,
whether Article I, section 17, guarantees a substantive as
well as a procedural right; that is, this court addressed
whether, in addition to guaranteeing a procedural right to
have a jury rather than a judge decide the facts in certain
kinds of civil cases, Article I, section 17, also restricts the
legislature’s ability to limit the type or amount of damages
that a jury awards. See Greist v. Phillips, 322 Or 281, 293-95,
906 P2d 789 (1995). Greist held that it does not; more spe-
cifically, Greist held that the legislature may limit a jury’s
damages award in wrongful death actions. The court based
that holding on two separate grounds.
	       The court explained initially that, because the
common law did not recognize a claim for wrongful death
in 1857, Article I, section 17, did not apply to that claim.
Id. at 294. Alternatively, the court explained that, before
1910, Oregon trial courts applied the doctrine of remittitur
Cite as 359 Or 168 (2016)	227

to reduce jury damages awards if they were excessive. Id.
at 294-95. Relying on that practice, this court rejected the
plaintiff’s argument that, in 1857, a party would have had
“a right to have a judge enter judgment on a jury’s award
of damages—without judicial alteration—in a personal
injury action.” Id. at 295. As a consequence, the court
declined to find that Article I, section 17, included a sub-
stantive limit on the legislature’s authority to cap noneco-
nomic damages.
	        Four years later, this court took a different course
in Lakin. It viewed Greist’s resolution of the plaintiff’s
Article I, section 17, claim as resting on the first ground
identified in Greist—that Article I, section 17, does not apply
to wrongful death actions because that action was not rec-
ognized by the common law in 1857. Lakin, 329 Or at 77.
Lakin described the alternative ground in Greist—that the
practice of remittitur before 1910 established that Article I,
section 17, does not impose a substantive limitation on the
legislature—as dicta, which “require[d] correction.” Id. at
76. We discuss Lakin’s reasoning in greater detail below, but
essentially Lakin held that Greist’s discussion of remittitur
was erroneous because “Oregon trial courts never have had
the power to reduce a jury’s verdict or enter judgment for a
lesser amount of damages over the objection of the prevail-
ing party, who always could reject a judicial remittitur and
demand a new jury trial.” Id. Lakin concluded that, because
a trial court could not unilaterally reduce a jury’s damages
award, neither could the legislature. Id. at 78-79.
	Since Lakin, we have distinguished or limited
Lakin’s holding in four decisions: Jensen v. Whitlow, 334
Or 412, 51 P3d 599 (2002); DeMendoza v. Huffman, 334 Or
425, 51 P3d 1232 (2002), Lawson v. Hoke, 339 Or 253, 119
P3d 210 (2005), and Hughes v. PeaceHealth, 344 Or 142, 178
P3d 225 (2008). We followed Lakin once in Klutschkowski.30
	30
       The court did not discuss Article I, section 17, in Clarke or Howell. In
Clarke, the court resolved the plaintiff’s claim solely on the basis of Article I,
section 10, and found it unnecessary to reach his Article I, section 17, claim. 343
Or at 610 n 19. In Howell, the two questions that the Ninth Circuit certified to
this court asked only about Article I, section 10. See 353 Or at 361 (setting out the
certified questions). The certified questions did not ask about Article I, section 17,
perhaps because the Seventh Amendment governs the right to jury trials in fed-
eral courts.
228	                                             Horton v. OHSU

We discuss those decisions briefly in considering whether
our cases have eroded the premises on which Lakin rested
and whether, as a result, it is appropriate to reexamine the
sources on which Lakin based its holding. See Couey, 357
Or at 486-87 (reconsidering decisions that cannot be fairly
reconciled with each other).
    1.  Jensen
	In Jensen, the court rejected the plaintiff’s claim
that eliminating a cause of action against a public employee
who had injured the plaintiff’s child violated Article I, sec-
tion 17. The court reasoned:
   “Article I, section 17, is not a source of law that creates or
   retains a substantive claim or theory of recovery in favor
   of any party. Instead, as this court previously has held,
   Article I, section 17, simply ‘guarantees a jury trial in civil
   actions for which the common law provided a jury trial
   when the Oregon Constitution was adopted in 1857.’ ”
Jensen, 334 Or at 422 (quoting Lakin, 329 Or at 82). Jensen
distinguished Lakin on the ground that Article I, section 17,
does not put a substantive limit on the legislature’s author-
ity to eliminate a cause of action. The court explained
that, if the plaintiff had a remedy for eliminating a cause
of action, it arose from some constitutional provision other
than Article I, section 17.
    2.  DeMendoza
	        The court extended its reasoning in Jensen to a
related but separate issue in DeMendoza. The statute at
issue in DeMendoza directed that 60 percent of the punitive
damages that the jury awarded to a party be distributed
to the state. The plaintiffs in DeMendoza argued that the
statute violated both Article I, section 10, and Article I, sec-
tion 17. This court first held that the plaintiffs had no sub-
stantive right under Article I, section 10, to recover punitive
damages. DeMendoza, 334 Or at 446. It then turned to the
plaintiffs’ argument that, under Lakin, the statute redistrib-
uting part of their punitive damages award was no different
from a damages cap because it prevented the plaintiffs from
receiving the full amount of the punitive damages that the
jury had awarded them.
Cite as 359 Or 168 (2016)	229

	         In analyzing the plaintiffs’ Article I, section 17,
claim, the court first quoted Jensen for the proposition that
“ ‘Article I, section 17, is not a source of law that creates or
retains a substantive claim or a theory of recovery in favor
or any party.’ ” Id. (quoting Jensen, 334 Or at 422) (emphasis
deleted). It then explained, “[l]ikewise, if a ‘right’ to receive
an award that reflects the jury’s determination of the [full]
amount of punitive damages exists, then it must arise from
some source other than Article I, section 17.”31 Id. at 447.
DeMendoza thus held that, if the plaintiffs’ right to receive
the full amount of the punitive damages that the jury
awarded did not arise from some other state or federal con-
stitutional provision, such as Article I, section 10, then the
plaintiffs had no additional right under Article I, section 17,
to receive the full amount of the jury’s punitive damages
award.
	       DeMendoza possibly can be reconciled with Lakin
in one of two ways. DeMendoza may have sought to distin-
guish Lakin on the ground that Lakin involved a reduction
in compensatory damages while DeMendoza involved a
reduction in punitive damages. See id. (noting Lakin’s state-
ment that the noneconomic damages cap in that case inter-
fered with the plaintiffs’ right to receive the full amount of
compensatory damages awarded). We hesitate, however, to
conclude that DeMendoza sought to distinguish Lakin on

	31
        We quote, in full, DeMendoza’s resolution of the plaintiff’s Article I, sec-
tion 17, claim:
    “Likewise, if a ‘right’ to receive an award that reflects the jury’s determina-
    tion of the amount of punitive damages exists, then it must arise from some
    source other than Article I, section 17. For example, in Lakin, the plaintiffs’
    rights under Article I, section 17, were violated, because the cap on noneco-
    nomic compensatory damages interfered with the plaintiffs’ ‘right to receive
    an award that reflect[ed] the jury’s factual determination of the amount of
    the damages’ that would ‘ “* * * fully compensate [plaintiffs] for all loss and
    injury to [them].”’ 329 Or at 81 (quoting Oliver v. N.P.T. Co., 3 Or 84, 87-88
    (1869)). Here, in contrast, plaintiffs have no underlying ‘right to receive an
    award’ that reflects the jury’s determination of the amount of punitive dam-
    ages, nor are those damages necessary to ‘compensate’ plaintiffs for a ‘loss or
    injury [to them].’ [DeMendoza,] 334 Or at 446 (no right to punitive damages
    as remedy under Article I, section 10). Because plaintiffs lack that right,
    the legislature’s allocation of a portion of the punitive damages award to the
    state does not implicate Article I, section 17.”
DeMendoza, 334 Or at 447 (last bracket added; all other brackets and ellipses in
DeMendoza).
230	                                         Horton v. OHSU

that ground. This court has long recognized that, for the
purposes of the state constitutional right to a jury trial, “no
valid distinction * * * can be drawn between compensatory
and exemplary damages.” Van Lom v. Schneiderman, 187
Or 89, 110, 210 P2d 461 (1949). As a matter of state consti-
tutional law, both are factual issues for the jury. Oberg v.
Honda Motor Co., 316 Or 263, 275 n 7, 851 P2d 1084 (1993),
rev’d and remanded on other grounds, Honda Motor Co. v.
Oberg, 512 US 415, 114 S Ct 2331, 129 L Ed 2d 336 (1994);
Van Lom, 187 Or at 110-13.
	        Beyond that, Lakin posed the question before it
broadly as “whether the assessment of damages was a func-
tion of a common-law jury in 1857.” 329 Or at 72. Phrasing
the issue that way suggests that, consistently with Van Lom
and Oberg, the court in Lakin did not intend to limit its
holding to legislative reductions in compensatory damages
awarded by the jury. It follows, we think, that Lakin cannot
fairly be reconciled with DeMendoza on the ground that the
former involved a reduction in an award of compensatory
damages while the latter involved a reduction in an award
of punitive damages.
	Perhaps DeMendoza can be reconciled with Lakin
another way. As noted, DeMendoza first held that the rem-
edy clause of Article I, section 10, placed no limit on the
legislature’s authority to reduce or eliminate punitive dam-
ages. 334 Or at 445-46. Relying on Jensen, DeMendoza then
explained that, because the “plaintiffs have no underlying
‘right to receive an award’ that reflects the jury’s determina-
tion of the amount of punitive damages, * * * the legislature’s
allocation of a portion of the punitive damages award to the
state does not implicate Article I, section 17.” 334 Or at 447.
One way potentially to reconcile Lakin and DeMendoza’s
Article I, section 17, holdings is that, in one, the remedy
clause placed no restriction on the legislature’s authority
to limit punitive damages while, in the other, the remedy
clause restricted the legislature’s authority to limit com-
pensatory damages. That is, neither case may have viewed
Article I, section 17, as providing an independent right to
retain all the damages that a jury awards, and the differ-
ence may have turned on the presence or absence of a right
under Article I, section 10.
Cite as 359 Or 168 (2016)	231

	        The difficulty with attempting to reconcile
DeMendoza and Lakin that way is that Lakin expressly
held that the plaintiffs in that case had a right to receive
the full amount of the jury’s compensatory damages award
under Article I, section 17, even if they did not have a right
to do so under Article I, section 10. Lakin, 329 Or at 80-81.
That is, Lakin’s reasoning explicitly negates the proposition
that its holding can be reconciled with DeMendoza on the
ground that Article I, section 10, places a substantive limit
on the legislature’s right to reduce compensatory damages
but not punitive damages. In our view, the court’s decision in
DeMendoza is a reasonable extension of its decision in Jensen,
but DeMendoza cannot be fairly reconciled with Lakin.
    3.  Hughes
	        Hughes poses a similar problem, even though
Hughes rests on a distinction that Lakin itself drew in over-
ruling part of Greist. As noted, Greist had held that Article I,
section 17, does not prevent the legislature from capping a
jury’s award of noneconomic damages in wrongful death
cases for two reasons: (1) the practice of remittitur in 1857
was at odds with that argument and (2) a wrongful death
action did not exist at common law in 1857 and thus was
not subject to Article I, section 17. Greist, 322 Or at 294-95.
In holding that Article I, section 17, prevents the legisla-
ture from limiting damages in a negligence action, Lakin
rejected the first ground noted in Greist but not the second.
Lakin, 329 Or at 77. That is, Lakin reconciled its holding
with Greist by explaining that Greist involved a wrongful
death action, which was not recognized by the common law
in 1857. Id. By contrast, at least one of the claims in Lakin
was recognized by the common law in 1857. Id.
	Noting Lakin’s implicit acceptance of the second
ground in Greist, this court held in Hughes that the legis-
lature could limit the jury’s award of noneconomic damages
in wrongful death actions because that action did not exist
in 1857. Hughes, 344 Or at 154. In doing so, Hughes rejected
the plaintiff’s argument that Article I, section 17, applies not
only to claims that existed at common law but also to claims
“of like nature.” Id. at 155. The court did not dispute that
the plaintiff’s wrongful death claim in Hughes was “of like
232	                                                           Horton v. OHSU

nature” to a negligence claim, which would have been tried
to a jury at common law. However, relying on Jensen and
DeMendoza, the court explained that Article I, section 17, is
not a source of law that creates a substantive right to non-
economic damages. Id. Only if the claim was recognized in
1857 would the jury’s verdict be immune from reduction.32
Id.
	        Two justices dissented in Hughes. One of the dis-
sents reasoned that the majority’s holding in Hughes “sub-
vert[ed]” the fundamental principle that underlies Lakin—
”that the right to jury trial is a right of substance with
which the legislature cannot interfere.” Id. at 174 (Walters,
J., dissenting). The other dissent explained that the major-
ity opinion “t[ook] several odd steps that do not withstand
scrutiny. “ Id. at 171 (Durham, J., dissenting). Both dissents
faulted the majority for holding that Article I, section 17,
applied only to common-law claims that were recognized in
1857, but not to claims of like nature.
      4.  Miramontes
	        Later, in Miramontes, the court considered an issue
that had not been presented in Hughes—whether a party
was entitled to have a jury rather than a judge decide a
claim that had not existed in 1857 but was “of like nature”
to claims that were tried to a jury then.33 The trial court in
Miramontes had refused to empanel a jury to decide a dam-
ages claim against a defendant in a stalking case. 352 Or at
403. The court held that, even though the plaintiff’s dam-
ages claim in that case was unknown to the common law in
1857, Article I, section 17, gave the defendant the right to try
	32
        The court took a similar approach in Lawson. In that case, a statute pro-
hibited uninsured drivers from recovering noneconomic damages arising from
an automobile accident. See 339 Or at 260. The court held that that statutory
condition did not violate Article I, section 10. Id. at 264-65. The court then held
that, because Article I, section 17, “ ‘is not a source of law that creates or retains a
substantive claim,’ ” that provision did not assist the plaintiff in the absence of an
Article I, section 10, right or some other right to recover noneconomic damages.
Id. at 267 (quoting Jensen, 334 Or at 422).
	33
        Because the plaintiff in Hughes had tried her wrongful death claim to a
jury, that case did not require the court to decide whether she had a procedural
right under Article I, section 17, to do so because a wrongful death action was “of
like nature” to a claim that would have been tried to a jury in 1857. Hughes, 344
Or at 156 n 12.
Cite as 359 Or 168 (2016)	233

that claim to a jury because the claim was “of like nature”
to one that would have been tried to a jury in 1857. Id. at
413-14.
	         At first blush, Hughes and Miramontes appear to
conflict. One limits Article I, section 17, to claims that would
have been tried to a jury in 1857; the other extends the right
to claims “of like nature.” One way to reconcile those two
cases is to say that they bifurcated the Article I, section 17,
jury trial right into substantive and procedural components.
The substantive component of Article I, section 17, extends
only to those common law claims that existed in 1857, and
the damages that a jury awards for those claims may not
be reduced. By contrast, the procedural component extends
to all claims that are “of like nature” to common-law claims
that existed in 1857, but the procedural component guar-
antees only the right to have a jury, as opposed to a judge,
decide those claims. That resolution—dividing the jury
trial right into two components and attributing different
legal consequences to each—alleviates some of the tension
between Hughes and Miramontes, but it does not resolve
the underlying conflict—whether the premises on which
Article I, section 17, rests support bifurcating the right.34
      5.  Klutschkowski
	         This court followed Lakin’s holding in one case
Klutschkowski. The primary dispute in that case was
whether an infant’s claim for negligently inflicted injuries
that occurred during the infant’s birth would have been
actionable in 1857. See Klutschlowski, 354 Or at 168-69.
The court held that the claim would have been and, hav-
ing reached that conclusion, determined that the plain-
tiff’s claim came within Lakin’s holding. Id. at 176-77. In

	34
       The same tension existed in Lakin itself. On one hand, Lakin implicitly
accepted Greist’s holding that Article I, section 17, did not preclude the legis-
lature from capping noneconomic damages in wrongful death actions because
actions for wrongful death did not exist in 1857. 329 Or at 77. On the other hand,
Lakin stated later in the opinion that Article I, section 17, applies to “actions for
which the common law provided a jury trial when the Oregon Constitution was
adopted in 1857 and in cases of like nature.” Id. at 82 (emphasis added). Because
a wrongful death action is “of like nature” to the tort action that underlies it,
Lakin’s acceptance of Greist is at odds with its later statement of the scope of
Article I, section 17.
234	                                          Horton v. OHSU

both Lakin and Klutschkowski, the plaintiff was seeking to
recover for an injury for which the common law would have
provided a remedy in 1857. Id.
	        Admittedly, the fact that Klutschkowski was virtu-
ally identical to Lakin in that respect did not resolve the
conflict between Lakin, on the one hand, and DeMendoza,
on the other, nor did it resolve the tension between Hughes
and Miramontes. However, the parties in Klutshckowski did
not ask the court to reconsider or reconcile its precedents.
Id. at 169. The court accordingly did not do so. Rather, it
looked to the most applicable precedent, which was Lakin,
and resolved the case on that ground. Klutschkowski accord-
ingly did not address the issue that this case presents.
	        Given our cases, it is difficult to describe Lakin as
either “settled” or “well-established” precedent. This court
has distinguished Lakin in all the cases that came after it,
with the exception of Klutschkowski where the defendant
declined to challenge it. Some of the cases distinguish-
ing Lakin can fairly be reconciled with it. Others, such as
DeMendoza, cannot. And while Hughes relies on a distinc-
tion that Lakin itself recognized, the dissenting opinions in
Hughes reasoned, with some force, that the distinction that
Lakin drew and that Hughes followed “subverted” what they
viewed as the fundamental premise of Lakin. See Hughes,
344 Or at 174 (Walters, J., dissenting). Given the disarray
among our Article I, section 17, cases, we conclude that it
is appropriate to reconsider Lakin’s holding. See Couey, 357
Or at 489 (explaining that, when two of this court’s deci-
sions cannot be fairly reconciled, it is appropriate to recon-
sider which decision fits more closely with the constitutional
text and history). We accordingly reexamine Article I, sec-
tion 17’s text and history.
B.  Text
	        As noted, Article I, section 17, provides: “In all civil
cases the right of Trial by Jury shall remain inviolate.” In
Lakin, the court explained that the word “inviolate” (and
we would add the word “remain”) suggests that the framers
intended to preserve the “right of Trial by Jury” as it existed
in 1857. 329 Or at 69. We agree with that proposition, as have
Cite as 359 Or 168 (2016)	235

a long line of Oregon cases interpreting Article I, section 17.
See Deane, 22 Or at 169-70 (Article I, section 17, “secures
* * * the right to trial by jury in all cases where that right
existed at the time the constitution was adopted.”); Tribou,
7 Or at 158 (same). We also agree with Lakin that saying
that the framers intended to preserve the “right of Trial
by Jury” does not answer the question of what that right
encompasses. Lakin, 329 Or at 69. Perhaps a textual clue
can be drawn from the use of the prepositional phrase “by
Jury.” That phrase defines the type of trial that Article I,
section 17, preserves. It suggests that the right that Article I,
section 17, preserves is a right to a procedure (a trial by a
jury as opposed to a trial by a judge) rather than a sub-
stantive result. However, we agree with Lakin that the text
of Article I, section 17, standing alone, does not definitively
answer the question one way or another.35
C.  History
	        We also consider the history that surrounded the
adoption of Article I, section 17, to determine the scope of
the right that the framers intended to preserve. On that
point, Lakin observed that the right to a jury trial in civil
cases has deep roots. Lakin explained that “the guarantee
of [a civil] trial by jury was ensured in the Magna Carta
in 1215,” that it was described by Blackstone as “ ‘the glory
of the English law’ ” and “ ‘the most transcendent privilege
that any subject can enjoy,’ ” and that the majority of the
state constitutions leading up to the adoption of Oregon’s
constitution in 1857 included the right. See 329 Or at 70-71
(quoting Dimick v. Schiedt, 293 US 474, 485-86, 55 S Ct 296,
79 L Ed 603 (1935)).

	35
       Although Lakin initially recognized that the term “inviolate” was not
dispositive, 329 Or at 69, it later followed a Washington Supreme Court deci-
sion that gave the term greater significance, see id. at 79-80 (following Sofie v.
Fibreboard Corp., 112 Wash 2d 636, 771 P2d 711 (1989)). We question how much
weight can be put on that term. As the Fifth Circuit recently explained, “ ‘invio-
lability’ simply means that the jury right is protected absolutely in cases where it
applies; the term does not establish what that right encompasses.” Learmouth v.
Sears, Roebuck Co., 710 F3d 249 (5th Cir 2013) (interpreting Mississippi consti-
tutional right to jury trial). Providing that the right to trial by jury shall remain
“inviolate” does not differ in any material respect from providing that the right
shall remain “sacred” or “preserved,” nor does the use of that term explain the
scope of the guarantee.
236	                                                    Horton v. OHSU

	       We agree that the right to a jury trial in civil cases
was attributed, at least popularly, to Magna Carta,36 that,
approximately 500 years after Magna Carta was signed,
Blackstone described the civil jury trial as an essential
attribute of the liberty that English citizens enjoyed, and
that that view of the right continued in America with
the result that its omission from the federal constitution
was one of the major objections raised against ratifying
the constitution as it emerged from the Constitutional
Convention.
	         To say, however, that the right was viewed as an
essential attribute of liberty does not say what the right
encompasses. In considering that issue, we begin with
Blackstone, whose writing on the civil jury trial was influen-
tial in shaping American thought on that issue. See Charles
W. Wolfram, The Constitutional History of the Seventh
Amendment, 57 Minn L Rev 639, 654 n 45 (1973) (discuss-
ing Blackstone’s influence). In concluding that the right to a
civil jury trial was “the glory of the English law,” Blackstone
first described the attributes of a civil jury trial and then
discussed its structural significance. William Blackstone, 3
Commentaries on the Laws of England 349-67, 372-81, 383-
85 (1st ed 1768).
	        In describing the attributes of the right, Blackstone
focused solely on the procedures associated with jury trials.
He explained that the system for selecting both jury panels
and individual jurors was designed to ensure a group of
neutral jurors. Id. at 355-56 (procedures for calling jurors);
id. at 359-65 (grounds for challenging jury panels and
individual jurors). He also contrasted a civil jury trial with
a trial by the ecclesiastical courts. Id. at 372-73. In doing
so, he praised not only the value of having neutral jurors
decide the facts but also the procedural rights that accom-
pany a jury trial, such as the right to cross-examination
and the right to have witnesses testify under oath in open
court. Id. He contrasted those procedural rights, which
he associated with civil jury trials, with the procedures
	36
       We say “popularly” because “[h]istorians no longer accept the Magna
Charta pedigree for jury trial.” Charles W. Wolfram, The Constitutional History
of the Seventh Amendment, 57 Minn L Rev 639, 653 n 44 (1973).
Cite as 359 Or 168 (2016)	237

available in the ecclesiastical courts, which he described as
the “private and secret examination taken down in writing
before an officer, or his clerk.” Id. at 373. He explained that,
in the ecclesiastical courts, “an artful or careless scribe
may make a witness speak what he never meant,” while
a witness who testifies in open court can clarify his or her
meaning, answer occasional questions from the judge or
jury, and is subject to cross-examination, which “will sift
out truth much better than a formal set of interrogatories.”
Id.
	         In explaining the structural significance of civil
jury trials, Blackstone focused on the division of authority
between judges and jurors. He reasoned that, if law and fact
were “entirely entrusted to the magistracy, a select body of
men [chosen by the prince], their decisions, in spight [sic] of
their own natural integrity, will have frequently an invol-
untary biass [sic] towards those of their own rank and dig-
nity.” Id. at 379. Conversely, “if the power of judicature were
placed at random [and wholly] in the hands of the multitude,
their decisions would be wild and capricious, and a new rule
of action would be every day established in our courts.” Id.
at 379-80.
	        Dividing issues of law and fact between the judges
and juries avoided those extremes. Blackstone reasoned that
the “principles and axioms of law, which are general prop-
ositions, flowing from abstracted reason, and not accommo-
dated to times or to men, should be deposited in the breasts
of the judges.”37 Id. at 380. However, entrusting factual
questions to a single magistrate left too much possibility
that a judge would drift towards “partiality and injustice.”
Id. In Blackstone’s view, “a competent number of sensible
and upright jurymen, chosen by lot from among those of the
middle rank, will be found the best investigators of truth.”
Id. Moreover, “the most powerful individual in the state will
be cautious of committing any flagrant invasion of another’s
right, when he knows that the fact of his oppression must

	37
       Blackstone reasoned that, as to law, “partiality can have little scope the
law is well known, and is the same for all ranks and degrees; it follows as a
regular conclusion from the premises of fact pre-established.” Blackstone, 3
Commentaries at 380.
238	                                          Horton v. OHSU

be examined and decided by twelve indifferent men * * *;
and that, when once the fact is ascertained, the law must of
course redress it.” Id. It followed, he concluded, that the civil
jury system “preserves in the hands of the people that share
which they ought to have in the administration of public jus-
tice, and prevents the encroachments of the more powerful
and wealthy citizens.” Id.
	        In focusing on the procedural benefits of civil jury
trials, Blackstone did not suggest that the right to a civil
jury imposed a substantive limit on the ability of either the
common-law courts or parliament to define the legal prin-
ciples that create and limit a person’s liability. Similarly,
in describing the division of authority between judges and
juries, he did not state that the jury trial right checked
the lawmaking authority of either the common-law courts
or parliament. Rather, he explained that courts retain the
authority to define the applicable legal principles.
	        Only one statement that Blackstone made in his
discussion of the value of a civil jury arguably points in a
different direction. As noted, Blackstone explained that
a civil jury trial was valuable because the most powerful
members of society would be aware that their actions could
“be examined and decided by twelve indifferent men * * *;
and that, once the fact is ascertained, the law must of course
redress it.” Id. at 380. That statement—that the law would
redress the facts found by the jury—reflected Blackstone’s
view of the way that the law, announced by parliament and
the common-law courts, worked. It did not reflect an under-
standing that the jury’s fact-finding ability imposed a sub-
stantive limitation on parliament or common-law courts’
authority to announce legal principles that guide and limit
the jury’s fact-finding function.
	        The same conclusion follows from the American
experience. Before the adoption of the federal constitution,
the 13 original states provided for jury trials subject to vary-
ing degrees to judicial control. See Edith Guild Henderson,
The Background of the Seventh Amendment, 80 Harv L Rev
289, 318-20 (1966) (describing the “patternless diversity of
these jury control practices [among the original states] at the
Cite as 359 Or 168 (2016)	239

time the seventh amendment was passed”).38 As Henderson
describes, the states differed on the degree to which judges
could limit a jury’s fact-finding authority. However, she did
not identify any substantive limitation among the original
states that the right to a civil jury placed on a state legisla-
ture’s ability to define civil causes of action or damages.
	        Similarly, before the revolution, one issue that
divided the colonies from England was “the extent to which
colonial administrators were making use of judge-tried
cases to circumvent the right of civil jury trial.” Wolfram,
Seventh Amendment, 57 Minn L Rev at 654. George Mason,
for example, “asserted that threats to the accepted practice
of trial by jury and injustices perpetrated by the vice-ad-
miralty courts had become points of dispute between the
American colonies and England.” Id. at 654 n 47. In the
same vein, John Peter Zenger’s libel case became famous,
in part because he had criticized New York’s colonial gov-
ernor for attempting to recover a debt in an equity court in
order to evade the debtor’s right to a civil jury trial. Id. at
655. The concern that Mason expressed and that Zenger’s
case reflected was that decision-making authority was being
improperly shifted from a jury composed of American citi-
zens to a judge who was beholden to a British monarch. The
perceived value of a civil jury trial lay in the jury’s ability to
provide a fair application of the law to the facts in an indi-
vidual case, not in any substantive limitation that the civil
jury trial placed on the legislature’s lawmaking authority.
	         Despite the value that the colonists placed on having
a jury rather than a colonial judge decide civil claims, the
Constitutional Convention did not include a civil jury trial
guarantee in the constitution, although the convention did
guarantee a jury trial in criminal cases. See US Const Art
III, § 2.39 The absence of a civil jury trial guarantee in the
	38
      The original 13 states continued the institution of jury trials “either by
express provision in a state constitution, by statute, or by continuation of the
practices that had applied prior to the break with England.” Wolfram, Seventh
Amendment, 57 Minn L Rev at 655.
	39
       Article III, section 2, of the United States Constitution provides in part:
    	 “The Trial of all Crimes, except in Cases of Impeachment, shall be by
    Jury; and such Trial shall be held in the State where the said Crimes shall
    have been committed.”
240	                                            Horton v. OHSU

constitution was not mentioned until five days before the
Constitutional Convention adjourned. At that point, Hugh
Williamson, a delegate from North Carolina, “observed * * *
that no provision was yet made for juries in Civil cases and
suggested the necessity of it.” 2 The Records of the Federal
Convention of 1787, at 587-88 (Max Farrand ed., 1911).
Elbridge Gerry agreed and “urged the necessity of Juries
to guard agst. corrupt Judges.” Id. In response, Nathaniel
Gorham explained that “[i]t is not possible to discriminate
equity cases from those [cases] in which juries are proper,”
and he argued that the question of which civil cases should be
tried to a jury and which should be tried to a judge should be
left to Congress. Id. Still another representative held out the
possibility that each state’s procedures governing civil juries
would apply in the federal court sitting in that state. Id.
	        Those objections to adding a civil jury trial guar-
antee to the constitution prevailed. Williamson’s suggestion
to add a civil jury trial guarantee was defeated, as was a
motion three days later to add the following guarantee to
Article III, section 2, paragraph 3 of the federal constitu-
tion: “And a trial by jury shall be preserved as usual in civil
cases.” Id. at 587-88, 628.
	         When the states were deciding whether to ratify the
constitution, one of the primary objections to the federal con-
stitution was that it lacked a bill of rights, including a right to
a civil jury trial in the federal courts. See The Federalist No.
83, at 558 (Alexander Hamilton) (Jacob E. Cooke ed., 1961)
(addressing that concern); Wolfram, Seventh Amendment,
57 Minn L Rev at 667. One argument was that by providing
for jury trials in criminal but not civil cases, the constitu-
tion had, sub silentio, eliminated a right to civil jury trials
in the federal courts. See The Federalist No. 83, at 558-59.
Hamilton explained, however, that the constitution did not
prohibit the use of civil juries in federal court but instead
had left it to Congress to decide in which class of civil cases
jury trials should be available. Id. at 559-60. In Hamilton’s
view, the strongest argument for guaranteeing a right to a
civil jury trial was to check biased or corrupt judges. Id. at
563-64. However, he suggested that that check was needed
more for judges appointed by a hereditary monarch than for
Cite as 359 Or 168 (2016)	241

judges appointed by a popularly elected executive and con-
firmed by the Senate. Id. at 562.
	        For the most part, Hamilton defended the absence
of a civil jury guarantee on the ground that Gorham had
raised in the Constitutional Convention. The practice among
the states was too diverse to settle on a single principle for
specifying when the right would attach, and it would be
impolitic to choose the practice of one of the 13 states and
impose it on the other states. Id. at 564-65. Accordingly,
Hamilton explained, the better course was the one that
the Constitutional Convention had chosen—leaving it to
Congress to define which class of civil cases should be tried
to a jury and which should be tried to a judge. Id.
	         Hamilton’s discussion of a right to a civil jury trial in
The Federalist No. 83 bears on the issue that Lakin decided
in two respects. First, the arguments for and against includ-
ing a civil jury trial guarantee that Hamilton canvassed
all addressed the jury’s value as a procedural corrective to
potentially biased or, worse, corrupt judges serving as the tri-
ers of fact. Those arguments do not suggest that the right was
viewed as a substantive limit on Congress’s lawmaking power.
Second, Hamilton made that point expressly in responding
to an argument “that trial by jury [serves as] a safeguard
against an oppressive exercise of the power of taxation.” Id. at
563. In addressing that argument, Hamilton explained that
the right to a civil jury placed no limit on the legislature’s
power to define the substantive law. Id. He reasoned:
   “It is evident that [the right to a civil jury trial] can have
   no influence upon the legislature, in regard to the amount
   of the taxes to be laid, to the objects upon which they are
   imposed, or to the rule by which they are to be apportioned.”
Id. (emphases in original). He explained that, if the right
to a jury trial had any effect on “an oppressive exercise of
the power of taxation,” it lay in curbing “the mode of collec-
tion, and the conduct of the officers entrusted with the exe-
cution of the revenue laws.” Id. Stated differently, Hamilton
explained that the right to a civil jury trial would not limit
Congress’s ability to enact statutes defining the subjects
and extent of taxation. Instead, it could serve as a check on
242	                                                        Horton v. OHSU

the manner in which the executive carried out the law in an
individual case.40
	         Despite Hamilton’s arguments against including
a civil jury trial right in the federal constitution, the anti-
federalists’ objections to the right’s omission “struck a very
responsive chord in the public” and ultimately carried the
day. Wolfram, Seventh Amendment, 57 Minn L Rev at 668.
Wolfram explains that the antifederalists’ objections were
not based solely on the ground that juries would be more
accurate than judges. Rather, examining the speeches in
the state ratifying conventions, Wolfram concluded that the
speakers intimated, although they never expressly stated,
that juries would provide American debtors greater relief
from British creditors than federal judges would. See id. at
673-705 (canvassing objections in the ratifying conventions
to the absence of a civil jury guarantee). That intimation did
not reflect a belief that the right to a civil jury trial would
impose a substantive limitation on legislatures. Rather, it
reflected the belief that, in an individual case, a jury might
adjudicate the facts in a way that would favor local interests
over foreign ones.
	        After the states ratified the constitution and
Congress took up the Bill of Rights, an 11-person com-
mittee proposed the essence of what became the Seventh
Amendment. 1 Annals of Cong. 85 (1789) (Joseph Gale’s
ed. 1834). Specifically, they modified a proposal that James
Madison had made to provide, in part: “In suits at com-
mon law, the right of trial by jury shall be preserved.” Id.
at 86. A further amendment was made to limit the right
to suits at common law in excess of $20, and the proposal,
as amended, was adopted without recorded discussion. Id.41
	40
        Having acknowledged that a civil jury might affect the way in which the
law was executed, Hamilton then discounted the effect that a civil jury in fact
would have on the way the executive carried out the tax laws. The Federalist No.
83 at 468.
	41
        As adopted, the Seventh Amendment provides:
    	 “In Suits at common law, where the value in controversy shall exceed
    twenty dollars, the right of trial by jury shall be preserved, and no fact tried
    by a jury shall be otherwise re-examined in any Court of the United States,
    than according to the rules of the common law.”
US Const, Amend 7.
Cite as 359 Or 168 (2016)	243

For all that appears from the record of Congress’s action, no
one raised the objection, which had been successful in the
Constitutional Convention, that, given the diverse practice
among the 13 states, a standard that “preserved” the right
of trial by jury would have no clear meaning. Twenty-one
years after the Seventh Amendment was ratified, Justice
Story addressed that issue. He explained that the right of
trial by jury that the Seventh Amendment preserved was
the right defined by the English common law. See United
States v. Wonson, 28 F Cas 745, 750 (CCD Mass 1812) (No.
16,750) (“Beyond all question, the common law here alluded
to is not the common law of any individual state, (for it prob-
ably differs in all), but it is the common law of England, the
grand reservoir of all our jurisprudence.”).
	         As this court noted in Lakin, since the adoption of
the Seventh Amendment, most states have included a civil
jury trial right in their state constitutions. 329 Or at 71.
As the court also noted, Oregon modeled its guarantee in
Article I, section 17, on the guarantee in Indiana’s constitu-
tion and adopted that guarantee without discussion. It fol-
lows that the relevant history of Article I, section 17, comes
primarily from the English practice reflected in Blackstone’s
Commentaries and the history leading up to and surround-
ing the adoption of the Seventh Amendment. That history
reveals what the text of that provision implies and what this
court consistently had recognized until Lakin: Article I, sec-
tion 17, guarantees a procedural right; that is, it guaran-
tees the right to a trial by a jury (as opposed to a trial by a
judge) in civil actions for which the common law provided
a jury trial when the Oregon Constitution was adopted in
1857 and in cases of like nature.42 However, the history does
not suggest that Article I, section 17, limits the legislature’s
authority to define, as a matter of law, the substantive ele-
ments of a cause of action or the extent to which damages
will be available in that action. As this court explained
in DeMendoza, any substantive limit on the legislature’s
authority must be found in some other provision of the state
or federal constitutions.
	42
       This case does not require us to consider the limits that Article I, sec-
tion 17, places on the legislature’s ability to alter the essential procedural attri-
butes of a jury trial, and we express no opinion on that issue.
244	                                         Horton v. OHSU

D. Lakin reconsidered
	         Lakin departed from that history, and we consider
briefly its reasons for doing so. The court’s holding in Lakin
may rest on one of three propositions. First, Lakin concluded
that the right to a jury trial guaranteed by Article I, sec-
tion 17, has the same meaning today that it had in 1857. 329
Or at 72. Second, the court concluded that, in 1857, the extent
of a party’s damages in an individual case was a question of
fact for the jury and that the legislature could not interfere
with the jury’s fact-finding function. Id. at 74. Third, Lakin
concluded that the legislature’s authority to limit a jury’s
factual findings is no greater than a trial court’s. Id. at 78.
Lakin reasoned that, although a trial court had the author-
ity to set aside a jury’s verdict in 1857 if the jury’s verdict
was contrary to the weight of the evidence, the court could
do so only if it gave the party that had obtained the verdict
the option of a new trial. It followed, Lakin reasoned, that
neither a trial court nor the legislature could unilaterally
limit a jury’s award of noneconomic damages in “civil cases
in which the right to jury trial was customary in 1857, or in
cases of like nature.” Id.
	        We take the court’s last point first. That a judge
cannot reweigh the amount of damages that the jury awards
in an individual case does not mean that the legislature
cannot enact a statute that specifies, as a matter of law, the
nature and extent of damages that are available in a class
of cases. Whatever other constitutional issues a damages
cap may present, a damages cap does not reflect a legisla-
tive attempt to determine a fact in an individual case or to
reweigh the jury’s factual findings. Rather, a statutory cap
is a legal limit on damages that applies generally in a class
of cases. The fact that, in 1857, remittitur did not permit a
trial court to unilaterally substitute its view of the evidence
for the jury’s in an individual case does not mean that the
legislature cannot define, as a matter of law, the nature and
extent of damages that are generally available in a class of
cases.
	       The second conclusion on which Lakin rests also
does not withstand scrutiny. It is certainly true that the
amount of damages that a party sustains is ordinarily a
Cite as 359 Or 168 (2016)	245

factual issue for the trier of fact. It does not follow, however,
that a trier of fact has free rein to determine the amount of
a party’s damages, unconstrained by legal limits. Rather,
common-law courts routinely have imposed legal limits on
the type and amount of recoverable damages that a defen-
dant’s negligence, in fact, caused. See W. Page Keeton et al.,
Prosser and Keeton on the Law of Torts 280-90 (5th ed 1984)
(discussing limits on damages caused in fact by defendants’
negligence). Sometimes, courts have limited the extent of
a defendant’s damages by limiting the class of persons to
whom the defendant owes a duty. See id. at 284-85 (discuss-
ing that means of limiting damages); Hale v. Groce, 304 Or
281, 284, 744 P2d 1289 (1987) (when defendant’s negligence
causes only economic harm, damages limited to persons
to whom defendant owed duty). Other times, courts have
used concepts such as proximate cause to limit the extent
of the damages for which a defendant can be held respon-
sible. Prosser and Keeton on the Law of Torts at 282-83.43
More modernly, in Oregon, defendants ordinarily will be lia-
ble only for the foreseeable damages that their negligence
caused. See Fazzolari v. Portland School Dist. No. 1J, 303 Or
1, 17, 734 P2d 1326 (1987).
	         Those differing formulations should not obscure
the fact that legal limits on a jury’s assessment of civil dam-
ages have been and remain an accepted feature of our law.
To be sure, statutory damages caps differ from other types
of legal limitations on a jury’s authority to award damages.
They specify, as a matter of law, a numerical limit on the
amount of damages that a party can recover instead of
describing that limit generically by using a phrase such
as foreseeable damages or damages proximately caused by
the defendant’s act. However, the two types of limitations
do not differ in principle. Each limits, as a matter of law,
the extent of the damages that a jury can award in a class
of cases. One is no more an interference with the jury’s
fact-finding function than the other. Neither is an attempt
to determine legislatively or judicially in an individual

	43
        A relatively stark example is found in a line of New York cases limiting a
defendant’s liability for a negligently set fire to the damages suffered by adjoining
landowners. See, e.g., Bird v. St. Paul Fire & Marine Ins. Co., 224 NY 47, 120 NE
86 (1918) (so holding).
246	                                                       Horton v. OHSU

case the amount of damages that the defendant’s act in fact
caused. For that reason, we disagree with the second conclu-
sion on which Lakin rests and on which the dissent appears
to rely.44
	       We note one final ground on which Lakin’s holding
may rest. Lakin concluded that Article I, section 17, means
the same thing today that it meant in 1857, and Lakin’s hold-
ing may rest on the ground that only those legal limitations
on damages that existed in 1857 are constitutionally valid.
To the extent that is the ground on which Lakin rests, it is
at odds with this court’s cases. As this court explained in
Fazzolari, the limits on the extent of a defendant’s damages
that the common law recognized in 1857 bear little resem-
blance to those that we recognize today. See id. at 4-10 (dis-
cussing the growth of the common law). As Justice Linde
observed in Fazzolari:
    “At the time the Oregon Territory adopted the ‘common law
    of England,’ the common law had no broad theory of liabil-
    ity for unintended harm resulting from a failure to take
    due care toward members of the public generally but only
    liability for harm resulting from negligent conduct in var-
    ious callings and relationships. Men had particular duties
    but no general duty.”

Id. at 4 (footnote omitted). Over time, the scope of a defen-
dant’s liability has expanded, as well as the extent of the
damages for which a negligent defendant may be held
responsible. See id. at 4-10. The court accordingly held in
Fazzolari that, unless “a status, a relationship, or a par-
ticular standard of conduct * * * creates, defines, or limits
the defendant’s duty,” a defendant is generally liable for
the foreseeable consequences of his or her negligence. Id.
at 17; see also Chapman v. Mayfield, 358 Or 196, 205, 361
P3d 566 (2015) (discussing expanding scope of liability for
negligence).

	44
        One other possible distinction requires mention. By statute, a court can
impose the tort claims limit only after the jury returns its verdict. See ORS
30.269(3). However, from the perspective of Article I, section 17, the degree of
interference with the jury’s verdict is the same regardless of whether the jury is
informed of the limit in advance of its deliberations or the limit is imposed after
the jury returns its verdict.
Cite as 359 Or 168 (2016)	247

	        The state constitutional right to a civil jury trial
applies equally to plaintiffs and defendants. If Article I,
section 17, froze the legal limits on liability as they existed
in 1857 and thus defined the extent of the damages that
can be recovered against a negligent defendant, much of the
later growth of the law of negligence would be at odds with
Article I, section 17. Specifically, a defendant could invoke
its right to a jury trial to argue against any expansion of
damages beyond those for which it would have been liable
when the Oregon Constitution was framed. Nothing in the
text of Article I, section 17, its history, or our cases inter-
preting it suggests that the framers intended such sweep-
ing consequences in guaranteeing the right to have a jury
rather than a judge decide claims and defenses commonly
heard at common law.
	        This court’s cases that preceded Lakin also provide
no support for Lakin’s holding. Lakin cited only one Oregon
case—Molodyh v. Truck Insurance Exchange, 304 Or 290,
744 P2d 992 (1987)—to support its conclusion that Article I,
section 17, limits the legislature’s authority to define the
extent of available damages. However, Molodyh stands for
a more limited proposition than the one Lakin drew from it.
Molodyh holds that, when the legislature has made a factual
issue part of a claim that is subject to Article I, section 17,
the legislature may not assign that factual issue to any
entity other than a jury.
	        The statute at issue in Molodyh gave one party to
a fire insurance contract the right to require that disputes
about the amount of an insured’s loss be decided by a panel
of three appraisers. See id. at 293 (setting out the statute).
When the insured in Molodyh sued the insurer for breach
of contract, the insurer asserted its statutory right to have
the amount of the loss (or the damages for the breach of con-
tract) be determined by a panel of appraisers rather than
the jury. Id. at 292. The insured objected on the ground that
taking a factual element of the claim away from the jury
violated Article I, section 17.
	       This court agreed with the insured. It explained
that, under Article I, section 17, the insured was entitled
to a jury trial on his cause of action for breach of contract
248	                                                      Horton v. OHSU

because the elements of that claim—including the amount
of the loss—customarily would have been tried to a jury in
1857. Id. at 296-97. It also held that, having included that
factual element as part of the plaintiff’s claim, the legis-
lature could not assign the determination of that factual
element to any factfinder other than a jury, at least over a
party’s objection. Id. at 297-98. Molodyh did not hold that
the legislature may not place a legal limit on the nature or
extent of the damages that the jury can find. Rather, it held
that, once the legislature has made a factual element part of
a claim subject to the jury trial right, only a jury may decide
that factual element unless both parties give that right up.
Properly understood, Molodyh does not call into question the
legal limit that the legislature placed on the amount of dam-
ages that may be recovered from state employees.
	        Finally, we note that 22 other jurisdictions have
considered this issue. Seventeen of those jurisdictions have
held that a damages cap does not violate either the state
or federal constitutional right to a jury trial. Specifically,
Idaho, Indiana, Maryland, Massachusetts, Michigan,
Nebraska, Utah, Virginia, West Virginia, and Wisconsin
have upheld damages caps against state constitutional jury
trial challenges.45 Additionally, the United States Courts
of Appeals for the Third, Fourth, and Sixth Circuits have
upheld damages caps against Seventh Amendment chal-
lenges, and the United States Court of Appeals for the Fifth
Circuit has upheld a damages cap against a state jury trial
challenge.46 In addition to those jurisdictions, the Kansas
	45
        Kirkland v. Blaine Cnty. Med. Ctr., 134 Idaho 464, 4 P3d 1115 (2000) (cap
on noneconomic damages); Johnson v. St. Vincent Hosp., Inc., 273 Ind 374, 404
NE2d 585 (1980) (capped damages with possibility of additional recovery from
compensation fund), modified on other grounds by In re Stephens, 867 NE2d 148
(Ind 2007) (permissible limits on attorney fees); Murphy v. Edmonds, 325 Md 342,
601 A2d 102 (1992) (cap on noneconomic damages); English v. New England Med.
Ctr., 405 Mass 423, 541 NE2d 329 (1989) (cap on medical malpractice damages);
Phillips v. Mirac, Inc., 470 Mich 415, 685 NW2d 174 (2004) (cap on noneconomic
damages); Gourley v. Neb. Methodist Health Sys., Inc., 265 Neb 918, 663 NW2d 43
(2003) (cap on medical malpractice damages); Judd v. Drezga, 103 P3d 135 (Utah
2004) (cap on “quality of life” damages); Etheridge v. Med. Ctr. Hosp., 237 Va 87,
376 SE2d 525 (1989) (cap on noneconomic damages); Robinson v. Charleston Area
Med. Ctr., Inc., 186 W Va 720, 414 SE2d 877 (1991) (same); Maurin v. Hall, 274
Wis 28, 682 NW2d 866 (2004) (same).
	46
        Davis v. Omitowoju, 883 F2d 1155 (3d Cir 1989) (noneconomic damages
cap); Boyd v. Bulala, 877 F2d 1191 (4th Cir 1989) (same); Smith v. Botsford
Cite as 359 Or 168 (2016)	249

Supreme Court has held that a cap on noneconomic dam-
ages does not violate the right to a jury trial as long as it
does not violate that state’s remedy clause,47 and the Maine
Supreme Court considered those two provisions together in
holding that a $250,000 damages cap did not violate that
state’s jury trial and right to remedy clauses.48 Finally, the
Alaska Supreme Court affirmed by an equally divided court
a judgment upholding a damages cap.49 On the other side of
the ledger, five states have held that caps on noneconomic
damages violate the right to a jury trial.50
	        By a considerable majority, the jurisdictions that
have considered whether damage caps violate the right to
a jury trial have held that they do not. Ultimately, however,
the question is not what the majority rule is in other juris-
dictions or what we would decide if we were considering this
issue for the first time. Rather, the question is whether Lakin
should be overruled. For the reasons explained above, Lakin

Gen. Hosp., 419 F2d 513 (6th Cir 2005), cert den, 547 US 1111 (2006) (same);
Learmonth v. Sears, Roebuck & Co., 710 F3d 249 (5th Cir 2013) (upholding dam-
ages caps against challenge based on state constitutional right to jury trial
after Mississippi Supreme Court refused to accept certified question on that
issue).
	47
       In 1988, the Kansas Supreme Court explained that, under the Kansas
Constitution, a damages cap will violate a party’s right to a jury trial if the cap
violates the state’s remedies clause. Kansas Malpractice Victims Coal. v. Bell, 243
Kan 333, 757 P2d 251 (1988). Because the statute capping noneconomic dam-
ages in that case violated the state remedy clause for lack of a sufficient quid
pro quo, the cap also violated the right to a jury trial. Id. In 2012, the court held
that a different statute capping noneconomic damages in personal injury actions
contained a sufficient quid pro quo to satisfy the state remedy clause and, as a
consequence, held that that cap did not violate the right to a jury trial. Miller v.
Johnson, 295 Kan 636, 289 P3d 1098 (2012).
	48
        The Maine Supreme Court explained that,
    “[a]lthough it is conceivable that a statute could limit the measure of tort
    damages so drastically that it would result in a denial of the right to trial by
    jury and the denial of a remedy, the $250,000 cap before us [on damages for
    persons injured as the result of negligently over-serving alcohol] is not such
    a measure.”
Peters v. Saft, 597 A2d 50, 53 (Me 1991).
	49
        Evans ex rel. Kutch v. State, 56 P3d 1046 (Alaska 2002) (affirmed by an
equally divided court).
	50
        Moore v. Mobile Infirmary Ass’n, 592 So 2d 156 (Ala 1991) (cap on non-
economic damages); Atlanta Oculoplastic Surgery, P.C. v. Nestlehutt, 286 Ga 731,
691 SE2d 218 (2010) (same); Watts v. Lester E. Cox Med. Ctr., 376 SW3d 633 (Mo
2012) (same); Knowles v. United States, 544 NW2d 183 (SD 1996) (same); Sofie v.
Fibreboard Corp., 112 Wash 2d 636, 771 P2d 711 (1989) (same).
250	                                         Horton v. OHSU

“cannot be fairly reconciled with other decisions of this court
on the same constitutional provision.” Couey, 357 Or at 487
(noting that ground for reexamining our constitutional deci-
sions). Not only does that conflict require resolution, but
Lakin is of relatively recent vintage. And, since this court
decided Lakin, we have distinguished rather than followed
it with the exception of one case in which the parties did not
dispute that Lakin governed.
	        Given those circumstances, we conclude that Lakin
should be overruled. The text of Article I, section 17, its
history, and our cases that preceded Lakin establish that
Article I, section 17, guarantees litigants a procedural right
to have a jury rather than a judge decide those common-law
claims and defenses that customarily were tried to a jury
when Oregon adopted its constitution in 1857, as well as
those claims and defenses that are “of like nature.” However,
that history does not demonstrate that Article I, section 17,
imposes a substantive limit on the legislature’s authority
to define the elements of a claim or the extent of damages
available for a claim.
	        One other consideration informs our decision. As
this court suggested in DeMendoza, the most obvious tex-
tual limitation on the legislature’s authority to alter or
adjust a plaintiff’s right to a remedy is found in the remedy
clause of Article I, section 10. Perhaps a plaintiff also could
argue that a damages cap violates some other provision of
the state or federal constitutions that imposes a substantive
limitation on legislative action. However, if a damages cap
does not violate one of those provisions, it is difficult to see
how the jury trial right renders a damages cap unconstitu-
tional. Neither the text nor the history of the jury trial right
suggests that it was intended to place a substantive limita-
tion on the legislature’s authority to alter or adjust a party’s
rights and remedies. We accordingly overrule the court’s
decision in Lakin.
       III.  ARTICLE VII (AMENDED), SECTION 3
	        The trial court ruled that applying the tort claims
limit to the jury’s verdict violates Article VII (Amended),
section 3, of the Oregon Constitution. That section provides,
in part:
Cite as 359 Or 168 (2016)	251

   	 “In actions at law, where the value in controversy shall
   exceed $750, the right of trial by jury shall be preserved,
   and no fact tried by a jury shall be otherwise re-examined
   in any court of this state, unless the court can affirmatively
   say there is no evidence to support the verdict.”

Article VII (Amended), section 3, is an initiated constitu-
tional amendment, which the voters adopted in 1910. See
General Laws of Oregon 1911, at 7-8. We interpret initiated
constitutional amendments the same way that we interpret
a statute; that is, we look to the text, context, and legislative
history of the amendment to determine the intent of the vot-
ers. State v. Algeo, 354 Or 236, 246, 311 P3d 865 (2013) (ini-
tiated constitutional amendment); State v. Harrell/Wilson,
353 Or 247, 254-55, 297 P3d 461 (2013) (referred constitu-
tional amendment).
	        We start with the text of the constitution. Section 3
begins with a prepositional phrase that describes the class
of cases to which it applies: “all actions at law, where the
value in controversy shall exceed $750.” Two independent
clauses follow that prepositional phrase. The first inde-
pendent clause provides that, in those cases, the “right of
trial by jury shall be preserved.” Plaintiff does not argue
that that independent clause guarantees anything beyond
what Article I, section 17, guarantees; that is, she does not
argue that, if the tort claims limitation does not violate
Article I, section 17, it violates the first independent clause
of Article VII (Amended), section 3.
	       Plaintiff focuses her argument instead on the sec-
ond independent clause, which is qualified by a dependant
clause. Those clauses provide that “no fact shall be other-
wise re-examined in any court of this state, unless the court
can affirmatively say that there is no evidence to support
the verdict.” Although the second independent clause uses
the passive voice, “the court” is the subject of the related
dependent clause. Reading the second independent clause
and the related dependent clause together, we conclude that
both clauses are directed to the courts. They prohibit courts
from reexamining the facts that a jury has found “unless
the court can affirmatively say that there is no evidence to
support the verdict.”
252	                                          Horton v. OHSU

	        When the people adopted Article VII (Amended),
section 3, “reexamine” meant “[t]o examine anew,” and
“examine” meant “to inspect carefully with a view to dis-
cover the real character or state of” something. Webster’s
Int’l Dictionary 1206, 519 (1907). By its terms, that consti-
tutional provision prohibits courts from reassessing or sec-
ond-guessing the facts that the jury found unless there is no
evidence to support the jury’s verdict. Textually, the section
places no restriction on the legislature’s ability to limit, as a
matter of law, the issues before the jury or the extent of the
damages available for a cause of action. Similarly, it does
not limit a court’s ability to set aside a jury’s verdict that is
inconsistent with the substantive law.
	        The same conclusion follows from the provision’s his-
tory. In 1899, this court followed the United States Supreme
Court’s lead and held that a trial court could grant a motion
for a new trial if the court determined that the jury’s verdict
was “against the clear weight or preponderance of evidence.”
Serles v. Serles, 35 Or 289, 295, 57 P 634 (1899), abrogated
by Or Const, Art VII (Amended), § 3. Because the trial
court in Serles had held that it lacked authority to grant a
new trial if there was “any evidence to support” the jury’s
verdict, this court reversed the trial court’s judgment and
remanded the case for the court to apply the new standard
that it had announced. Id. at 290, 297. See also Multnomah
Co. v. Willamette T. Co., 49 Or 204, 213, 89 P 389 (1907) (fol-
lowing Serles).
	        In 1910, the People’s Power League proposed a
series of initiated measures, one of which was Article VII
(Amended). See Official Voters’ Pamphlet, General Election,
Nov 8, 1910, 201-02 (setting out the measure); id. at 166-77
(discussing the League’s measures). The League submitted
the only argument discussing the measure. See id. at 176-77.
The League’s argument did not discuss the part of section 3
on which plaintiff relies, but it explained that the proposed
amendments generally were intended to shorten lengthy tri-
als and reduce the number of retrials. See id. (discussing,
among other things, a court’s authority to uphold verdicts
when the mistake is technical and also the requirement
that only three-fourths of the jurors must agree in civil
Cite as 359 Or 168 (2016)	253

cases). Contemporary news articles did not discuss the part
of section 3 on which plaintiff relies, while a law journal
published shortly after Article VII (Amended) was adopted
criticized the measure because it took away a trial court’s
authority to grant a new trial when the jury’s verdict was
contrary to the weight of the evidence. 77 Cent LJ 384, 388
(1913).
	         Although the history of Article VII (Amended), sec-
tion 3, is sparse, this court has summarized its purpose
succinctly: “to eliminate, as an incident of a jury trial in
this state, the common law power of a trial court to re-ex-
amine the evidence and set aside a verdict because it was
excessive or in any other respect opposed to the weight of the
evidence.” Van Lom, 187 Or at 99. As Van Lom made clear,
the part of Article VII (Amended), section 3, on which plain-
tiff relies was directed at a specific practice—a trial court’s
decision to grant a new trial because the court concluded
that the verdict was contrary to the weight of the evidence.
	        That practice is not present here. In applying the
statutory limit on damages, the trial court was not “reex-
amining” a fact found by the jury, determining that the fact
was contrary to the weight of the evidence, and granting a
new trial for that reason. Rather, the court was applying a
legal limit, expressed in the statute, to the facts that the
jury had found. Article VII (Amended), section 3, does not
prohibit courts from applying the law to the facts.
	         Plaintiff’s contrary argument, as we understand
it, is that the legal limit that the legislature placed on the
extent of a jury’s damages award has as deleterious an effect
on the exercise of her jury trial right as the pre-1910 practice
of remittitur. That may be true. The Tort Claims Act lim-
its the amount of the jury’s damages award without giving
a plaintiff the option of a new trial. However, the text of
Article VII (Amended), section 3, its history, and our cases
interpreting it provide no basis for converting a limit on a
trial court’s ability to second-guess a jury’s factual findings
into a limit on the legislature’s ability to state legal princi-
ples that define the elements of a cause of action or the type
or extent of the available damages. Article VII (Amended),
254	                                            Horton v. OHSU

section 3, does not provide a basis for holding the damages
limitation stated in the Tort Claims Act unconstitutional.
Again, any constitutional limitation must find its source in
some other provision of the state or federal constitution.
	        We conclude that applying the Tort Claims Act
limit to plaintiff’s claim against defendant does not violate
the remedy clause in Article I, section 10, nor does giving
effect to that limit violate the jury trial clauses in Article I,
section 17, or Article VII (Amended), section 3. We accord-
ingly reverse the trial court’s limited judgment and remand
this case to the trial court for entry of a judgment consistent
with this decision.
	       The judgment of the circuit court is reversed,
and the case is remanded to the circuit court for further
proceedings.
	        LANDAU, J., concurring.
	        This case presents the court with some very diffi-
cult issues involving not just the meaning of particular sec-
tions of the state constitution but also larger questions con-
cerning the nature of constitutional interpretation itself and
the role of stare decisis. In large part, it is a difficulty of the
court’s own making. For decades, the court interpreted the
constitution more or less on a case-by-case basis, resulting
in lines of case law that, taken together, simply don’t make
sense. For a time, the court attempted to move away from
such incrementalism, adopting what purported to be a rigid
originalist interpretive approach. See, e.g., Lakin v. Senco
Products, Inc., 329 Or 62, 72, 987 P2d 463, modified, 329
Or 369, 987 P2d 476 (1999) (“[W]hatever the right to ‘Trial
by Jury’ meant in 1857, it means precisely the same thing
today.”). But as often as not, the effort was marred by histor-
ical analysis that did not withstand careful scrutiny and led
to the adoption of rules that proved unworkable. In this case,
the majority confronts those very problems with respect to
the interpretation of two constitutional provisions—the jury
trial guarantee of Article I, section 17, and the remedy pro-
vision of Article I, section 10.
	      In the case of Article I, section 17, the precedents
have become irreconcilable, as the majority persuasively
Cite as 359 Or 168 (2016)	255

demonstrates. That requires us to reevaluate, and the
majority carefully and critically does just that, consistently
with principles of constitutional interpretation that this
court has settled on in recent years—principles that are less
rigidly originalist and that require more careful historical
analysis. I agree with the majority’s reevaluation and with
its ultimate conclusion that Lakin must be overruled.
	        I also agree with the majority’s analysis of Article I,
section 10, at least in part. Like Lakin, Smothers v. Gresham
Transport, Inc., 332 Or 83, 23 P3d 333 (2001), must be over-
ruled. I have long argued that Smothers was incorrectly
decided—not just incorrect in the sense that reasonable
people could disagree about its analysis and holding, but
incorrect in the sense that its analysis is demonstrably at
odds with the very sources on which it relies. See gener-
ally Klutschkowski v. PeaceHealth, 354 Or 150, 178-96, 311
P3d 461 (2013) (Landau, J., concurring); Brewer v. Dept. of
Fish and Wildlife, 167 Or App 173, 191-98, 2 P3d 418 (2000)
(Landau, J., concurring).
	       In my view, however, the majority didn’t go far
enough. The problems with this court’s remedy-clause juris-
prudence run far deeper than one errant decision. Smothers
was but the latest in a long line of remedy-clause decisions
that—for over a century—have veered in one direction, then
another, then another still, resulting in a jurisprudence that
this court itself has complained lacks anything resembling
doctrinal coherence.
	        In my view, the majority should not have stopped
with overruling Smothers. Instead, it should have subjected
the entire line of remedy-clause decisions to the same search-
ing and critical analysis to which it subjected our cases con-
struing the jury guarantee. That sort of critical analysis of
the remedy provision of Article I, section 10, shows that it is
debatable whether the framers of the Oregon Constitution
intended or understood Article I, section 10, to operate as a
limitation on legislative authority at all. At best, the word-
ing of the constitution and the historical circumstances
surrounding its adoption fairly may be read to support a
general principle that the remedy provision precludes legis-
lative interference with judicial independence and access to
256	                                          Horton v. OHSU

the courts, but not that it limits the legislature’s authority to
determine substantive rights and remedies, as many of this
court’s prior cases declare. I would overrule those cases. It
is for that reason that I conclude that the trial court in this
case erred in holding that the legislature’s statutory cap on
damages violates Article I, section 10, and therefore concur
in the result that the majority reaches.
       I.  STARE DECISIS AND THE APPROPRIATE
                STANDARD OF REVIEW
	         At the outset, I acknowledge the importance of stare
decisis. It goes without saying that stability and predictabil-
ity are essential to the consistent administration of justice
and the legitimacy of this court’s decisions. But stubborn
adherence to precedent that is demonstrably in error is not
without cost. Correctness is also important to the admin-
istration of justice and this court’s legitimacy, particularly
in the case of constitutional interpretation. Couey v. Atkins,
357 Or 460, 485, 355 P3d 866 (2015) (“Especially in cases
involving the interpretation of the state constitution, the
value of stability that is served by adhering to precedent
may be outweighed by the need to correct past errors.”).
When this court examines a line of carefully considered and
consistent precedents, I agree that the burden on anyone
challenging them is a heavy one and that we should adhere
to those precedents unless they are clearly incorrect. Id.
at 485-86. When the existing case law is hopelessly incon-
sistent, however, there is no such burden. In such cases, in
order to make sense of the law, something will have to be
jettisoned. No particular burden applies. Id.
	        In the case of Article I, section 10, the case law is
hardly consistent. As then-professor David Schuman com-
mented, “the remedy clause has not occasioned a coherent
body of case law leading to anything that could be called
an ‘interpretation.’  ” David Schuman, Oregon’s Remedy
Guarantee: Article I, Section 10 of the Oregon Constitution,
65 Or L Rev 35, 36 (1986). That is also the court’s own
assessment of its precedents. Neher v. Chartier, 319 Or 417,
423, 879 P2d 156 (1994) (“This court’s case law through-
out the nineteenth and twentieth centuries interpreting
Article I, section 10, * * * has failed definitively to establish
Cite as 359 Or 168 (2016)	257

and consistently to apply any one theory regarding the
protections afforded by the remedies guarantee.”). Indeed,
Smothers itself observed that “this court has not developed
a consistent body of law interpreting the remedy clause of
Article I, section 10.” 332 Or at 90.1
	        About that much, Smothers was correct. For exam-
ple, in some cases, the court has rejected out of hand the
notion that Article I, section 10, constrains the legislature at
all. Templeton v. Linn County, 22 Or 313 (1892), illustrates
the point. At common law, a county was not liable for injury
resulting from a defect in one of its roads. But the territorial
legislature recognized such a right by statute, at least for a
time. Some years later, the Oregon legislature repealed that
statute. Templeton, who was injured as a result of an alleged
defect in a Linn County road, argued that the repeal of the
statute violated the remedy guarantee of Article I, section
10. The court rejected the argument. Chief Justice Strahan
explained that the plaintiff’s argument appeared to be that,
once the legislature has granted a remedy, the constitu-
tion “tied the hands of the legislature so that such liability
should endure as long as the constitution shall remain in
force. As a proposition of constitutional law,” he observed,
“this contention seems startling.” Id. at 316. “[N]o judicial
authority was cited upon the argument in support of it,” the
Chief Justice wrote, “and I think it may be safely assumed
that none exists.” Id.2

	1
       See also Storm v. McClung, 334 Or 210, 221, 47 P3d 476 (2002) (citing
Smothers for observation that “this court previously had failed definitively
to establish and consistently apply any one theory regarding the protections
afforded by the remedies guarantee”); Greist v. Phillips, 322 Or 281, 304, 906 P2d
789 (1995) (Unis, J., concurring in part) (complaining about the court’s “incon-
sistent” approach to the remedy guarantee); Junping Han, The Constitutionality
of Oregon’s Split-Recovery Punitive Damages Statute, 38 Willamette L Rev 477,
529-30 (2002) (noting shifts in Oregon Supreme Court analysis of remedy guar-
antee); Lisa S. Guterson, The Remedy Clause Analysis of Neher v. Chartier, 74 Or
L Rev 379, 382 (1995) (noting back-and-forth nature of Oregon remedy analysis);
Jonathan M. Hoffman, By the Course of the Law: The Origins of the Open Courts
Clause of State Constitutions, 74 Or L Rev 1279, 1282 (1995) (noting lack of prin-
cipled analysis of Article I, section 10).
	2
      Interestingly, in dictum, the Chief Justice added that, had Templeton’s
claim vested before the time the legislature acted, the result might have been
different. Templeton, 22 Or at 317. As I explain below, that comment comports
with the common early-nineteenth century view that remedy guarantees, at best,
prohibited the legislature from retroactively altering vested rights, but do not
258	                                                     Horton v. OHSU

	        In contrast, in Mattson v. Astoria, 39 Or 577, 580,
65 P 1066 (1901), the court took an entirely different view
of Article I, section 10, holding instead that its remedy pro-
vision was “intended to preserve the common-law right of
action for injury to person or property.” There was no men-
tion of the directly contrary view taken by the court in
Templeton. Then in Thieler v. Tillamook County, 75 Or 214,
217, 146 P 828 (1915), the court followed Mattson, expressly
adopting the view of Article I, section 10, that earlier had
been set out by Federal District Court Judge Matthew
Deady in Eastman v. County of Clackamas, 32 F 24 (D Or
1887). In that case, Deady suggested that, under Article I,
section 10, “[w]hatever injury the law, as it then stood [at
the time the constitution was adopted], took cognizance of
and furnished a remedy for, every man shall continue to
have remedy for by due course of law.” Id. at 32. This time,
at least, the court mentioned Templeton, but it said that a
“vigorous dissenting opinion” in that case had deprived the
court’s opinion of its “binding force”—an interesting view of
the authority of dissenting opinions, to be sure. Theiler, 75
Or at 217-18. Any doubts that the court had adopted Deady’s
views of the remedy provision in Eastman were put to rest
in Stewart v. Houk, et al., 127 Or 589, 593, 271 P 998 (1928),
in which the court preceded a lengthy quote from Eastman
with the assertion that the quoted material “was adopted”
in Theiler. See also West v. Jaloff, 113 Or 184, 195, 232 P 642
(1925) (“[I]t has been the settled law of this state that the
common-law remedy for negligently inflicted injuries could
not be taken away without providing some other efficient
remedy in its place.”).
	        But then in Perozzi v. Ganiere, 149 Or 330, 345, 40
P2d 1009 (1935), the court altered course, upholding the
constitutionality of Oregon’s guest passenger statute and
rejecting the plaintiff’s contention that “in all instances in
which recovery could be had at common law for injuries to
person or property such right of recovery has, by [A]rticle I,
[section] 10, been preserved, and that it is not within the
province of the legislature to take it away or in any way limit
it.” The court commented that, “had it been the intention of
constrain legislatures from prospectively redefining the nature of injuries that
the law will protect or the nature of those protections.
Cite as 359 Or 168 (2016)	259

the framers of the constitution to adopt and preserve the
remedy for all injuries to person or property which the com-
mon law afforded, they undoubtedly would have signified
that intention by exact and specific wording, rather than the
language used in [A]rticle I, [section] 10.” Id. at 346.
	In Noonan v. City of Portland, 161 Or 213, 88 P2d
808 (1939), the court took a similar position, holding that the
constitution “does not forbid the creation of new rights, or the
abolition of old ones recognized by the common law, to attain
a permissible legislative object.” Id. at 249(quoting Silver v.
Silver, 280 US 117, 121, 50 S Ct 57, 74 L Ed 221 (1929)).
The court noted that, notwithstanding the constitutional
remedy guarantee, it had countenanced the elimination of
whole claims, such as alienation of affection and actions for
breach of promise. Id. Interestingly, the court went out of its
way to disavow Deady’s altogether different reading of the
remedy clause in Eastman, commenting that—contrary to
Stewart—such views “do not represent the construction of
this court.” Id. In a similar vein, Sealey v. Hicks 309 Or 387,
788 P2d 435 (1990), asserted that “[t]he legislature has the
authority to determine what constitutes a legally cognizable
injury” without running afoul of Article I, section 10.
	        Smothers recognized the unsettled state of this
court’s prior remedy-clause jurisprudence and attempted
to resolve, once and for all, the proper interpretation of the
clause. 332 Or at 90-91. It overruled (among other cases)
Perozzi and Sealey, resuscitated Eastman and the cases
relying on it, and concluded that the remedy clause con-
strained the legislature from unduly altering common-law
rights. Smothers, 332 Or at 119, 123-24.
	        Unfortunately, the court failed in its effort to bring
clarity to the law. Indeed, in the years since Smothers, this
court has had difficulty even agreeing on what the deci-
sion means, as this court’s sharply-divided post-Smothers
case law makes clear. See, e.g., Howell v. Boyle, 353 Or 359,
298 P3d 1 (2013); Lawson v. Hoke, 339 Or 253, 119 P3d 210
(2005).3
	3
       Lawson was especially perplexing in that the court appeared to trans-
form the principle in Smothers that certain “absolute” rights were protected by
Article I, section 10, into one that the remedy clause applies only when a plaintiff
260	                                                      Horton v. OHSU

	        So, in a nutshell, this court started out in Templeton
by saying that Article I, section 10, imposes no limits on leg-
islative authority; then it abandoned Templeton in Mattson
and Thieler, adopting instead the views of Deady that the
provision preserved common-law rights that existed at the
state’s founding; but then it disavowed Deady, along with
Mattson and Thieler, in Perozzi and Noonan; only to have
those very cases revived, and Perozzi and Noonan dis-
avowed, in Smothers; which we now overrule, thereby reviv-
ing Perozzi and Noonan. It’s no small wonder to me that this
court’s remedy-clause jurisprudence has been the subject of
derision. In my view, there exists no body of Oregon case
law that uniformly views the meaning and application of the
remedy clause of Article I, section 10, and that we must now
determine was clearly incorrect. As I see it, there is only a
constantly shifting series of cases on the clause that cannot
be reconciled among themselves, leaving us to decide which,
if any, are correct.
        II.  ANALYSIS OF ARTICLE I, SECTION 10
	        I turn, then, to the proper analysis of Article I, sec-
tion 10, examining the text of the provision, in its historical
context, and in light of relevant case law. Priest v. Pearce,
314 Or 411, 415-16, 840 P2d 65 (1992). I hasten to add that,
in engaging in that examination, I don’t believe that the
meaning of the Oregon Constitution is limited to whatever
its framers would have understood at the time of its adop-
tion. As I have noted elsewhere, I think that that brand of
originalism is unwise and untenable and all too often—as in
Lakin and Smothers—results in reliance on interpretations
of historical source materials that are both unduly selective
and anachronistic. See, e.g., State v. Hemenway, 353 Or 129,
156-57, 295 P3d 617 (2013) (Landau, J., concurring), vac’d
by State v. Hemenway, 353 Or 498, 302 P3d 413 (2013) (so
noting).
	       But that doesn’t mean that the constitution is sim-
ply a blank canvas on which we may paint our personal

would have had an absolute right to recover—that is, free from any possible
defenses. Lawson, 339 Or at 264-65 (because the plaintiff’s personal injury claim
would have been subject to defenses that would have barred recovery, there was
“no absolute common-law right” that the remedy guarantee protected).
Cite as 359 Or 168 (2016)	261

preferences. If our constitutional doctrine is to retain legit-
imacy as constitutional “interpretation,” it still must com-
port with the reasonable construction of the text; why else, it
might be asked, do we have a written constitution?4 Moreover,
although the meaning of our constitution may not be frozen
in the mid-nineteenth century, it remains a 150-year-old
historical document, which must be viewed in its historical
context. As we explained in State v. Mills, 354 Or 350, 354,
312 P3d 515 (2013), the purpose of examining the histori-
cal context of a provision is not “to fossilize the meaning of
the state constitution so that it signifies no more than what
it would have been understood to signify when adopted in
the mid-nineteenth century.” It is instead to determine the
general principles that animate it and that may be applied
to modern circumstances. State v. Davis, 350 Or 440, 446,
256 P3d 1075 (2011). History may not be controlling, but it
is never irrelevant. In my view, adherence to those funda-
mental principles of constitutional interpretation precludes
perpetuating the erroneous conclusion of Smothers and its
predecessors that Article I, section 10, constitutionally guar-
antees a right to assert particular tort claims without legis-
lative qualification or modification.
A.  Text
	          Article I, section 10, provides:
    	 “No court shall be secret, but justice shall be admin-
    istered, openly and without purchase, completely and
    without delay, and every man shall have remedy by due
    course of law for injury done him in his person, property or
    reputation.”
I quote the entire section because it is important to empha-
size that what we often refer to as the “remedy clause”
of Article I, section 10, actually is but a part of a larger,
	4
      As David Schuman suggests, constitutional interpretation must demon-
strate “fidelity” to the constitution. David Schuman, The Right to a Remedy, 65
Temple L Rev 1197, 1219 (1992):
    “The requirement of ‘fidelity to the text,’ in this context, is the relatively
    obvious and uncontroversial requirement that a court’s explanation of the
    meaning of a given constitutional provision should demonstrate some logical
    connection to the words it purports to interpret, including their source, his-
    tory, and position in the overall document.”
Id.
262	                                                         Horton v. OHSU

single, complete sentence. Taken as a whole, the subject of
that sentence is fairly clear to me: It is about the courts, the
authority of the courts, and the obligations of the courts.5
As then-professor Hans Linde observed of the clause,
“[s]ection 10 as a whole is plainly concerned with the admin-
istration of justice.” Hans A. Linde, Without “Due Process”:
Unconstitutional Law in Oregon, 49 Or L Rev 125, 136
(1970). Nothing in the wording of the section suggests that
its purpose is to constrain the otherwise plenary authority
of the legislature. MacPherson v. DAS, 340 Or 117, 127, 130
P3d 308 (2006) (quoting Jory v. Martin, 153 Or 278, 286, 56
P2d 1098 (1936) (“ ‘Plenary power in the legislature, for all
purposes of civil government, is the rule, and a prohibition
to exercise a particular power is an exception.’ ”)).
	        That does not necessarily mean that Article I, section
10, cannot be read to constrain the legislature in any way. To
the extent that the legislature were to enact a statute that
interfered with the constitutional obligations of the courts—
requiring the courts to operate in secret, for example—
such legislation could violate the remedy clause. See, e.g.,
State ex rel. Oregonian Pub. Co. v. Deiz, 289 Or 277, 284,
613 P2d 23 (1980) (notwithstanding statute authorizing
trial court to exclude public from juvenile cases, trial court
order barring public violated Article I, section 10). The
point remains, however, that the focus of the section is a
procedural one, involving access to the courts, which are to
administer justice to every person, openly, freely, completely,
by due course of law.
	        I acknowledge that what I have described is not
the only plausible way to read the text of Article I, sec-
tion 10. The section’s single sentence could be divided into
three independent clauses, each of which could then inter-
preted separately. Thus, the first two clauses could be seen
as procedural in nature, concerning the administration
	5
       It does not say, as is sometimes suggested, that everyone is entitled to “a
remedy” for every personal injury. See, e.g., Howell, 353 Or at 389 n 1(DeMuniz,
pro tem, dissenting) (“The Remedy Clause affords plaintiff, and every person in
this state, the right to a remedy by due course of law for personal injuries.”).
Nor does Article I, section 10, include the qualifier that remedies must be “ade-
quate,” as some other state constitutions do. E.g., La Const, Art I, § 22 (“All courts
shall be open, and every person shall have an adequate remedy by due process of
law[.]”).
Cite as 359 Or 168 (2016)	263

of justice, while the third clause could be interpreted to
signify a guarantee of a remedy for the specified types of
injuries.
	        But the issue to me is not whether Article I, section
10, may be plausibly interpreted one way or another. As I
said at the outset, I do not start from the assumption that
this court’s existing case law represents a coherent view of
the remedy clause, which we must uphold so long as it is rea-
sonable. The case law represents no such coherent view, and
so I look at the provision afresh, to determine what it most
likely was intended or understood to mean.
	        With that in mind, it strikes me that reading the
remedy clause as an independent clause is not the most likely
reading of Article I, section 10. It requires us to extract the
clause from the balance of the sentence and ignore its imme-
diate and indispensible context. Cf. Vsetecka v. Safeway
Stores, Inc., 337 Or 502, 508, 98 P3d 1116 (2004) (“Viewed
in isolation, that text provides support for employer’s posi-
tion. Ordinarily, however, text should not be read in isola-
tion but must be considered in context.”). Moreover, I am
not persuaded that reading the remedy clause in isolation
is altogether faithful to the wording of that independent
clause. Taking the clause as a whole, it seems to me that it
guarantees “every” person a remedy “by due course of law.”
As David Schuman put it, the remedy clause of Article I,
section 10, “guarantees that for injuries of a certain type,
a person shall have access to a remedy through the state’s
legal apparatus.” David Schuman, The Right to a Remedy, 64
Temple L Rev 1197 1201-02 (1992) (emphasis in original).
Indeed, it occurs to me that reading the clause to impose
a guarantee of particular substantive rights and remedies
doesn’t leave anything for the phrase “by due course of law”
to do. I would think that we would be constrained to avoid
interpretations that entail such superfluities.
B.  Historical context
	        Assuming for the sake of argument the plausibil-
ity of reading the text of Article I, section 10, to express
a substantive limitation on legislative authority to deter-
mine rights and remedies, the fact remains that the alter-
native reading that I have suggested is at least plausible
264	                                        Horton v. OHSU

as well. That leads to an examination of the historical
context in which that possibly ambiguous wording was
adopted.
	        I set out my views about the historical roots of mod-
ern remedy provisions in Klutschkowski and in Brewer, and
I won’t reprise them in detail here. In brief, the genesis of
modern remedy provisions lies in English concerns about
royal interference with the courts, first given expression in
Lord Edward Coke’s writings about Magna Carta and later
voiced in William Blackstone’s Commentaries on the Laws of
England. Klutschkowski, 354 Or at 180-84; Brewer, 167 Or
App at 195-97. Early American state constitutions adopted
remedy guarantees patterned after those English sources,
with a notable absence of explanation that the guaran-
tees were intended to accomplish something else, such as
establish a limitation on legislative authority to determine
substantive rights and remedies. Klutschkowski, 354 Or at
185-86. While those early state constitutions reflected some
mistrust of legislative power, that mistrust focused on cor-
ruption in the legislative process and lack of deliberation in
the passage of laws, not the abrogation of common-law rem-
edies. Id.
	        The majority in this case acknowledges that his-
tory, but suggests that it is at least possible that the fram-
ers of the Oregon Constitution could have had a different
understanding of the meaning and effect of Article I, section
10, because of some ambiguities in the writings of Coke and
Blackstone and because of the holdings of a number of state
courts interpreting state constitutional remedy guarantees
in the early-to mid-nineteenth century. 359 Or at 205,
208.
	        I have a different view of those historical sources
and their significance. In large part, that is because I frame
the issue differently from the majority. Again, the question
for me is not what the historical sources might plausibly
be said to signify; rather it is what they, in fact, show that
the framers of the state constitution most likely would have
understood or intended Article I, section 10, to mean. With
that in mind, I turn to Coke, then to Blackstone, and finally
to the nineteenth-century American case law.
Cite as 359 Or 168 (2016)	265

	        The focus of Coke’s writing on Chapter 29 of Magna
Carta6 was the protection of the common-law courts from
royal and preferential interference, and the oft-quoted pro-
vision that was the textual basis for modern remedy guar-
antees makes that clear:
    “And therefore, every subject of this realme, for injury done
    to him, in bonis, terres, vel persona, by any other subject,
    be he ecclesiastical, or temporall, free, or bond, man, or
    woman, old, or young, or be he outlawed, excommunicated,
    or any other without exception, may take his remedy by the
    course of the law, and have justice, and right for the injury
    done to him, freely without sale, fully without any deniall,
    and speedily without delay.”

Edward Coke, The Second Part of the Institutes of the Laws
of England 55 (1797 ed.). Read in context, it becomes abun-
dantly clear that Coke’s point is that every subject has access
to the justice of the courts, regardless of age, gender, or
station in life. The passage says nothing about limitations
on legislative authority to revise the common law. To the
contrary, “Coke clearly acknowledges that statutes can cor-
rect the common law and thus that they take precedence
over the common law that they revise.” James R. Stoner,
Jr., Common Law and Liberal Theory: Coke, Hobbes, and the
Origins of American Constitutionalism 22 (1992).
	        Coke did author Dr. Bonham’s Case, in which he
said, in dictum, that when acts of Parliament are “against
common right and reason, or repugnant, or impossible to
be performed, the common law will controul it, and adjudge
such Act to be void.” 77 Eng Rep 646, 652 (CP 1610). That
dictum has been read by some to suggest a sort of progenitor
to modern conceptions of judicial review, although the view
is controversial, and modern scholarship tends to regard the
case as standing for a more limited proposition that acts of
Parliament were to be construed to avoid conflicts with the
	6
       Magna Carta had been “reissued” several times between 1215, when it was
originally sealed, and 1225. In the process, several of the original provisions got
renumbered. Among them were the original Chapters 39 and 40, which were
renumbered as Chapter 29 of the 1225 version. Coke wrote about that later ver-
sion of the document, not the original. See generally Faith Thompson, Magna
Carta: Its Role in the Making of the English Constitution 1300-1629 at 5 (1948)
(describing Coke’s reliance on 1225 version of Magna Carta).
266	                                                      Horton v. OHSU

common law.7 While interesting, the dictum in Dr. Bonham’s
Case is a bit of a red herring concerning the origin and
meaning of state constitutional remedy guarantees. For
even assuming that Coke meant to suggest that there may
be some limits on parliamentary authority, nothing in the
decision connects it with Magna Carta and the idea that
Chapter 29 limited the authority of Parliament to determine
substantive rights and remedies. Moreover, whatever Coke
may have been up to in Dr. Bonham’s Case, the notion that
Parliament was subject to the common law gave way to a
much more vigorous doctrine of parliamentary supremacy
by the time of Blackstone.
	        Blackstone, like Coke, viewed Chapter 29 of Magna
Carta as having been directed at royal interference with
judges and courts. In his view, Magna Carta forbade the
crown from issuing “commands or letters” to the courts either
“in disturbance of the law” or “to disturb or delay common
right.” William Blackstone, 1 Commentaries on the Laws of
England 138 (1st ed 1765). Nothing in the Commentaries
suggests that Blackstone thought that Magna Carta limited
the authority of Parliament to determine substantive rights
	7
      Leading historian R.H. Hemholz remarked, “[t]he student who picks
Bonham’s Case as a topic had better take a deep breath first.” R.H. Hemholz,
Bonham’s Case, Judicial Review, and the Law of Nature, 1 J Legal Analysis 325,
325 (2009). The dispute centers on whether Coke’s opinion announced a principle
of statutory construction, see, e.g., Samuel E. Thorne, Dr. Bonham’s Case, 54 LQ
Rev 54 (1938), or a principle that judges have authority to invalidate parliamen-
tary enactments that violate higher law, Raoul Berger, Doctor Bonham’s Case:
Statutory Construction or Constitutional Theory?, 117 U Pa L Rev 521 (1969),
or something in between, R.A. McKay, Coke: Parliamentary Sovereignty or the
Supremacy of the Law?, 22 Mich L Rev 215 (1924). A number of scholars have
noted that Coke and Blackstone actually made inconsistent statements about
Dr. Bonham’s Case, leading some to say that they were simply mistaken about
the decision, T.F.T. Plucknett, Bonham’s Case and Judicial Review, 40 Harv L
Rev 30, 69 (1926), or (my favorite) that their views on the case depended on their
“mood,” W.W. Buckland, Some Reflections on Jurisprudence 38 (1945). In spite of
the longstanding debate, “[t]he weight of modern scholarship” supports the more
limited view that Dr. Bonham’s Case merely reflects a rule of construction, not
a broader principle concerning judicial authority to invalidate statutes. Nathan
S. Chapman & Michael W. McConnell, Due Process as Separation of Powers, 121
Yale LJ 1672, 1690 (2012). In addition, although it is often stated that, even if
Coke originally intended that his decision stand for the narrower proposition,
the founders of the American constitution read it more broadly, that view, too,
is viewed more skeptically by modern scholars. See, e.g., Larry D. Kramer, The
People Themselves: Popular Constitutionalism and Judicial Review 19-22 (2004);
Chapman & McConnell, Due Process as Separation of Powers, 121 Yale LJ at
1691.
Cite as 359 Or 168 (2016)	267

and remedies. To the contrary Blackstone, even more than
Coke, believed in parliamentary supremacy.8 In Blackstone’s
view, “[t]he power and jurisdiction of Parliament * * * is so
transcendent and absolute that it cannot be confined, either
for causes or persons, within any bounds.” Id. at 156. He
took the position that “the legislature being in truth the sov-
ereign power,” it is “always of absolute authority; it acknowl-
edges no superior on earth.” Id. at 90. That sovereign and
absolute power, Blackstone explained, included the author-
ity to enlarge “the common law where it was too narrow
and circumscribed” and to “restrain[ ] it where it was too
lax and luxuriant.” Id. at 86-87. In cases of conflict between
the common law and parliamentary legislation, Blackstone
said, “the common law gives place to the statute.” Id. at 89.
	       To be sure, Blackstone also sprinkled his
Commentaries with suggestions that the law—both com-
mon law and legislation—should reflect reason. Id. at 70.
He went so far as to say that “what is not reason is not law”
and that acts of Parliament contrary to reason or leading to
absurd results would be “void.” Id. at 70.
	        But to read in those suggestions some broader notion
that Blackstone recognized limits to legislative authority
would be a mistake. Blackstone himself explained that,
although certain acts of Parliament may in some sense be
“void” because they offend natural law or reason, the courts
lack power to do anything about it. “[T]hough I know it is
generally laid down more largely, that acts of parliament
contrary to reason are void,” he said, “if the parliament will
positively enact a thing to be done which is unreasonable, I
know of no power to control it.” Id. at 91. Blackstone explicitly
	8
       See generally Gordon S. Wood, The Creation of the American Republic 1776-
1787 at 260 (3d ed 2011). (“Parliament, as * * * Blackstone had made evident, was
no longer simply the highest court among others in the land, but had in truth
become the sovereign lawmaker of the realm, whose power, however arbitrary
and unreasonable, was uncontrollable.”); Theodore F.T. Plucknett, A Concise
History of the Common Law 337 (1956) (by the eighteenth century, “there were no
legal limitations upon the powers of Parliament”); Bernadette Meyler, Towards a
Common Law Originalism, 59 Stan L Rev 551, 562 (2006) (Blackstone “wrote at
a point when the common law itself was on the wane, and parliamentary suprem-
acy had been definitely established”); Suja A. Thomas, A Limitation on Congress:
“In Suits at Common Law,” 71 Ohio St LJ 1071, 1102-03 (2010) (in the eighteenth
century, “there was the general belief that Parliament could take any actions,
including the alteration of the common law”).
268	                                                      Horton v. OHSU

rejected the idea that judges are at liberty to invalidate acts
of Parliament, which he said “would be subversive of all gov-
ernment.” Id.9
	         Thus, I find no support in Blackstone’s Commentaries
for the suggestion that when Magna Carta (as Coke reimag-
ined it) guaranteed access to courts free of royal interfer-
ence, it also guaranteed access to some irreducible quantum
of common-law remedies. Such a suggestion runs directly
counter to Blackstone’s views about the supremacy of par-
liamentary authority. He said that the law of the land “is
permanent, fixed and unchangeable, unless by the author-
ity of parliament.” Id. at 137 (emphasis added). According
to Blackstone, “[Parliament] being the highest and greatest
court, over which none other can have jurisdiction in the
kingdom, if by any means a misgovernment should any way
fall upon it, the subjects of this kingdom are left without all
manner of remedy.” Id. at 157 (emphasis added).10
	        Finally, there is the body of early to mid-nineteenth
century American appellate court decisions that inter-
preted, discussed, or referred to state constitutional remedy
guarantees. There were a number of such decisions, and
they reflected something of a spectrum of views about rem-
edy guarantees. Some concluded that the remedy clauses
applied as constraints on the courts alone, not legislatures.
	90
       As one scholar has summarized, Blackstone was “a champion of par-
liamentary supremacy” and did not share the view often attributed to Coke’s
dictum in Dr. Bonham’s Case that judges could disregard legislation that they
regarded as inconsistent with reason or the laws of nature. Albert W. Alschuler,
Rediscovering Blackstone, 145 U Pa L Rev 1, 19 n 106 (1996) “If Parliament were
to defy the law of nature (a prospect that Blackstone thought almost inconceiv-
able), the only remedy would lie in the streets rather than in the courts.” Id.;
see also Wood, The Creation of the American Republic 1776-1787 at 260 (“[T]o
most Englishmen * * * moral and natural law limitations on the Parliament were
strictly theoretical, without legal meaning, and relevant only in so far as they
impinged on the minds of the lawmakers.”).
	10
       Blackstone’s views of parliamentary supremacy were not wholeheart-
edly embraced in the American colonies. James Wilson, for example, rejected
Blackstone’s views as “dangerous and unsound,” containing the “seeds of despo-
tism.” 1 The Works of James Wilson 168-93 (Robert G. McCloskey ed. 1967); see
generally Arthur E. Wilmarth, Jr., Elusive Foundation: John Marshall, James
Wilson, and the Problem of Reconciling Popular Sovereignty and Natural Law
Jurisprudence in the New Federal Republic, 72 Geo Wash L Rev 113, 167 (2003)
(“Wilson, however, rejected Blackstone’s claim of Parliamentary supremacy.”).
But that only confirms the point that it is a mistake to suggest that Blackstone
was a source for the idea that courts could check abuses of legislative authority.
Cite as 359 Or 168 (2016)	269

Others adopted the view that remedy guarantees foreclosed
legislation that interfered with ongoing court procedures
and proceedings. Still others concluded that remedy pro-
visions prohibited legislatures from retroactively altering
vested rights, which was viewed as a violation of separation
of powers principles. Finally, some invoked remedy guaran-
tees as grounds for giving statutes narrow interpretation
and application.
	        It is significant to me that none of those early to
mid-nineteenth century cases held that state remedy guar-
antees limited the authority of state legislatures to define,
prospectively, the nature of substantive rights and reme-
dies. In fact, the idea that state constitutional remedy guar-
antees impose such a substantive limit on the authority of
state legislatures did not emerge until relatively late in the
nineteenth century. See generally Thomas R. Phillips, The
Constitutional Right to a Remedy, 78 NYU L Rev 1309, 1329
(2003) (“Not until well after the Civil War was there any
reported opinion dealing with a remedies clause challenge
to a statute limiting a tort claim.”). And the first appellate
court decision to actually to strike down such a statute on
remedy clause grounds was this court’s decision in Mattson,
published in 1901. Id. at 1330.
	        The first category of early to mid-nineteenth century
remedy-clause cases that I mentioned consists of those view-
ing the clause as limiting the authority of the courts alone,
not legislatures. In Barkley v. Glover, 61 Ky 44, 45 (1862), for
example, the Kentucky Court of Appeals expressly rebuffed
the suggestion that the state’s remedy clause constrained
the state legislature at all, explaining, “The doctrine that
the [remedy guarantee] applies alike to the legislative and
judicial branches is, in our judgment, directly opposed to
the meaning and language of the section.” In that court’s
view, “The courts form its sole subject matter, and every
part and parcel of the section relates directly to some duty
of that branch of the government.” Id. at 46. Certainly, such
a limited view of the remedy guarantee is consistent with its
English antecedents in the writings of Coke and Blackstone.
	       The second category that I mentioned includes
cases in which courts invoked state remedy guarantees
270	                                         Horton v. OHSU

to forbid legislative interference with judicial administra-
tion. In Weller v. City of St. Paul, 5 Minn 95, 101 (1860), for
instance, the court held that access to courts cannot be lim-
ited by a requirement of payment of certain fees in advance.
Similarly, in Menges v. Dentler, 33 Pa 495, 498 (1859), the
court explained that remedy guarantees prevented “legis-
lative and executive interference” with judicial proceedings.
See also Sharpless v. Mayor of Philadelphia, 21 Pa 147, 166
(1853) (remedy clause was “clearly intended to insure the
constant and regular administration of justice”). In a related
vein, in Lewis v. Webb, 3 Me 326, 335 (1825), the court held
that legislation purporting to vacate an existing judgment
or decree violates the state constitutional remedy guarantee.
Although the views of state remedy guarantees expressed in
such cases expand the reach of the clauses to include limita-
tions on legislative authority, they align quite well with the
historical roots of such clauses in fears of interference with
the independent exercise of the judicial function.
	        The third category of cases is perhaps the largest
and comprises decisions proscribing retroactive abrogation
of “vested rights.” Especially important in understanding
the significance of those cases is the fact that they barred
only retroactive alteration of such rights. Indeed, a number of
the decisions went out of their way to emphasize the author-
ity of legislatures to adjust, modify, or eliminate remedies
for specified injuries as long as they did so on a prospective
basis.
	        Gooch v. Stephenson, 13 Me 371 (1836), serves as
a good illustration. At issue in that case was the constitu-
tionality of a legislative grant of immunity against tres-
pass claims based on cattle wandering on to property that
was inadequately fenced. The plaintiff had argued that the
grant of statutory immunity ran afoul of the state’s consti-
tutional remedy guaranty. The Supreme Judicial Court of
Maine rejected the argument, explaining that
   “It was for the legislature to determine what protection
   should be thrown around this species of property; what
   vigilance and what safeguards should be required at the
   hands of the owner; and where he might invoke the aid of
   courts of justice. They have no power to take away vested
Cite as 359 Or 168 (2016)	271

   rights; but they may regulate their enjoyment. Lands in
   this country cannot be profitably cultivated, if at all, with-
   out good and sufficient fences. To encourage their erection,
   it is undoubtedly competent for the legislature to give to
   the owners of lands thus secured, additional remedies and
   immunities.”
Id. at 376-77; see also Preston v. Drew, 33 Me 558, 560 (1852)
(“[t]he State, by its legislative enactments, operating pro-
spectively, may determine that articles injurious to the pub-
lic health or morals, shall not constitute property” subject to
remedy, without violating remedy guarantee).
	        Fisher’s Negroes v. Dabbs, 14 Tenn 119 (1834), pro-
vides another excellent example. The Tennessee Supreme
Court’s opinion may well be the most extensive antebellum
state court analysis of constitutional remedy guarantees. In
that case, an act of 1829 provided that, when a slave owner
freed slaves by will but the testator refused to file a bill in
the county court to act on that devise, the slaves, “by their
next friend,” could file a bill to obtain legal recognition of
their emancipation. When one Fisher died, his will directed
that his slaves be freed and given the right to live on his
land for the next 15 years. The executor of the will refused
to recognize the devise and declined to file a bill in county
court to obtain the emancipation of Fisher’s slaves. Pursuant
to the 1829 statute, an action was filed on behalf of Fisher’s
slaves to obtain their emancipation. While the action was
pending, the Tennessee legislature repealed the earlier stat-
ute in 1831 and directed that any pending cases under it be
dismissed. The chancellor ruled that the 1831 statute could
not divest Fisher’s former slaves of their claims, which were
pending at the time of passage, based on the state’s consti-
tutional remedy guarantee:
   	 “This declaration, copied from the great charter, is not
   a collection of unmeaning epithets. In England, the reason
   of riveting this barrier around the rights of the subject was
   well understood. Their sovereign was wont to interfere in
   the administration of justice; ‘a remedy by due course of
   law’ was often refused, under the mandate of men in power,
   and the injured man denied justice; they were ordered
   sometimes not to proceed with particular causes, and jus-
   tice was delayed; and the obtainment of their rights was
272	                                            Horton v. OHSU

   often burdened with improper conditions and sacrifices,
   and justice was sold. * * * [T]he framers of our constitution
   decreed, that the judicial department should be indepen-
   dent and coordinate, and that the legislature should have
   no judicial power.
   	   “* * * * *
   	 “A distinction between the right and the remedy is made
   and exists. But where the remedy has attached itself to the
   right, and is being prosecuted by ‘due course of law,’ to sep-
   arate between them, and take away the remedy, is to do
   violence to the right, and comes within the reason of that
   provision of our constitution which prohibits retrospective,
   or, in other words, retroactive, laws from being passed, or
   laws impairing the obligation of contracts.
   	 “By the act of 1829, all slaves in whose favor there is a
   devise of liberty, and where the representative of the tes-
   tator refuses to apply to the county court, they may file
   a bill, by their next friend, in this court. The act of 1831
   attempts to take away this right from a portion of them,
   and from that portion of them where the right and rem-
   edy had attached by the actual pendency of a suit in a ‘due
   course of law.’ ”
Id. at 137-38. The executor appealed, but the Supreme Court
of Errors and Appeals affirmed, adopting the opinion of the
chancellor, explaining that,
   “He who has a lawful right, and a legal remedy to enforce
   that right, and the jurisdiction of a court has attached upon
   it, is entitled to judgment. The legislature has no power to
   close the courts. The courts shall be open, and every man
   shall have remedy by due course of law.”
Id. at 159.
	        A further example is provided by Barclay v. Weaver,
19 Pa 396 (1852), in which the court addressed the applica-
bility of a statute that purported to alter, retroactively to
existing contracts already in force, the notice requirements
for enforcing contracts. The Pennsylvania Supreme Court
construed the statute as not having immediate effect on
existing contracts to avoid a conflict with the state remedy
guarantee. Id. at 399. The court explained that it could not
give the statute immediate effect “without at all affecting or
Cite as 359 Or 168 (2016)	273

altering contracts already made, and a regard for the con-
stitution requires us to presume that no other effect was
intended.” Id. A few years later, in In re Stuber’s Road, 28
Pa 199 (1857), the same court went even further and held
that legislation vacating interests in land that had previ-
ously been acquired by prescription did not violate the state
constitutional remedy provision, explaining that the consti-
tution “furnish[es] no guaranty that the law of the land and
the due course of law shall remain unalterable.” Id. at 201.
	         The Mississippi Supreme Court invoked similar
reasoning in Commercial Bank of Natchez v. Chambers, 16
Miss 9 (1847), in which the legislature purported to amend
an earlier statute governing actions against corporations
for forfeiture of their charters. The court concluded that the
statute violated the state constitutional remedy guarantee
because “[i]t takes away from [the parties] a suit pending,
which is made a matter of right.” Id. at 29.
	        I suppose it may plausibly be asserted that those
cases could be read to stand for the proposition that early
to mid-nineteenth century courts—or at least a good num-
ber of them—saw state constitutional remedy guarantees
in broader terms than their English roots would otherwise
have suggested. Once again, though, I don’t see the task in
those terms. The question isn’t whether those cases might
plausibly be read to support a broader rendition of the rem-
edy guarantee. The question for me is what, in fact, did the
framers of Oregon’s constitution most likely understand
them to mean.
	        The answer to that question is that it is highly
unlikely that the framers of Article I, section 10, would have
understood those decisions as having significantly broad-
ened the effect of state constitutional remedy guarantees to
impinge on the authority of legislatures to make policy deci-
sions about the nature of rights and remedies for injuries to
person, property and reputation. That is because there was
a well-established reason for early to mid-nineteenth cen-
tury courts’ antipathy to retroactive legislation—a reason
that lines up perfectly with what I have described is sug-
gested by the text of Article I, section 10, and its historical
context.
274	                                                         Horton v. OHSU

	        In brief, retroactive legislation that infringed on
vested rights was seen as violating antebellum conceptions
of the separation of legislative and judicial powers. As the
Illinois Supreme Court explained in Newland v. Marsh, 19
Ill 376, 383 (1857), a vested right may not be eliminated
“except by judgment of law; and the legislature, having no
judicial power, cannot impart to their enactments the force
of a judicial determination.”11
	      Although it may ring oddly to our twenty-first cen-
tury ears, early conceptions of the separation of powers

	11
         See also Joseph Story, 3 Commentaries on the Constitution of the United
States § 1392, 266-67 (1833) (legislation altering vested rights amounted to
legislative exercise of “judicial functions”); Theodore Sedgwick, A Treatise on
the Rules Which Govern the Interpretation and Application of Statutory and
Constitutional Law 676-77 (1857) (retroactive legislation altering vested rights is
unconstitutional because “legislatures by our fundamental law [are] prohibited
from doing any judicial acts”); Thomas M. Cooley, A Treatise on the Constitutional
Limitations Which Rest Upon the Legislative Power of the States of the American
Union 362 (1868) (Whether a vested right “springs from contract or from the prin-
ciples of common law, it is not competent for the legislature to take it away * * *
unless steps are taken to have the forfeiture declared in due judicial proceedings.
Forfeitures of rights or property cannot be adjudged by legislative act.”).
	    There is a wealth of modern scholarship on pre-Civil War judicial antipathy
to retroactive legislation regarding vested rights as the theoretical underpinning
for a range of constitutional doctrines, including ex post facto, impairment of con-
tract, remedy by due course of law or law of the land, and—especially—due pro-
cess guarantees. See, e.g., Chapman & McConnell, Due Process as Separation of
Powers, 121 Yale LJ at 1727 (“Courts used separation-of-powers logic to invalidate
legislative acts under a variety of constitutional provisions.”); Ann Woolhandler,
Public Rights, Private Rights, and Statutory Retroactivity, 94 Geo LJ 1015, 1025
(2006) (retroactive elimination of vested rights “were often said either to deprive
people of property without ‘due process of law’ or to cross the line between ‘legisla-
tive’ and ‘judicial’ power); Nathan N. Frost, Rachel Beth Klein-Levine & Thomas
B. McAfee, Courts Over Constitutions Revisited: Unwritten Constitutionalism in
the States, 2004 Utah L Rev 333, 382 (2004) (“The doctrine of vested rights grew
out of a recognition that when legislatures act like courts, the potential for abuse
grows not only by the omission of some particular procedure in question—such
as trial by jury—but also by the departure from separation of powers.”); John
Harrison, Substantive Due Process and the Constitutional Text, 83 Va L Rev 493,
511 n 46 (1997) (explaining that early vested-rights case law was understood “pri-
marily in terms of the constitutional structure of separated powers” in that legis-
lative abrogation of vested rights was “seen as an attempt to exercise the judicial
power”); James L. Kainen, The Historical Framework for Reviving Constitutional
Protection for Property and Contract Rights, 79 Cornell L Rev 87, 108 n 82 (1993)
(citing Sedgwick for pre-Civil War view that “the protection of vested rights
defines the proper role of courts in securing individual rights against legisla-
tive interference when there is no express federal or state constitutional shield”);
Wallace Mendelson, A Missing Link in the Evolution of Due Process, 10 Vand L
Rev 125, 136 (1956) (noting the significance of separation of powers doctrine as
the rationale for voiding retroactive legislation altering vested rights).
Cite as 359 Or 168 (2016)	275

assumed that judicial decisions applied retrospectively, while
legislation was held to apply prospectively.12 In that era,
rights were understood to be governed by the law in effect
at the time they vested. See, e.g., Chapman & McConnell,
Due Process as Separation of Powers, 121 Yale LJ at 1737-38
(According to nineteenth-century views, vested rights “had
been conclusively acquired pursuant to the positive law in
effect at the time of acquisition.”).13 In consequence, any dis-
putes about those rights necessarily were subject to resolu-
tion by the courts in accordance with that law. Any attempt
by a legislature to alter the law that the courts otherwise
would have been required to apply at the time of vesting
was regarded as a usurpation of the judicial function. As
an early nineteenth-century authority explained, legislation
retroactively altering vested rights amounted to
    “a gross usurpation in most cases upon the judicial power.
    Now what is the nature, and what the object of all retro-
    spective laws? In the first place, they do not look to the
    future; their operation is upon the past, and in this aspect
    they directly invade the appropriate domain of the judicial
    power.”

	12
        So deep was nineteenth-century antipathy to retroactivity that, even when
vested rights were not involved, the prevailing doctrine worked hard to avoid
giving legislation anything but prospective effect. As a later-nineteenth-century
treatise explained, citing pre-Civil War case law, “One of the cardinal rules by
which courts are governed in interpreting statutes is, that they must be construed
as prospective in every instance,” except when a contrary intent “is expressed in
clear and unambiguous terms.” William P. Wade, A Treatise on the Operation
and Construction of Retroactive Laws 39-40 (1880). “Every reasonable doubt,” the
treatise added, “is resolved against, rather than in favor of, the retroactive oper-
ation of the statute.” Id. at 41 (emphasis in original); see also Henry Campbell
Black, An Essay on Constitutional Prohibitions Against Legislation Impairing
the Obligation of Contracts and Against Retroactive and Ex Post Facto Laws 230
(1887) (“It is an inflexible rule that a statute will be construed as prospective and
operating in futuro only, unless the intention of the legislature to give it retroac-
tive effect is expressed in language too clear and explicit to admit of reasonable
doubt.”) (Citing early-nineteenth century decisions).
	13
       Thus, for example, contract disputes were governed “according to the
course of justice as it existed at the time the contract was made.” Cooley, A
Treatise on the Constitutional Limitations Which Rest Upon the Legislative Power
of the States of the American Union 308 (2d ed 1871); see also Francis Wharton,
Retrospective Legislation and Grangerism, 3 Int’l Rev 50, 60 (1876) (“For it is a
fundamental principle of jurisprudence that a contract is to be construed accord-
ing to the law which was in force at the time of its execution. * * * The right to
insist on the perfection of these rules, no matter what may be the course of sub-
sequent legislation, is vested in both parties at the time of the execution of the
contract.”).
276	                                                       Horton v. OHSU

Simeon Nash, The Constitutionality of Retrospective Statutes,
2 WLJ 170, 174 (1844-45) (emphasis omitted). The author
explicitly referred to the state constitutional remedy guar-
antee, noting that its purpose was to ensure that vested
rights were to be determined “by the court and not by the
legislature.” Id.
	        In that context, there is nothing at all unusual about
early to mid-nineteenth century court decisions declaring
that retroactive legislation impairing vested rights violated
state remedy guarantees. The underlying rationale for such
decisions was that legislation of that sort interfered with the
independence of the judiciary, which as I have noted, was
precisely the historical underpinning of the remedy guaran-
tees in the first place.14
	         The fourth and last category of early to mid-
nineteenth century remedy-clause precedents involves those
in which the courts invoked remedy guarantees as a reason
to impose a narrowing construction on a statute at issue. For
example, in Thornton v. Turner, 11 Minn 336, 339 (1866),
the court expressed “doubt” about the constitutionality of
giving a broad interpretation to a statute limiting actions
for damages arising out of the erection of a mill dam to avoid
possible constitutional problems. Likewise, in Hotchkiss v.
Porter, 30 Conn 414, 421 (1862), the court commented that
a more limited construction of a statute limiting recovery
for libel avoided constitutional difficulties. And in Schuylkill
Nav. Co. v. Loose, 19 Pa 15, 18 (1852), the court similarly
construed a statute narrowly and mentioned in the process
the state constitutional remedy guarantee.

	14
       I suppose that an alternative way to treat the anti-retroactivity cases
would be simply to say that, in addition to guaranteeing judicial independence
and access to courts, the remedy provision of Article I, section 10, prohibits cer-
tain forms of retroactive legislation. Some courts, in fact, have taken that view.
See, e.g., Friends of Pennsylvania Leadership Charter School v. Chester County
Board of Assessment Appeals, 61 A3d 354, 360 (Pa 2013) (“[i]t is well-settled that
applying legislation retroactively to extinguish an accrued vested right is pro-
hibited” by the state constitutional remedy guarantee); State ex rel. Howell v.
Wildes, 34 Nev 94, 116 P 595, 600 (1911) (retroactive alteration of vested rights
is “an attempted infringement upon the functions of the judicial branch of gov-
ernment”). I do not. It strikes me that it reflects the sort of wooden originalism
about which I have complained, in applying nineteenth-century case law without
attempting to draw from it an underlying principle that may be applied to mod-
ern circumstances.
Cite as 359 Or 168 (2016)	277

	         It may be argued that those courts, in so doing,
appear to have assumed that giving the statutes at issue a
broader interpretation would run afoul of the state remedy
guarantee, thus supporting the inference that at least some
courts thought that those constitutional provisions limited
legislative authority to determine rights and remedies.
	         Once again, though, that frames the issue in a dif-
ferent way than I think this case warrants. For me the ques-
tion is not whether a plausible argument can be made that
the cases would have been understood to reflect a broader
understanding of remedy guarantees; rather it is whether,
in fact, it is likely that they would have been so understood.
I don’t think so.
	         To begin with, that a court elects to give a statute
a narrow construction to avoid possible constitutional issues
does not necessarily mean that the court is, in the process,
actually deciding what the constitution means. Under the stat-
utory construction conventions of the era, courts sometimes
gave a narrowing construction to a statute merely to avoid
potential constitutional problems. See, e.g., John Copeland
Nagle, Delaware & Hudson Revisted, 72 Notre Dame L Rev
1495, 1509 (1997) (Examining nineteenth-century cases in
which courts concluded that “[t]he existence of constitutional
doubts provided a sufficient basis for rejecting an argument
that a statute was unconstitutional. Statutes were presumed
constitutional—often to the point that courts demanded
that the unconstitutionality of a statute be proved ‘beyond
a reasonable doubt.’ Therefore, if a court determined that
an interpretation of a statute simply raised doubts about its
constitutionality, the court abided by that interpretation and
rejected the constitutional challenge.”).
	       Moreover, the inference that the courts in those
cases implicitly held that remedy guarantees imposed a
broad limitations on the authority of the legislature to
eliminate tort remedies is unlikely in light of the fact that
the same courts, in other cases, held more explicitly to the
contrary when actually deciding the meaning of the rem-
edy guarantees. In Schuylkill Nav. Co., for example, the
Pennsylvania Supreme Court cited the state’s remedy clause
in narrowly construing a statute. Ten years earlier, though,
278	                                         Horton v. OHSU

the same court held that “it is now clearly established by
repeated decisions, that the legislature may pass laws alter-
ing, modifying or even taking away remedies for the recov-
ery of debts,” without violating various constitutional pro-
visions that otherwise limit legislative authority. Evans v.
Montgomery, 4 Watts & Serg 218, 220 (Pa 1842). According
to the court, “where the provisions of such laws, in relation to
remedies, apply only to future proceedings, there is not the
least ground for appealing to constitutional restrictions on
the powers of the legislature.” Id. And, consistently with that
holding, the Pennsylvania Supreme Court held in Barclay
and Stuber’s Road that the remedy guarantees precluded
retroactive alteration of vested rights. In my view then, it is
a bit of a stretch to say that early to mid-nineteenth century
cases giving more limited interpretations to statutes sug-
gest a broader view of remedy guarantees. As I have stated
earlier, the fact is that it was not until the early twentieth
century that appellate court decisions went that far.
	         In short, none of the four categories of early to mid-
nineteenth century remedy-clause cases supports the notion
that the clause was understood or intended to serve as a lim-
itation on legislative authority to determine rights and rem-
edies for injuries to persons, property, or reputation. At best,
they suggest that the clause could have been understood to
limit legislative authority to interfere with the administra-
tion of justice and to alter retroactively vested rights, which
would have been seen as an encroachment upon judicial
independence.

	        Interestingly, Oregon territorial case law is con-
sistent with that understanding of early to mid-nineteenth
century law. In McLaughlin v. Hoover, 1 Or 32 (1853), for
example, the Territorial Supreme Court addressed the oper-
ation of a statute of limitations. The court noted that, “it is
the duty of the court to apply the remedy by limitation in
all cases, except where it would cut off the right” that has
already vested, in which case the court “is bound, by fun-
damental law, to give a party reasonable time in which to
escape the effect of such remedy.” Id. at 35; see also Steamer
Gazelle v. Lake, 1 Or 119,121 (1854) (“It is competent for
the legislature, at any time, to alter or change the remedy
Cite as 359 Or 168 (2016)	279

or mode of enforcing a right, and all proceedings instituted
thereafter must conform to the new remedy.”).

	         It was in that context that the framers of the Oregon
Constitution adopted not only Article I, section 10, but also
Article XVIII, section 7, which provides that, “[a]ll laws in
force in the Territory of Oregon when this Constitution takes
effect, and consistent therewith, shall continue in force until
altered or repealed.” (Emphasis added.) It was thus expressly
contemplated that the legislature would have the author-
ity to alter or repeal common-law remedies. In the context
of the Oregon territorial-era case law, along with the ear-
ly-nineteenth century decisions from other jurisdictions, it
seems fairly clear to me that the framers, at best, would
have understood that the legislature’s authority to do that
might be limited to adopting such changes prospectively.
But I find a complete absence of evidence to support the idea
that the framers would have understood the legislature to
be further constrained by a requirement that there be “ade-
quate” justification of “public importance” or some other lim-
itation on its substantive authority.
C.  Significance of the Historical Context
	         It remains for me to determine the significance of
the historical context. After all, I did say that we are not
strictly limited by the meaning of a constitutional provision
that would have been generally accepted in 1857. But I also
said that, as our precedents correctly require, we cannot
simply ignore the historical context. Whatever construction
we adopt must be faithful both to the text and the general
purposes reflected by the context in which that text was
adopted.
	        In this case, the text reflects no particular purpose
in limiting the substantive authority of the Oregon legisla-
ture. Rather, it speaks to the courts (“No court shall . . .”)
about the authority of the courts and the responsibilities of
the courts—to ensure that justice is administered openly,
speedily, affording every person remedy by due course of law.
	       The historical roots of the wording of remedy guar-
antees lay in concern with executive interference with the
280	                                                       Horton v. OHSU

courts. From Coke to Blackstone and into the early years
of the republic, the basic idea was that courts must be free
to administer justice to all, without interference from the
executive. I find little, if any, historical support for a broader
notion that remedy guarantees might also have been
designed to curb legislative excesses. As I have explained,
that notion is an anachronism, contrary to the sort of notions
of legislative supremacy that prevailed at the time.
	        Although, strictly speaking, state remedy guaran-
tees are rooted in concern about interference from the exec-
utive—and not the legislature—I do not oppose drawing
from the historical context a broader principle that would
prohibit interference from the legislature as well.15 But
that principle does not automatically carry with it the more
expansive notion still that remedy guarantees also limit leg-
islative authority to determine the nature of injuries that
must be remedied by due course of law. That is a qualita-
tively different proposition.
	        Legislative determination of the nature of injuries
that may be remedied and the nature of those remedies in
no way interferes with the court’s constitutional obligation
to see that justice is administered openly, speedily, afford-
ing every person remedy by due course of law. It is for the
legislature to determine what the due course of law entails.
And, under the remedy guarantee, it is for the courts to see
to it that all persons are given remedy by it.
	        The potential fly in the ointment, so to speak, is the
existence of a number of early to mid-nineteenth century

	15
        There is ample precedent for that much. Article I, section 9, for example,
is addressed to the legislature (“No law shall . . .”), and such search and seizure
provisions historically were understood not to apply directly to executive branch
law enforcement authorities. See, e.g., Thomas Y. Davies, Correcting Search-and-
Seizure History: Now Forgotten Common-Law Warrantless Arrest Standards and
the Original Understanding of “Due Process of Law,” 77 Miss LJ 89, 90 (2007)
(“The current notion that constitutional standards, such as search-and-seizure
standards, address the conduct of ordinary [police] officers dates back only to the
beginning of the twentieth century. Under framing-era doctrine, legislation and
court orders were governmental in character, so it was possible to conceive of an
‘unconstitutional’ statute or an ‘unconstitutional’ general warrant issued by a
court. However, there was no conception that an ordinary officer could act ‘uncon-
stitutionally.’ ”). Nevertheless, this court—like most courts—has construed the
constitutional provision to state a broader principle that applies to all branches
of government. See generally State v. McDaniel, 115 Or 187, 209, 231 P 965 (1925).
Cite as 359 Or 168 (2016)	281

decisions from other states that hold that state constitu-
tional remedy guarantees also prohibit legislation that ret-
roactively alters vested rights. But, as I have explained, a
more careful examination of the underlying rationale for
those decisions makes clear that they actually line up quite
nicely with what the text and the historical underpinnings
of the remedy guarantee so strongly suggest. Those deci-
sions hold that retroactive alteration of vested rights vio-
lates state remedy guarantees because such legislation was
regarded as a violation of the judicial function, viz., to apply
the law that applied at the time rights vested.
	         I hasten to add that I do not suggest that our
reading of the remedy guarantee should be constrained
by nineteenth-century conceptions of vested rights and
retroactivity. As I have said—and as our cases hold—we
attempt to draw from historical context more general prin-
ciples that may be applied to modern circumstances. In
this case, the broader principle that I draw from the early
to mid-nineteenth century cases is simply that state con-
stitutional remedy guarantees constrain not only executive
interference with judicial independence and access to the
courts, but legislative interference as well. I should add that
reading the remedy clause to forbid only interference with
judicial independence and access to courts—and not as a
limitation on the authority of legislatures to define injuries
and remedies—is not an unusual or retrograde interpreta-
tion. It is, in fact, what most other state courts make of their
constitutional remedy guarantees.16
	16
       As the Montana Supreme Court explained in Stewart v. Standard Pub. Co.,
102 Mont 43, 55 P2d 694, 696 (1936):
    “A reading of the [state remedy guarantee] discloses that it is addressed
    exclusively to the courts. The courts are its sole subject matter, and it relates
    directly to the duties of the judicial department of the government. It means
    no more nor less than that, under the provisions of the Constitution and laws
    constituting them, the courts must be accessible to all persons alike, without
    discrimination, at the time or times, and the place or places, appointed for
    their sitting, and afford a speedy remedy for every wrong recognized by law
    as being remediable in court.”
See also, e.g., O’Quinn v. Walt Disney Productions, Inc., 177 Colo 190, 195, 493
P2d 344, 346 (1972) (remedy clause “simply provides that if a right does accrue
under the law, the courts will be available to effectuate such right”); Hawley v.
Green, 117 Idaho 498, 500-01, 788 P2d 1321, 1323-24 (1990) (state remedy guar-
antee “merely admonishes the Idaho courts to dispense justice and to secure citi-
zens the rights and remedies afforded by the legislature or by the common law”);
282	                                                    Horton v. OHSU

	        I am aware of the fact that adopting that view of
the remedy guarantee of Article I, section 10, would require
overruling a lot of case law, and I do not take that fact
lightly. But this court’s case law is so hopelessly conflict-
ing that I do not understand how we can move forward—
particularly if we hope to provide the bench and bar with
anything close to helpful doctrine—without overruling
something. As I mentioned at the outset of this opinion,
stubborn adherence to case law that is in conflict and
demonstrably in error is not costless. It produces its own
threats to stability and predictability—the very virtues
that stare decisis is supposed to promote.
             III.  SOME PRACTICAL CONCERNS
	        That last point concerning the costs of adhering to
erroneous precedent leads me to conclude with some obser-
vations about the practical consequences of the majority’s
decision. To begin with, it is not clear what remains of
our prior case law. The majority overrules Smothers, and
Smothers alone. But it strikes me that the decision to do that
may have ripple effects back through a number of earlier
decisions. Smothers itself overruled a number of prior cases,
such as Perozzi and Noonan. I presume those have once
again been resuscitated. But Smothers also relied on other
cases for its holding that the remedy clause applies only to
common-law actions existing at the time of the adoption of
our constitution. Stewart, for example, concluded that “[t]he
purpose of this provision is to save from legislative abolish-
ment those jural rights which had become well established
prior to the enactment of our Constitution.” 127 Or at 591.
That is precisely the proposition of law that the majority in
this case abjures in overruling Smothers.
	       Aside from that, it is also unclear to me what stan-
dard applies to remedy-clause challenges going forward. The
majority offers three “categories” of legislation with three

MJ Farms, Ltd v. Exxon Mobil Corp., 998 So 2d 16, 37 (La 2008) (state rem-
edy clause “operates only to provide remedies which are fashioned by the legis-
lature”); Lamb v. Wedgewood South Corp., 308 NC 419, 444, 302 SE2d 868, 882
(1983) (“[T]he remedy constitutionally guaranteed must be one that is legally
cognizable. The legislature has the power to define the circumstances under
which a remedy is legally cognizable and those under which it is not.”).
Cite as 359 Or 168 (2016)	283

different tests concerning the limits of legislative authority.
First, there are statutes that leave in place a duty but deny a
remedy for breach of that duty. 359 Or at 219. Second, there
are statutes that adjust an individual’s rights and remedies
as part of a “larger statutory scheme” that extends benefits
to some while limiting benefits to others. Id. Third, there
are statutes that wholly eliminate claims and underlying
duties. According to the majority, whether such statutes are
constitutionally permissible depends on whether the action
that was modified “continues to protect core interests” or
whether, in light of changed circumstances, those interests
“no longer require the protection formerly afforded them.”
Id.
	        I don’t begrudge the majority its attempt to rec-
oncile our existing cases by coming up with new tests for
evaluating remedy-clause challenges. If we are not going to
overrule any of them, those cases fairly cry out for such an
effort. This, however, is but the latest in a series of attempts
by this court to accomplish that very feat. Each of those
prior attempts has failed to offer any real doctrinal clarity,
by this court’s own reckoning. And I fear that the majority’s
effort in this case will fare no better.
	        The majority’s first category seems unobjectionable
to me. It requires that statutes altering remedies for exist-
ing duties not be “insubstantial.” As we explained in Howell,
that’s what the prior case law says, even if it leaves some-
thing to be desired in the way of clarity. 353 Or at 388.
	        The second category, likewise, appears supported
by case law, although the nature of the quid pro quo test
itself has proven somewhat elusive. Compare Howell, 353 Or
at 376 (applying Hale’s “balance” analysis), with 353 Or at
393-94 (DeMuniz, pro tem, dissenting) (contesting majori-
ty’s reading of Hale).
	        It is the majority’s third category that gives me
pause. To begin with, I do not know where it comes from. The
majority asserts that, in assessing whether the legislature
constitutionally abolished an underlying duty or a claim, we
must take into account whether “core interests” remain pro-
tected. I have searched in vain for a single decision of this
284	                                                      Horton v. OHSU

court that even uses the phrase, much less identifies it as a
relevant consideration in remedy-clause analysis.
	        It appears that the majority is assuming that, while
the legislature may have the authority to alter the common
law, there remains something of an irreducible quantum of
interests formerly protected by the common law that must
remain protected. I am at a loss to explain the source of such
interests. Whether they are rooted in a notion of natural law
(which, it seems to me, would be awfully close to the very
“absolute” rights analysis that the majority says it rejects)
or something similar, the majority does not explain.
	        Smothers, for all its faults, at least supplied a point
of reference in defining the constitutionally irreducible min-
imum of rights in terms of common-law claims that existed
at the time of the state’s founding. 332 Or at 124. The major-
ity, however, does away with that, leaving in its place noth-
ing but a bare reference to “core interests.”

	       It could be argued that the text of Article I, section
10, supplies the “core interests” in declaring that everyone
must have remedy by due course of law for injury to “person,
property or reputation.” Nothing in the constitution, how-
ever, bars the legislature from redefining the nature of the
“person” or the “property” or the “reputation” interests that
are subject to protection.

	       Consider, for example, the common-law claims
of alienation of affection and criminal conversation.17
Historically, the claims were rooted in the Anglo-Saxon idea
	17
       The tort of alienation of affection finds its genesis in the early English
common-law action of enticement, that is, inducing a woman to leave her husband
through fraud, violence, or some other wrongful conduct. See generally W. Page
Keeton, et al., Prosser and Keeton on the Law of Torts § 124 (5th ed 1984). The
tort of criminal conversation similarly is rooted in the English claim of seduc-
tion, which required that the wife have engaged in adultery, without regard to
whether she actually left her husband. Id. The torts initially were recognized
in this country in 1866, Heermance v. James, 47 Barb 120, 127 (NY Gen Term
1866), and ultimately were acknowledged by every state save Louisiana (which
viewed marriage as a civil contract). See generally Michele Crissman, Alienation
of Affections: An Ancient Tort—But Still Alive in South Dakota, 48 SD L Rev 518,
520 (2003). Oregon came to recognize both torts. See, e.g., Saxton v. Barber, 71
Or 230, 139 P 334 (1914) (alienation of affection); Pitman v. Bump, 5 Or 17 (1873)
(criminal conversation).
Cite as 359 Or 168 (2016)	285

that married women were the property of their husbands.
See generally Jill Jones, Fanning an Old Flame: Alienation
of Affections and Criminal Conversation Revisited, 26
Pepperdine L Rev 61, 75 (1998) (“[B]oth alienation of affec-
tion and criminal conversation were historically grounded
in the property notions that wives were chattel.”).18 In
the twentieth century, legislatures across the country—
including Oregon’s, see ORS 31.980 (“There shall be no civil
action for alienation of affection.”); ORS 31.982 (“There shall
be no civil cause of action for criminal conversation.”)—
abolished the claims entirely. See generally Jamie Heard,
The National Trend of Abolishing Actions for Alienation of
a Spouse’s Affection and Mississippi’s Refusal to Follow Suit,
28 Miss C L Rev 313 (2009). State legislatures, in other
words, redefined the nature of “property” interests that, in
their judgment, deserve protection through civil actions for
damages.19
	        No one doubts the constitutionality of that legis-
lation. This court said as much in Noonan. 161 Or at 249
(noting with approval that courts in other states had upheld
the constitutionality of legislative abrogation of alienation of
affection and like actions). The point is that the constitution,
merely by declaring that everyone must have remedy by due
course of law for injuries to “person, property or reputation,”
doesn’t tell us what those terms irreducibly mean. To the
contrary, at least to some extent, the legislature remains
free to define them.
	       The majority appears to acknowledge the point in
suggesting that, even if certain interests otherwise might
be regarded as “core,” the legislature may constitutionally
	18
        Blackstone, for instance, noted that a husband has a property interest in
the “company, care, or assistance” of his wife. William Blackstone, 3 Commentaries
on the Laws of England 142-43 (1st ed 1768); see also Hipp v. DuPont, 182 NC 9,
108 SE 318, 319 (1921) (“[T]he husband could maintain an action for the injuries
sustained by his wife * * * by reason of the fact that the wife was his chattel.”).
	19
        The “heartbalm” torts of alienation of affection and criminal conversation,
by the way, are not the only examples. Quite a number of torts have fallen by the
wayside over the last century, including a wife’s claim for damages arising out
of a husband’s alcoholism, the claim of mishandling of a corpse, the tort of insult
(separate from defamation), actions against “common scolds,” and certain aspects
of nuisance law, among others. See generally Kyle Graham, Why Torts Die, 35 Fla
St U L Rev 359, 364-73 (2008).
286	                                         Horton v. OHSU

reevaluate them as having become, in effect, vestigial. But,
once again, where the majority finds support for its analy-
sis is unstated. It supplies no references in this court’s case
law, and I am aware of none. Of particular concern to me is
the fact that the majority doesn’t explain by what standard
the bench and bar—and the legislature, it should not be
forgotten—is to evaluate when an interest may constitution-
ally be reconsidered and moved from being “core” to being
of a lesser nature that no longer requires constitutional pro-
tection. The majority hints that “the reasons for the legisla-
ture’s actions can matter,” but it offers no clues about what
sorts of reasons might matter. The hint sounds suspiciously
like substantive due process analysis, under which legisla-
tion altering existing rights may be justified—depending on
the nature of the rights involved—by a reasonable connec-
tion with legitimate state interests. See, e.g., Washington v.
Glucksberg, 521 US 702, 720-21, 117 S Ct 2258, 138 L Ed
2d 772 (1997) (setting out federal substantive due process
analysis); MacPherson, 340 Or at 140 (applying same analy-
sis). But, at this point, we can merely guess.
	       In my view, given the woeful state of the current
remedy-clause case law, this court should not be satisfied
with tinkering with only one aspect of that law. By over-
ruling only the portion of Smothers that limits the remedy
to claims existing in 1857, I fear the majority only makes
matters worse. In effect, it returns us to the sort of case-
by-case incrementalism that got us in trouble in the first
place.
	        This court’s existing cases construing the remedy
provision of Article I, section 10, cannot be squared with the
text of the clause or its historical context. I would overrule
those cases and hold that the provision protects against
executive and legislative interference with judicial indepen-
dence and access to the courts, but does not impose a limita-
tion on the otherwise plenary authority of the legislature to
determine rights and remedies. It is for that reason that the
trial court erred in concluding that the cap on damages at
issue in this case violated Article I, section 10. And it is for
that reason that I concur in the result in this case as to the
disposition of the parties’ remedy-clause claim.
Cite as 359 Or 168 (2016)	287

	       WALTERS, J., dissenting.
	        Together, Article I, section 10, and Article I, section
17, ensure that an individual who suffers personal injury
will have legal remedy for that injury, and that a jury will
determine the extent of that injury and the monetary sum
necessary to restore it. Together, those two provisions place
coherent constitutional limitations on legislative action: The
remedy clause precludes the legislature from denying rem-
edy for personal injury, and the right to jury trial precludes
the legislature from eliminating or interfering with the
jury’s role in restoring that injury. But those two provisions
also do more. They define what we mean when we use the
word justice, and they make jurors its defender. Article I,
section 10, stems from Lord Coke’s interpretation of the
Magna Carta and his understanding that justice must be
“full, because justice ought not to limp.” 359 Or at 200
(translating Edward Coke, The Second Part of the Institutes
of the Laws of England 55-56 (1797 ed)). Article I, section
17, guarantees a right to a jury trial that is “one of the most
important safeguards against tyranny which our law has
designed.” Lee v. Madigan, 358 US 228, 234, 79 S Ct 276, 3
L Ed 2d 260 (1959).
	        Today, the majority not only deprives the Horton
family of the right to the restorative remedy that the jury
awarded, it also bargains away and belittles two consti-
tutional provisions designed to guarantee justice for all. I
dissent.
                               I.
	        The remedy clause guarantees that “every man
shall have remedy by due course of law for injury done him
in his person, property, or reputation.” Or Const, Art I, § 10.
In this case, no one contests that plaintiff’s son suffered
injury to his person; the question is whether the legislature
violated his right to remedy for that injury when it imposed
a cap on his damages. The majority begins its analysis of
that question with Smothers v. Gresham Transfer, Inc., 332
Or 83, 23 P3d 333 (2001), a case that did not involve a dam-
ages cap. In fact, in Smothers, the court explicitly reserved
the constitutionality of such caps for later decision. Id. at
120 n 19. That decision came in Clarke v. OHSU, 343 Or 581,
288	                                         Horton v. OHSU

606, 175 P3d 418 (2007), and Clarke should have been the
starting point for the court’s analysis here.
	         Before I explain how the majority should have used
Clarke to resolve this case, I want to note my agreement
with the majority’s clarification of the court’s decision in
Smothers. I agree that the meaning of the remedy clause
is not tied to its meaning in 1857. 359 Or at 187. That
clarification is important, and it corrects the mistake that
the court made in Howell v. Boyle, 353 Or 359, 298 P3d 1
(2013). In Howell, the court interpreted Smothers to require
a two-step process to determine whether the remedy clause
is violated. Id. at 385-86. First, the court said in Howell, a
court must ascertain the damages that the plaintiff would
have received at common law; then, the court must compare
those damages to the damages that the plaintiff received at
trial. Id. at 385-86. If the plaintiff would have received less
at common law than the plaintiff received at trial, then, the
court explained, capped damages can be considered “fully
restorative” of a common-law negligence claim. Id. at 386
(internal quotation marks omitted). In reaching that conclu-
sion, the court recognized that “it is exceedingly difficult to
determine the state of Oregon law over 150 years ago,” but,
it reasoned, “that is what Smothers requires.” Id.
	       If that case-within-a-case analysis is what Smothers
requires, then it is important to disavow it. And it is equally
important to disavow Howell. Howell was dependent on
the same faulty reasoning that the majority identifies in
Smothers, and, if the majority is correct that Smothers must
be overruled because that court’s conclusion was dependent
on faulty reasoning, then Howell, too, must be overruled.
359 Or at 183. That leaves us with Clarke, a case that
the majority in this case does not overrule and that is not
dependent on the faulty reasoning present in Smothers and
Howell.
	In Clarke, this court considered whether the capped
damages that the Oregon Tort Claims Act (OTCA) provided
were sufficiently restorative to satisfy the requirements of
Article I, section 10. 343 Or at 588. The court viewed the
plaintiff’s economic damages of over $12 million as “rep-
resentative of the enormous cost of lifetime medical care
Cite as 359 Or 168 (2016)	289

currently associated with [the] permanent and severe
personal injuries” that defendants had caused, and held
that the capped damages available under the OTCA were
insufficient and violated the remedy clause. Id. at 609-10.
That analysis should have compelled the same result here.
Plaintiff’s economic damages of over $6 million are simi-
larly “representative of the enormous cost of lifetime med-
ical care currently associated with [the] permanent and
severe personal injuries” that defendants caused. Id. at 609.
And the capped damages available to plaintiff in this case
are nowhere near capable of restoring those injuries. This
court should have held that the limited remedy available to
plaintiff was not sufficiently restorative to meet Article I,
section 10, requirements.
	         The majority reasons otherwise. According to the
majority, the disavowal of Smothers leaves us with all of
the decisions in our remedy clause cases except Smothers,
and the three categories into which the majority says those
cases fall. This case, the majority says, falls into the second
category—the category in which the legislature does not
alter a defendant’s duty to exercise reasonable care but lim-
its a plaintiff’s remedy for breach of that duty as part of a
“comprehensive statutory scheme intended to extend bene-
fits to some persons while adjusting the benefits to others.”
359 Or at 221. For that category of cases, the majority
opines, providing an “insubstantial remedy for a breach of a
recognized duty” may violate the remedy clause. 359 Or at
219. However, the majority explains, when the legislature
has sought to “adjust” a person’s rights and remedies “as
part of a larger statutory scheme that extends benefits to
some while limiting benefits to others,” a court can consider
that “quid pro quo” in determining whether the remedy
clause is violated. Id.
	        I agree with the majority that, to satisfy Article I,
section 10, the remedy that the legislature provides cannot
be “insubstantial.” By that, I take the majority to mean that
the legislative remedy must be substantially restorative. As
this court said in Clarke, “Article I, section 10, does not elim-
inate the power of the legislature to vary and modify both
the form and the measure of recovery for an injury, as long
290	                                        Horton v. OHSU

as it does not leave the injured party” with a remedy “that
is incapable of restoring the right that has been injured.”
343 Or at 606 (internal quotation marks omitted). The court
arrived at that understanding of the remedy clause by look-
ing at its words and this court’s prior cases. When Article I,
section 10, was drafted, the word “remedy” meant, among
other things “that which counteracts an evil of any kind,”
and “that which repairs loss or disaster.” Noah Webster, An
American Dictionary of the English Language 837 (1854).
And since 1925, this court has held that the right to a rem-
edy precludes the legislature from taking an individual’s
right to “a good common-law remedy for a private injury
committed by a private citizen” and giving that individual
a remedy that is “wholly inadequate” to its purpose. West v.
Jaloff, 113 Or 184, 194-95, 232 P 642 (1925).
	        The overruling of Smothers neither compels nor per-
mits a different conclusion. The words of the remedy clause
continue to have substantially the same meaning that they
had at common law, see Webster’s Third New Int’l Dictionary
1920 (unabridged ed 2002) (defining “remedy”), and West
and Clarke are still good law. West was decided before
Smothers; Clarke discusses Smothers, but does not rely on
the Smothers analysis that the majority here disavows.
Clarke, 343 Or at 605-06. Accordingly, the proper remedy
clause inquiry continues to be whether a statutory limita-
tion on damages leaves the plaintiff with a remedy that is
“incapable of restoring the right that has been injured.” Id.
at 606 (internal quotation marks omitted; quoting Smothers,
332 Or at 119-20).
	        The majority does not reason otherwise. Instead,
the majority relies on the second consideration that it finds
applicable to this category of cases—the quid pro quo that
results when the legislature has sought to adjust a person’s
rights and remedies as “part of a larger statutory scheme
that extends benefits to some while limiting benefits to
others.” 359 Or at 219. Relying on only one case for that
proposition, Hale v. Port of Portland, 308 Or 508, 523, 783
P2d 506 (1989), the majority concludes that, in this case,
the state’s constitutionally recognized interest in sovereign
immunity justifies the cap on plaintiff’s damages. 359 Or at
224.
Cite as 359 Or 168 (2016)	291

	        In Clarke, the court did not consider the state’s inter-
est in sovereign immunity in its analysis and cited Hale only
to distinguish it. 343 Or at 608-09. In this case, the majority
should have followed suit. As the court explained in Clarke,
the statute that the court upheld in Hale limited the size
of the award that a plaintiff could obtain from a municipal
defendant, but it did not limit a plaintiff’s right to obtain
a fully compensatory award from municipal employees.1 Id.
Consequently, the plaintiff in Hale was entitled to a remedy
capable of restoring his injuries, and the court had no cause
to hold, and did not hold, that the legislature could deprive
an individual of the right to a restorative remedy to extend
a benefit to others. Hale, 308 Or at 523-24. In Hale, the court
described the applicable limitation on damages as widening
the class of plaintiffs who could recover for injuries against
an otherwise immune municipality while at the same time
imposing “a counterbalancing” limit on the size of the award
that could be recovered. Id. at 523. However, that descrip-
tion of the statute did not represent the holding of the case.
In fact, what the court said in Hale was that “all who had a
remedy continue to have one.” Id. The majority in this case is
wrong in departing from the interpretation of Hale provided
by the unanimous court in Clarke.
	        The majority then compounds that error when it
broadly reasons that the legislature may “extend[ ] an assur-
ance of benefits to some while limiting benefits to others,”
359 Or at 224, effecting a “quid pro quo,” 359 Or at 225.
The remedy clause grants an individual right, not a bar-
gaining chip. This court has never held, in this or any other
context, that the legislature may bargain away an individ-
ual constitutional right for something of benefit to others,
and the majority jeopardizes all individual rights by start-
ing down that path.2

	1
      The case that the court in Hale cited in support of its conclusion was
Noonan v. City of Portland, 161 Or 213, 88 P2d 808 (1939), a case in which the
court upheld a charter provision that made city employees liable for negligence,
but granted immunity to the city itself.
	2
       I do not mean to suggest that the legislature is precluded from providing all
injured persons with a substituted restorative remedy that is different from the
remedy available at common law. What I mean is that the legislature is precluded
from providing one injured person with a less than restorative remedy to extend
benefits of constitutional dimension to others.
292	                                                       Horton v. OHSU

	        And even if a bargain such as that described in Hale
were permitted, no such bargain is provided or permitted
here. In this case, the OTCA does not provide this plaintiff or
this class of plaintiffs with a benefit of constitutional dimen-
sion such as that provided in Hale. This plaintiff’s claim is
a claim against a governmental employee.3 Governmental
employees are not entitled to sovereign immunity, and,
absent the OTCA, all plaintiffs injured by governmental
employees would have claims against those employees for
unlimited damages. See Gearin v. Marion County, 110 Or
390, 396-97, 223 P 929 (1924) (county employees not entitled
to sovereign immunity). The OTCA does not widen the class
of plaintiffs entitled to sue that class of defendants. Thus,
the constitutional benefit that was described in Hale—the
widening of the class of plaintiffs who could sue the relevant
class of defendants (there, municipalities)—is not present
here. Hale, 308 Or at 523.
	        The OTCA also does not provide plaintiffs with a
benefit of practical consequence. The OTCA does permit
plaintiffs to recover from governmental entities but limits
the amount that plaintiffs may recover from those entities.
Plaintiffs’ common-law right against individual governmen-
tal employees is a right to unlimited damages. An exchange
of that right for the right, under the OTCA, to seek a more
limited remedy from a governmental entity may or may not
be of practical value to this class of plaintiffs. For instance,
in this case, the state’s waiver of immunity and its duty to
indemnify defendant did not confer a benefit that plaintiff
would not have had but for the OTCA. Like all physicians,
defendant here had his own liability insurance. Absent the
OTCA, that insurance would have been available to cover
the costs of defendant’s negligence.4

	3
      Plaintiff’s claim at issue on appeal is a claim against a state employee.
Plaintiff also brought a claim against OHSU, but the trial court ruled that,
because sovereign immunity applies to OHSU, the legislature constitutionally
may limit the damages for which OHSU is liable. See Clarke, 343 Or at 600 (so
holding). Plaintiff’s claim against OHSU is not at issue on appeal.
	4
       Although the majority labels defendant’s transection of blood vessels “inad-
vertent[ ],”359 Or at 171, and although defendant’s act was certainly not inten-
tional, it is more correct to acknowledge that defendant’s act was negligent. The
purpose of liability insurance is to ensure that the costs of a tortfeasor’s negli-
gence are not borne by the person whom the tortfeasor injures.
Cite as 359 Or 168 (2016)	293

	        Furthermore, a plaintiff’s ability to collect a judg-
ment is not a benefit of constitutional dimension and can
have no place in the court’s constitutional analysis. See
Oregonian Publishing Co. v. O’Leary, 303 Or 297, 305, 736
P2d 173 (1987) (witness’s interest in secrecy is not of consti-
tutional dimension in Article I, section 10, analysis); Mattson
v. Astoria, 39 Or 577, 580-81, 65 P 1066 (1901) (when plain-
tiff has claim against individual employee, plaintiff is not
wholly without remedy); Batdorff v. Oregon City, 53 Or 402,
408-09, 100 P 937 (1909) (same).
	        The majority does not grapple with those concerns.
Instead, the majority focuses on the benefit that the state
receives in the bargain. The majority explains that the
OTCA “accommodates the state’s constitutionally recognized
interest in asserting its sovereign immunity with the need to
indemnify its employees.” 359 Or at 222 (emphasis added).
It is true that the state has a constitutional interest in sov-
ereign immunity, but its choice to indemnify its employees is
a choice of practical, and not of constitutional, significance.
The state is immune from suit because it is a sovereign.
By design, sovereign immunity does not extend to state
employees; state employees, including those who perform
important, high-risk functions, are liable for their torts. See
Gearin, 110 Or at 396 (county employees). Thus, although
the state can act only through its agents and employees, the
individual liability of state employees is an inherent limita-
tion on the state’s immunity. The state may choose to assure
its employees that they will be indemnified for their negli-
gence, but it does not need to do so. Private employers, by
law, are vicariously liable for the torts of their employees.
Minnis v. Oregon Mutual Ins. Co., 334 Or 191, 201, 48 P3d
137 (2002). Although the state may wish to compete with
private employers by placing itself on the same footing, its
voluntary choice to do so is not an interest of constitutional
dimension.
	        The idea that the Oregon Constitution permits the
legislature to bargain away a plaintiff’s constitutional right
to remedy in these circumstances is so repugnant that I
wonder whether the majority means to endorse it. Perhaps,
instead, what the majority intends to endorse is balancing—
294	                                          Horton v. OHSU

a weighing of the competing individual and state consti-
tutional interests. Balancing may seem more acceptable
than bargaining, but it has no greater textual support
in Article I, section 10, and it has the same potential to
trump and thereby trample constitutional rights. Until
this day, a bedrock of our constitutional jurisprudence
has been that “a state legislative interest, no matter how
important, cannot trump a state constitutional command.”
State v. Stoneman, 323 Or 536, 542, 920 P2d 535 (1996).
In Oregonian Publishing Co., 303 Or at 302, this court said
that “[s]ection 10 is written in absolute terms; there are
no explicit qualifications to its command that justice shall
be administered openly.” As a result, the court rejected the
idea that it was appropriate to balance the secrecy inter-
ests of a witness who would be compelled to testify at a
hearing against the interests of those who sought an open
court. Id. at 305. The same is true of section 10’s guarantee
that “every” person “shall” have remedy for personal injury.
That guarantee is written in absolute terms and should not
be subject to balancing.
	        If that is what the majority intends, then, in its stare
decisis analysis, the majority should, at the very least, have
acknowledged the fundamental change that it is making
and provided a firm basis for its departure. And the majority
should candidly have explained how the constitutional right
to remedy, which this court described in Gearin, 110 Or at
396, as “one of the most sacred and essential of all the con-
stitutional guaranties” without which “a free government
cannot be maintained or individual liberty be preserved,”
will be given the weight necessary to ensure that it is not
easily overborne by the interests of the day.
	        The majority reassures us that its holding in this
case is limited to cases in which the OTCA is applicable—
cases in which the state has a constitutional interest in sov-
ereign immunity. The majority also expresses no opinion on
whether damages caps which do not implicate the state’s sov-
ereign immunity and are not a part of the quid pro quo that
the majority sees in the OTCA would comply with Article I,
section 10. 359 Or at 225-26. And even when the OTCA
applies, the majority “doubt[s] highly” that the legislature’s
interest in sovereign immunity would justify a damages cap
Cite as 359 Or 168 (2016)	295

that results in a plaintiff receiving a “paltry fraction” of the
damages that the plaintiff incurred. 359 Or at 224 n 28.
	        That handle of hope is helpful, but it does little for
plaintiff and her son, Tyson, and those who suffer similar
tragic consequences at the hands of governmental employ-
ees.5 And it does little for those who are unable to determine,
before a jury renders its verdict, what fraction of damages
the statutory cap on damages will represent, and therefore
whether or not a defendant’s liability will be limited. As the
Chief Justice has written,
   	 “Although balancing provides flexibility to courts in
   making their determinations, it can result in ad hoc deci-
   sions that are unpredictable and that provide little guid-
   ance to citizens, government officials, and lower courts.”
Thomas A. Balmer & Katherine Thomas, In the Balance:
Thoughts on Balancing and Alternative Approaches in State
Constitutional Interpretation, 76 Alb L Rev 2027, 2046
(2013).
	       Apparently what the majority envisions in future
cases is post hoc weighing that will make the validity of
statutory limitations dependent on (1) the fraction produced
by dividing a plaintiff’s limited damages by the damages
that the jury assessed and (2) a judicial assessment of the
importance of the state’s constitutional interest in imposing
the limitation. That post hoc weighing obviously satisfies a
majority of this court, but it is a far cry from the absolute
guarantee that Article I, section 10, provides.
	        And the majority’s post hoc weighing is not the only
way to give effect to the proposition that Article I, section
10, does not guarantee a perfect remedy. In Clarke, the court
recognized that, although Article I, section 10, places limits
on legislative authority, it also permits the exercise of that
authority within constitutional bounds. If the legislature
were to provide for a restorative, although imperfect, rem-
edy in a way that would be equally restorative to all injured
persons, it is possible that its exercise of authority would
	5
      In this case, Tyson’s undisputed past medical costs alone were more than
$4 million; Tyson requires ongoing care and, despite receiving payment of the
capped amount, Tyson’s parents owe $2.6 million for Tyson’s past medical care.
296	                                         Horton v. OHSU

be upheld. But a monetary cap on damages does not have
the same restorative effect for all persons regardless of the
degree of injury, and it therefore does not meet the dictates
of Article I, section 10, in instances in which it permits some
a perfect remedy and others a pittance.
	         I recognize the many dilemmas that the state leg-
islature faces and its intention to enact laws for the com-
mon good. That is the legislature’s job. But it is the court’s
job to ensure that the legislature’s well-intended efforts do
not result in the loss of individual rights. A court cannot
“ ‘balance’ one person’s rights with cumulated majoritar-
ian interests” without “fl[ying] in the face of the premise
of constitutionally guaranteed individual rights against
the state.” State v. Tourtillott, 289 Or 845, 881, 618 P2d 423
(1980) (Linde J., dissenting). This court’s duty is to ensure
that the legislature’s laudable intent to benefit the many
does not trump and trample the rights of the one. We do not
fulfill that duty in this case.
                              II.
	        The leading case for the proposition that Article I,
section 17, precludes the legislature from eliminating or
interfering with the jury’s fact-finding function is Molodyh v.
Truck Insurance Exchange, 304 Or 290, 744 P2d 992 (1987).
The majority endorses and does not overrule that case. In
Molodyh, the court held that Article I, section 17, precludes
the legislature from eliminating the jury’s fact-finding func-
tion by giving an insurer the right to have a panel of three
appraisers decide the amount of loss in a contract case,
rather than leaving that task to a jury. Id. at 295-97. In
Lakin v. Senco Products, Inc., 329 Or 62, 82, 987 P2d 463
(1999), this court relied on Molodyh and held that Article I,
section 17, also precludes the legislature from interfering
with the jury’s fact-finding function by requiring a court to
enter judgment for a pre-determined amount rather than
the amount determined by the jury.
	Neither Molodyh nor Lakin limits the legislature’s
authority to alter or adjust a party’s legal claim; both stand
for the proposition that, when a plaintiff has a legal claim,
it is the jury, and not the legislature or persons designated
by the legislature, that must decide the facts of that claim.
Cite as 359 Or 168 (2016)	297

Molodyh, 304 Or at 296-97; Lakin, 329 Or at 71. In Jensen
v. Whitlow, 334 Or 412, 422, 51 P3d 599 (2002), the court
explained Lakin in precisely those terms:
   “[B]ecause the plaintiffs had the right to bring a civil action
   to which the right to a jury trial was attached, Article I,
   section 17, prohibited the legislature from interfering with
   or interrupting that right by imposing a cap on the amount
   of noneconomic damages that the jury could award.”
(Emphasis added.)
	        To overrule Lakin, the majority instead reads that
case as holding that Article I, section 17, provides a constitu-
tional right to compensatory damages and precludes the leg-
islature from prescribing the elements of a claim, including
recoverable damages. 359 Or at 243-44. To demonstrate
that Article I, section 17, does not preclude that law-making
authority, the majority cites Hale v. Groce, 304 Or 281, 284,
744 P2d 1289 (1987), and Fazzolari v. Portland School Dist.
No. 1J, 303 Or 1, 17, 734 P2d 1326 (1987), for the proposition
that courts have authority to limit the class of persons to
whom a defendant owes a duty and to require that recov-
erable damages be foreseeable. 359 Or at 244-45. From
that judicial authority, the majority apparently reasons that
the legislature can impose comparable limits. I do not dis-
agree. Subject to constitutional limits other than Article I,
section 17, both the court and the legislature have author-
ity to define the elements of a tort claim and to determine
the types of damages that are recoverable. But that is not
what the legislature did when it adopted the damages cap at
issue here. The statute under scrutiny in this case does not
change the elements of a common-law claim or determine
the types of recoverable damages; it requires that a court
enter judgment for an amount of damages different than the
amount awarded by a jury. ORS 30.269(3). It is one thing to
say, correctly, that the court and the legislature can change
the common law; it is quite another to say that the legisla-
ture can preclude a plaintiff from obtaining the benefit of a
jury’s award under existing common law.
	        Under the common law as it exists today, a plain-
tiff who is physically injured by a negligent defendant has a
common-law tort claim and may recover damages sufficient
298	                                            Horton v. OHSU

to compensate the plaintiff for the economic and noneco-
nomic losses caused by the defendant’s negligence. See, e.g.,
Lakin, 329 Or at 73; Smitson v. Southern Pac. Company,
37 Or 74, 95-96, 60 P 907 (1900); Oliver v. N. P. T. Co., 3
Or 84, 88 (1869). Accordingly, in this case, the trial court
instructed the jury that “[y]ou must decide the amount of
plaintiff’s damages”; that “plaintiff must prove economic
and non-economic damages by a preponderance of the evi-
dence”; that “[t]he total amount of economic damages may
not exceed the sum of $17,678,681”; and that “[t]he amount
of non-economic damages may not exceed the sum of
$15 million.” And, in this case, the jury returned with a
verdict for plaintiff in the sum of $12,071,190.38. Article I,
section 17, precludes the legislature from interfering with
that verdict, which was entered in accordance with existing
common law.
	       That that is true is clear not only from Article I,
section 17, but also from Article VII (Amended), section 3,
which provides:
   	 “In actions at law, where the value in controversy shall
   exceed $750, the right of trial by jury shall be preserved,
   and no fact tried by a jury shall be otherwise re-examined
   in any court of this state, unless the court can affirmatively
   say there is no evidence to support the verdict.”

As the majority correctly recognizes, that section’s purpose
is “to eliminate, as an incident of a jury trial in this state,
the common-law power of a trial court to re-examine the
evidence and set aside a verdict because it was excessive or in
any other respect opposed to the weight of the evidence.” 359
Or at 253 (emphasis added; internal quotation marks and
citation omitted). That constitutional provision precludes a
trial court from instructing a jury to award a plaintiff her
economic and noneconomic damages and then, after the ver-
dict is rendered, setting aside the verdict because it exceeds
some sum, that, in the court’s view, renders it excessive. Van
Lom v. Schneiderman, 187 Or 89, 95-97, 210 P2d 461 (1949).
It also precludes an appellate court from setting aside or
modifying a jury’s factual determination of damages fol-
lowing a fair trial. Tenold v. Weyerhaeuser Co., 127 Or App
511, 523, 873 P2d 413 (1994). In either instance, a court’s
Cite as 359 Or 168 (2016)	299

nullification of a jury’s finding of damages would violate
both Article VII (Amended), section 3, and Article I, section
17. And the legislature cannot instruct a court to do what
the constitution forbids. Such an instruction constitutes an
unlawful interference with the jury’s fact-finding function.
	         A damages cap is not the same as a legal rule that a
defendant does not owe a duty to a particular class of plain-
tiffs or that damages must be foreseeable. A damages cap
is nothing more than an arbitrary decision that, although
a plaintiff has sustained damages measured according to
existing legal principles in an amount assessed by the jury,
those damages are excessive and must be reduced.
	        Courts in other jurisdictions agree and have held
that, although a state legislature has authority to make or
amend the common law, the constitutional right to jury trial
precludes the legislature from interfering with a jury’s fact-
finding role by reducing a jury’s factual determination of
damages to a predetermined amount. In Sofie v. Fibreboard
Corp., 112 Wash 2d 636, 656, 771 P2d 711, 721-22 (1989),
the Washington Supreme Court rested its decision on the
word “inviolate” in Article 1, section 21, of the Washington
Constitution. The court explained that
      “the plain language of [A]rticle 1, section 21[,] provides
      the most fundamental guidance: ‘The right of trial by
      jury shall remain inviolate.’ The term ‘inviolate’ connotes
      deserving of the highest protection. Webster’s Third New
      International Dictionary 1190 (1976), defines ‘inviolate’
      as ‘free from change or blemish: pure, unbroken * * * free
      from assault or trespass: untouched, intact * * *.’ Applied
      to the right to trial by jury, this language indicates that
      the right must remain the essential component of our legal
      system that it has always been. For such a right to remain
      inviolate, it must not diminish over time and must be pro-
      tected from all assaults to its essential guarantees. In
      Washington, those guarantees include allowing the jury to
      determine the amount of damages in a civil case.”
Id.
	        The Washington Supreme Court responded to the
argument that a damages cap was a permissible exercise of the
legislature’s law-making power by citing the following passage
300	                                            Horton v. OHSU

from a federal district court as providing “insightful distinc-
tions between what the [l]egislature can and cannot do”:
   	 “Unquestionably, the legislature may pass measures
   which affect the way a jury determines factual issues. The
   legislature may prescribe rules of procedure and evidence,
   create legal presumptions, allocate burdens of proof, and
   the like. Just as certainly, the legislature may abolish a
   common law right of action and, if it desires, replace it with
   a compensation scheme. The legislature may even make
   rules concerning the type of damages recoverable and the
   way in which damages are paid. But the legislature may
   not preempt a jury’s findings on a factual issue which has
   properly been submitted to the jury.”
Id. at 657, 771 P2d at 722 (internal quotation marks omit-
ted; quoting Boyd v. Bulala, 647 F Supp 781, 789-90 (WD
Va 1986)). The Washington Supreme Court agreed and
expressed the same thought this way:
   “It is entirely within the [l]egislature’s power to define
   parameters of a cause of action and prescribe factors to
   take into consideration in determining liability. This is
   fundamentally different from directly predetermining the
   limits of a jury’s fact-finding powers in relevant issues,
   which offends the constitution.”
Id. at 666, 771 P2d at 727. A contrary argument, the court
explained,
   “ignores the constitutional magnitude of the jury’s fact-
   finding province, including its role to determine damages.
   [To argue contra is to assert] that the right to trial by jury
   is not invaded if the jury is allowed to determine facts which
   go unheeded when the court issues its judgment. Such an
   argument pays lip service to the form of the jury but robs
   the institution of its function. This court will not construe
   constitutional rights in such a manner. As we once stated:
   ‘The constitution deals with substance, not shadows. Its
   inhibition was leveled at the thing, not the name [* * *]. If
   the inhibition can be evaded by the form of the enactment,
   its insertion in the fundamental law was a vain and futile
   proceeding.’ ”
Id. at 656, 771 P2d at 721 (quoting State v. Strasburg, 60
Wash 106, 116, 110 P 1020, 1023 (1910)) (internal quotation
marks from Strasburg omitted).
Cite as 359 Or 168 (2016)	301

	        This court adopted that analysis in Lakin and did
so after considering and rejecting the defendant’s position
that a damages cap was but a declaration of the legal con-
sequences of facts, and not an interference with the jury’s
authority to decide the facts.6 329 Or at 79-80. Before it
reached its conclusion, the court also considered cases from
other jurisdictions that supported the defendant’s view; the
court gave those cases its attention but was satisfied that
the conclusion that it reached was “supported by the better-
reasoned authorities.” Id. at 81.
	        Today, those authorities include a number of cases
that the Lakin court did not have the opportunity to con-
sider. In some of those cases, the courts, like the courts in
Sofie and Lakin, have noted the plain meaning of the word
“inviolate.”7 And in one of those cases, the court states suc-
cinctly what this court said in Lakin and should continue
to say: A damages cap “nullifies the jury’s findings of fact
regarding damages and thereby undermines the jury’s basic
function.” Atlanta Oculoplastic Surgery, P.C. v Nestlehutt,
286 Ga 731, 735, 691 SE2d 218 (2010).
	        I realize that other courts have reached different
conclusions, but I point to the cases that support this court’s
decision in Lakin to spotlight the fact that the differing con-
clusions that courts reach arise from differences about what
does or does not constitute a nullification of, or interference
with, the jury’s fact-finding function, not from differences
about the jury’s constitutional role as factfinder.
	        In this case as well, the difference between the
majority’s analysis and the analysis of the unanimous court
in Lakin is not found in differences about the text or his-
tory of Article I, section 17, and the jury’s role as factfinder.
Like the majority in this case, the court in Lakin cited to
Blackstone for the proposition that the jury trial was consid-
ered “the glory of the English law.” 359 Or at 235 (quoting
	6
       See Petitioner’s Opening Brief at 11, Lakin v. Senco Products, Inc., 329 Or
62, 987 P2d 68 (1999) (S044110) (“Juries do not determine the legal consequences
of the facts they find.”).
	7
       Those cases include Watts v. Lester E. Cox Med. Ctr., 376 SW3d 633 (Mo
2012); Knowles v. United States, 544 NW2d 183 (SD 1996; and Moore v. Mobile
Infirmary Ass’n, 592 So 2d 156 (Ala 1991).
302	                                           Horton v. OHSU

Lakin, 329 Or at 70). Lakin also quoted from Dimick v.
Schiedt, 293 US 474, 485-86, 55 S Ct 296, 79 L Ed 603
(1935), for the proposition that the right to jury trial is a
right to have a jury serve as a fact-finding body:
   “[T]rial by jury has always been, and still is, generally
   regarded as the normal and preferable mode of disposing
   of issues of fact in civil cases at law as well as in crimi-
   nal cases. Maintenance of the jury as a fact-finding body
   is of such importance and occupies so firm a place in our
   history and jurisprudence that any seeming curtailment
   of the right to a jury trial should be scrutinized with the
   utmost care.”
329 Or at 71 (emphasis added; internal quotation marks
omitted). Although the majority provides additional history
demonstrating that the right to have a jury determine the
facts in a civil case was of significance not only to Blackstone
and to the Britons but also to the colonists, and that the
framers were aware that judges and legislators retained the
power to make law, the majority’s history goes no further.
For instance, that history does not indicate that the drafters
of Article I, section 17, or its federal counterpart affirma-
tively intended to permit damages caps. Damages caps did
not exist at common law; they are a modern innovation. Nor
does that history indicate that the drafters were affirma-
tively unconcerned with judicial or legislative encroachment
on the jury’s fact-finding role, or that they considered that
role to be insignificant.
	        The source that the majority most relies on in its
review of the history of the civil right to jury trial is Charles
W. Wolfram, The Constitutional History of the Seventh
Amendment, 57 Minn L Rev 639 (1973). In that article,
the author examines historical materials in an attempt to
determine what the proponents of the Seventh Amendment
sought to accomplish by its adoption, and, although recog-
nizing certain methodological constraints, reaches a number
of significant conclusions. Specifically, the author concludes
that “it is clear that the amendment was meant by its pro-
ponents to do more than protect an occasional civil litigant
against an oppressive and corrupt federal judge—although
it certainly was to perform this function as well.” Id. at 653.
Rather, “[t]here was a substantial sentiment to preserve a
Cite as 359 Or 168 (2016)	303

supposed functioning of the jury that would result in ad hoc
‘legislative’ changes through the medium of the jury’s ver-
dict.” Id. “Juries,” the author concludes, “were sought to be
thrust into cases to effect a result different from that likely
to be obtained by an honest judge sitting without a jury.”
Id. In fact, the author opines, “[t]he effort was quite clearly
to require juries to sit in civil cases as a check on what the
popular mind might regard as legislative as well as judicial
excesses.” Id.
	        The majority does not disagree. All that is new in
the majority’s analysis is this: The Lakin court judged the
damages cap at issue in that case to be an interference with
a jury’s factual assessment of damages; the majority in this
case considers the imposition of a damages cap to be within
the legislature’s law-making power. That difference is appar-
ent, but it cannot be explained by the majority’s expanded
historical analysis.
	        Nor can it be explained by the majority’s discussion
of our decisions in cases other than Lakin. Molodyh pre-
cludes legislative interference with the jury’s fact-finding
function, and Lakin is in accord. To the majority’s point that
DeMendoza v. Huffman, 334 Or 425, 51 P3d 1232 (2002), a
case decided after Lakin and that distinguishes Lakin, pro-
vides a basis for now overruling it, I question whether the
majority is wise to give this and future courts that liberal
a leash. The rule of stare decisis is essential to the public’s
confidence that the law is more than a reflection of personal
preference, and the public’s confidence in the law is the frag-
ile foundation on which our system of justice rests.
	       In relying on DeMendoza to overrule Lakin, the
majority points to its statement that, if a right to receive
an award that reflects the jury’s determination of the full
amount of damages exists, “then it must arise from some
source other than Article I, section 17.” 359 Or at 229
(internal quotation marks omitted; quoting DeMendoza,
334 Or at 447). The majority contends that, in that regard,
DeMendoza “cannot be fairly reconciled with Lakin.” 359 Or
at 231. But in DeMendoza, the court reaffirmed the court’s
conclusion in Lakin that a plaintiff had a right to compensa-
tory damages that arose from a source other than Article I,
304	                                                         Horton v. OHSU

section 17. 334 Or at 447. The court explained that the right
to receive an award of compensatory damages that reflects a
jury’s determination of those damages arises from the exist-
ing common-law right to compensatory damages together
with the right, under Article I, section 17, to have a jury
determine the amount of those damages. Id. at 446-47. In
DeMendoza, the court contrasted a plaintiff’s right to receive
jury-awarded compensatory damages with a plaintiff’s right
to receive jury-awarded punitive damages and concluded
that a plaintiff has no right to the latter. Id. at 447. Perhaps
the court’s reasoning was that Article I, section 10, provides
a plaintiff with a right to consequential damages, which are
necessary to restore a plaintiff’s injury, but not to punitive
damages, which are awarded to deter wrongful conduct.8 Or
perhaps the court was incorrect in treating compensatory
and punitive damages differently in its Article I, section 17,
analysis. But whatever its reasoning, DeMendoza and Lakin
consistently recognize that a plaintiff does have a right to
receive jury-awarded compensatory damages. The two cases
are not at odds in that regard.
	        Furthermore, the statute at issue in DeMendoza—
ORS 18.540—provided that a portion of the damages
assessed by a jury would be distributed to the state. In hold-
ing that that statute did not violate Article I, section 17, or
Article VII (Amended), section 3, the court distinguished
not only between punitive and compensatory damages, but
also between caps and the distribution scheme found in ORS
18.540. Id. at 447-48. The court reasoned that the effect of
ORS 18.540 was not to modify a jury’s assessment of puni-
tive damages but, instead, to modify the way in which those
damages were distributed. Id. at 447. The distribution of
damages, the court said, “is not a factual determination that
a jury makes.” Id. (emphasis in original). The court may
have been discussing Article VII (Amended), section 3, when
it gave that explanation, but its distinction applies equally
to Article I, section 17.

	8
       The majority refuses to so interpret DeMendoza because, it says, the court
in Lakin considered Article I, section 10, irrelevant to its Article I, section 17,
analysis. 359 Or at 230. That Lakin may not have recognized the relevance of
Article I, section 10, in its analysis, however, is no reason to overrule its holding.
DeMendoza did not do so.
Cite as 359 Or 168 (2016)	305

	        The majority is wrong to conclude that the court’s
decision in DeMendoza “cannot be fairly reconciled with
Lakin,” 359 Or at 231, and the majority aggravates that
error by using that standard to overrule Lakin. When, in
Couey v. Atkins, 357 Or 460, 520, 355 P3d 866 (2015), a unan-
imous court disavowed Yancy v. Shatzer, 337 Or 345, 97 P3d
1161 (2004), in favor of Kellas v. Dept. of Corrections, 341 Or
471, 145 P3d 139 (2006), it determined that “if Yancy was
correctly decided, then it would seem necessarily to follow
that ORS 14.175 is unconstitutional. But if Kellas applies,
there would seem to be no constitutional impediment to
the legislature conferring the authority to review other-
wise moot cases that are capable of repetition, yet evading
review.” Couey, 357 Or at 489. Yancy and Kellas were dia-
metrically opposed; the same cannot be said for Lakin and
DeMendoza. In DeMendoza, the court was well aware of its
decision in Lakin and reaffirmed and distinguished it. Here,
the majority not only fails to follow Lakin, it also fails to
follow DeMendoza and its recognition that a plaintiff has a
right to receive an award that reflects the jury’s determina-
tion of compensatory damages.
	        Nor can the court’s decision in Hughes v. PeaceHealth,
344 Or 142, 178 P3d 225 (2008), constitute a basis for over-
ruling Lakin. In Hughes, the plaintiff brought a statutory
claim for wrongful death and challenged the statutory lim-
itation on damages on both remedy clause and jury trial
grounds. Id. at 145. The majority reasoned that the plaintiff
had no right to remedy under Article I, section 10, because,
under Smothers, the plaintiff had failed to persuade the
court that she would have had a wrongful death claim at
common law. Id. at 152. In this case, the majority overrules
Smothers and, thus, the premise for the court’s decision in
Hughes. The majority should not give effect to Hughes or use
it as a basis for overruling Lakin. In addition, like the court
in DeMendoza, the court in Hughes distinguished Lakin.
Id. at 154. If the majority is going to give effect to Hughes,
it also should give effect to the distinction that it drew. In
Hughes, the court explained that because the plaintiff had
no right to recover any damages under Article I, section 10,
the plaintiff’s right to have a jury determine the amount
of his damages was not violated. Id. at 155-57. If the court
306	                                          Horton v. OHSU

was correct in that reasoning, its decision does not call the
result in Lakin into question or compel a different result in
this case. In Lakin, unlike in Hughes, the plaintiff had a
right to a remedy under Article I, section 10, and the same is
true of plaintiff here. The majority departs from the rule of
stare decisis when it fails to follow Lakin, and it errs in using
Hughes to do so.
	        The principle of stare decisis does not fulfill its pur-
pose if we reconsider at will the decisions and distinctions
of prior courts. Instead, we should assume that our “fully
considered prior cases are correctly decided” unless we can
say that the constitutional rule at issue “was not formulated
either by means of the appropriate paradigm or by some
suitable substitute.” State v. Ciancanelli, 339 Or 282, 290-
91, 121 P3d 613 (2005). A majority of the present court may
disagree with the result that the unanimous court reached
in Lakin, but it cannot say that that standard has been met
here.
	        Moreover, the majority did not have to overrule
Lakin to make clear that the right that Article I, section 17,
grants is a procedural right to have a jury decide the facts in
a case and not a right to a particular common-law claim or
to unlimited damages. It was unnecessary for the majority
to erect and topple a straw man to reach that conclusion.
And more importantly, the fact that the right to jury trial is
a procedural right does not take anything from it. The pro-
cedural right to jury trial guarantees that plain people will
decide the facts of a case. It is more than a right to have a
jury empanelled; it is a right to have a jury perform its fact-
finding function without interference.
	       The court that decided Molodyh would not have
permitted the legislature to write its way around Article I,
section 17, by enacting a law that permitted the parties
to an insurance contract to try their case to a jury, but
then required the court to enter judgment for the dam-
ages determined not by the jury, but by three appraisers.
And this court should not permit the legislature to write
its way around Article I, section 17, by enacting a law
that permits parties to a negligence claim to try their
case to a jury, but requires the court to enter judgment
Cite as 359 Or 168 (2016)	307

for the damages determined not by the jury, but by the
legislature.
	        Labeling the right to civil jury trial as a procedural
right does not diminish its significance in our governmental
structure. In Blakely v. Washington, 542 US 296, 305-06,
124 S Ct 2531, 159 L Ed 2d 403 (2004), the United States
Supreme Court described the role of the jury in a criminal
trial as “no mere procedural formality, but a fundamental
reservation of power in our constitutional structure.”9 The
same is true of the jury’s role in civil trials. The framers did
not consider the right to civil juries essential only because
juries are particularly well suited to the fact-finding func-
tion. They also considered juries as playing an essential
political role in our democratic system of government. As
the anonymous “Federal Farmer” said in one of the author’s
letters to “The Republican,”
   “The jury trial, especially politically considered, is by far
   the most important feature in the judicial department in
   a free country * * *. Juries are constantly and frequently
   drawn from the body of the people, and freemen of the
   country; and by holding the jury’s right to return a general
   verdict in all cases sacred, we secure to the people at large,
   their just and rightful contr[ol] in the judicial department.
   * * * The body of the people, principally, bear the burdens
   of the community; they of right ought to have a contr[ol] in
   its important concerns, both in making [by legislation] and
   executing [through juries] the laws, otherwise they may, in
   a short time, be ruined.”


	9
      The court in Blakely, 542 US at 306, went on to explain:
   	    “Just as suffrage ensures the people’s ultimate control in the legislative
   and executive branches, jury trial is meant to ensure their control in the
   judiciary. See Letter XV by the Federal Farmer (Jan 18, 1788), reprinted in
   2 The Complete Anti-Federalist 315, 320 (H. Storing ed 1981) (describing the
   jury as ‘secur[ing] to the people at large, their just and rightful contr[ol] in
   the judicial department’); John Adams, Diary Entry (Feb 12, 1771), reprinted
   in 2 Works of John Adams 252, 253 (C. Adams ed 1850) (‘[T]he common peo-
   ple, should have as complete a control * * * in every judgment of a court of
   judicature’ as in the legislature); Letter from Thomas Jefferson to the Abbé
   Arnoux (July 19, 1789), reprinted in 15 Papers of Thomas Jefferson 282, 283
   (J. Boyd ed 1958) (‘Were I called upon to decide whether the people had best
   be omitted in the Legislative or Judiciary department, I would say it is better
   to leave them out of the Legislative’); Jones v. United States, 526 US 227, 244-
   248, [119 S Ct 1215, 143 L Ed 2d 311] (1999).”
308	                                         Horton v. OHSU

Herbert J. Storing ed., The Complete Anti-Federalist Vol 2,
320 (1981).

	        Thus, as Alexis de Tocqueville explained, “[t]he
jury is, above all, a political institution, and it must be
regarded in this light in order to be duly appreciated.”
Alexis de Tocqueville, Democracy in America 282 (Phillips
Bradley ed 1946) (originally published 1835). De Tocqueville
described the civil jury as placing “the real direction of
society in the hands of the governed, or of a portion of the
governed, and not in that of the government.” Id. The civil
jury system, Blackstone explained, “preserves in the hands
of the people that share which they ought to have in the
administration of public justice, and prevents the encroach-
ments of the more powerful and wealthy citizens.” William
Blackstone, 3 Commentaries on the Laws of England 380
(1st ed 1768). It is to jurors—plain people—that we have
often looked to defend our constitutional rights “against the
importunities of judges and despite prevailing hysteria and
prejudices.” Toth v. Quarles, 350 US 11, 17-19, 76 S Ct 1, 100
L Ed 8 (1955). We lose that strength when we permit inter-
ference with that function.
                             III.
	        Together Article I, section 10, and Article I, section
17, provide a constitutional structure that is designed to
provide justice for all and a means to preserve justice for
all. Today, the majority does real damage to that structure
and to the real people it is intended to protect. I dissent.
	       Baldwin, J., joins in this dissenting opinion.